` UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 20-F ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 Commission File Number: 001- 34429 PAMPA ENERG í A S.A. (Exact name of registrant as specified in its charter) Pampa Energy Inc. (Translation of registrant’s name into English) Argentina (Jurisdiction of incorporation or organization) Ortiz de Ocampo 3302, Building #4 C1425DSR, City of Buenos Aires Argentina (Address of principal executive offices) Romina Benvenuti Ortiz de Ocampo 3302, Building #4 C1425DSR, City of Buenos Aires Argentina Tel.: + 54 11 4809 9500 / Fax: + 54 11 4809 9555 (Name, telephone, e-mail and/or facsimile number and address of company contact person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock American Depositary Shares, each representing 25 shares of common stock, par value Ps.1.00 per share New York Stock Exchange, Inc.* New York Stock Exchange, Inc. * Not for trading, but only in connection with the registration of American Depositary Shares, pursuant to the requirements of the Securities and Exchange Commission. Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as close of the period covered by the annual report : 1,314,310,895 shares of common stock, par value Ps.1.00 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. ¨ Yes x No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. ¨ Yes x No Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. x Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP ¨ International Financial Reporting Standards as issued by the International Accounting Standards Board ¨ Other x If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. ¨ Item 17 x Item 18 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yes x No TABLE OF CONTENTS PART I Item 1. Identity of Directors, Senior Management and Advisors 7 Item 2. Offer Statistics and Expected Timetable 7 Item 3. Key Information 7 Selected Financial Data 7 Exchange Rates 11 Risk Factors 12 Item 4. Information on the Company 38 Our Business 38 The Argentine Electricity Sector 83 Item 4A. Unresolved Staff Comments 99 Item 5. Operating and Financial Review and Prospects 99 Item 6. Directors, Senior Management and Employees 175 Item 7. Major Shareholders and Related Party Transactions 188 Item 8. Financial Information 190 Consolidated Financial Statements 190 Legal Proceedings 190 Dividends 195 Item 9. The Offer and Listing 196 Trading History 196 The Argentine Securities Market 198 Item 10. Additional Information 201 Memorandum and Articles of Association 201 Material Contracts 201 Exchange Controls 201 Taxation 203 Dividends and Paying Agents 207 Documents on Display 208 Item 11. Quantitative and Qualitative Disclosures about Market Risk 209 Item 12. Description of Securities Other than Equity Securities 212 Description of American Depositary Shares 212 PART II Item 13. Defaults, Dividend Arrearages and Delinquencies 214 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 214 Item 15. Controls and Procedures 214 Item 16A. Audit Committee Financial Expert 215 Item 16B. Code of Ethics 215 Item 16C. Principal Accountant Fees and Services 215 Item 16D. Exemptions from the Listing Standards for Audit Committees 216 Item 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 216 Item 16F. Change in Registrant’s Certifying Accountant 217 Item 16G. Corporate Governance 217 Item 16 H. Mine Safety Disclosure 222 PART III Item 17. Financial Statements 223 Item 18. Financial Statements 223 Item 19. Exhibits 223 Financial Statements F-1 PRESENTATION OF INFORMATION In this annual report, we use the terms “we,” “us,” “our,” the “registrant” and the “Company” to refer to Pampa Energía S.A. Financial Information This annual report contains our audited consolidated financial statements as of December 31, 2011 and 2010 and for the three years in the period ended December 31, 2011. The audited consolidated financial statements have been audited by Price Waterhouse & Co. S.R.L., member firm of PricewaterhouseCoopers network, whose report is included in this annual report. Our audited financial statements have been prepared in accordance with generally accepted accounting principles in Argentina (Argentine GAAP) and the regulations of the Comisión Nacional de Valores (National Securities Commission, or CNV), which differ in certain significant respects from generally accepted accounting principles in the United States of America (U.S. GAAP) and from International Financial Reporting Standards (IFRS). Note 23 to our audited consolidated financial statements included elsewhere in this annual report provides a description of the significant differences between Argentine GAAP and U.S. GAAP, as they relate to us, and a reconciliation to U.S. GAAP of net income and shareholders’ equity as of December 31, 2011 and 2010 and for the fiscal years ended December 31, 2011, 2010 and 2009. Significant Acquisitions We started acquiring our principal generation, transmission, distribution and other core assetsin 2006. Before these acquisitions, we did not have any operations or engage in any activities, as our former business activities, which were limited to the ownership and operation of a cold storage warehouse building, were suspended in 2003. Accordingly, prior to the second half of 2006, we have had no relevant operating history, comparable financial statements or business track record that might constitute a basis for comparing or evaluating the performance of our operations or business prospects following our recent acquisitions. Our significant acquisitions include Electricidad Argentina S.A. (“EASA”) in September 2007, which owns a controlling stake in our distribution subsidiary, Empresa Distribuidora y Comercializadora Norte S.A. (“Edenor”); Corporación Independiente de Energía S.A. (“CIE”) in August 2007 (now known as Inversora Piedra Buena S.A. or “IPB”), which owns our subsidiary Central Piedra Buena S.A. (“Piedra Buena”) generation facilities; the assets comprising Central Térmica Loma de la Lata S.A. (“Loma de la Lata”) in May 2007; Pampa Inversiones S.A. in January 2007; a direct interest in Central Térmica Güemes S.A. (“Güemes”) ; a direct interest in Inversora Nihuiles S.A. (“Nihuiles”) and Inversora Diamante S.A. (“Diamante”) in October 2006, which in turn own our two hydroelectric generation plants Hidroeléctrica Nihuiles (“HINISA”) and Hidroeléctrica Diamante (“HIDISA”),in February 2009 a direct interest in Petrolera Pampa S.A. (“Petrolera Pampa”), and a co-controlling interest in Compañía Inversora en Transmisión Eléctrica Citelec S.A. (“Citelec”) in September 2006, which owns a controlling stake in Compañía de Transporte de Energía Eléctrica en Alta Tensión S.A. (“Transener”). Recent Developments In January 2011, the Company agreed to acquire from certain subsidiaries of AEI, whether directly or through any of its subsidiaries, the following: (i) 77.2% of the outstanding capital stock of Empresa Distribuidora Eléctrica Regional S.A. (“EMDERSA”), a company engaged in the distribution of electricity in the Argentine provinces of San Luis, La Rioja and Salta through its subsidiaries Empresa Distribuidora San Luis S.A. (“EDESAL”), Empresa Distribuidora de Electricidad de La Rioja S.A. (“EDELAR”) and Empresa Distribuidora de Electricidad de Salta S.A. (“EDESA”), and in the generation of electricity through its subsidiary Emdersa Generación Salta S.A. (“EGSSA”), and (ii) 100% of the outstanding capital stock of AESEBA S.A. (“AESEBA”), an electric utility company, which owns 90% of the outstanding capital stock of Empresa Distribuidora de Energía Norte S.A. (“EDEN”), an electricity distribution company with the concession area in the north region of the Province of Buenos Aires. 1 On February 25, 2011 the Company made an offer to Edenor, which Edenor accepted on March 4, 2011, to become the purchaser of the shares described above and Edenor purchased the shares (other than shares representing approximately 0.01% of the outstanding capital stock of AESEBA, in respect of which the Company remained as purchaser) on March 4, 2011 for a total purchase price of U.S.$ 140.0 million. Upon the terms of the offer made by the Company to Edenor, as accepted by the latter, to the extent Edenor divests any of these assets on or before March 4, 2014, the Company shall have a right to receive 50% of any net consideration received by Edenor as a result of the sale of any such assets in excess of the consideration paid by Edenor to AEI subsidiaries. The transaction also involved the assignment to certain of our affiliates of certain rights that AEI had over AESEBA, EDEN and EMDERSA and its subsidiaries. As of the date of this annual report Edenor has taken action to divest some of the assets described above. In order to effect the purported divestiture, on August 23, 2011, EMDERSA’s Board of Directors decided to convene an extraordinary general shareholders’ meeting, which was held on December 16, 2011, to consider (subject to approval by the relevant administrative authorities) the spin-off of certain assets and liabilities of EMDERSA and the incorporation of three new companies, whose main assets will be the shares owned by EMDERSA in EDESAL, EDESA and EGSSA, respectively. The shareholders’ meeting held on December 16, 2011 recessed until January 13, 2012, when EMDERSA´s shareholders approved the special spin-off financial statements for the period ended September 30, 2011, the spin-off of the assets and the incorporation of the companies referred to above, the share exchange relationship, the amount of shares of the three holding companies to be incorporated that shall be delivered to EMDERSA’s shareholders in exchange for the tendering of their shares in EMDERSA and the spin-off prospectus. Further, EMDERSA’s shareholders approved the by-laws of the abovementioned new holding companies and the corresponding capital reduction of EMDERSA from Ps.236,066,302 to Ps.60,975,926. On September 16, 2011, Edenor’s Board of Directors accepted an offer from Rovella Carranza S.A. (“Rovella”), by which such company offered Edenor to purchase shares representing 78.44% of the shares and votes of a company with an investment purpose, which shall own 99.99% of the shares and votes in EDESAL. The offer additionally includes an offer to purchase 0.01% of the shares of EDESAL owned by Edenor. In order to implement this transaction, Edenor committed to cause EMDERSA to partially spin-off certain assets related to EMDERSA’s equity interests in EDESAL, and pursuant to which three new companies are to be incorporated with investment purposes, one of which (“Edesal HOLDING”) will be the holder of 99.99% of the share capital and votes of EDESAL. On October 25, 2011, Edenor transferred to Rovella shares representing 24.8% of the capital stock and votes of EMDERSA and shares representing 0.01% of the capital stock and votes of EDESAL. Rovella in turn transferred the referred EMDERSA and EDESAL shares to a collateral trust created by the parties and Deutsche Bank S.A., as trustee. Once the spin-off process is finalized, Edesal HOLDING will issue 78.44% of its shares to the trustee of the collateral trust, who in turn will transfer these shares to Rovella, along with the 0.01% shares of EDESAL, and will simultaneously transfer the shares of EMDERSA back to Edenor. If after two years from the acceptance of the offer, EMDERSA’s spin off has not been completed and Edesal HOLDING has not been incorporated, the trustee of the collateral trust will transfer to Rovella, as an alternative consideration, 24.80% of the capital stock and voting rights of EMDERSA, with Edenor maintaining a 53.77% ownership of EMDERSA’s capital stock and voting rights. The agreement between the parties also contemplates matters related to the corporate governance and conduct of the business of EDESAL pending completion of the transaction. Furthermore, on September 16, 2011, Edenor’s Board of Directors accepted an offer from Andes Energía Argentina S.A., by which such company offered Edenor to acquire an option to: (a) if the spin off of EMDERSA is completed within the term of two years, buy 78.44% of the share capital that Edenor indirectly holds in EDELAR, and (b) if the spin off of EMDERSA is not completed within the term of two years, to acquire 20.27% of the capital stock and voting rights that Edenor will indirectly hold in EMDERSA. In order to implement this transaction, Edenor will contribute 53.77% of the share capital and votes of EMDERSA to a new company to be incorporated (“Emdersa HOLDING”), through which the transfer of shares of EMDERSA in favor of Andes Energía Argentina S.A. will take place. On the call option’s exercise date and upon completion of the transaction described in this paragraph, the capital stock subject to this transaction will be transferred to a collateral trust to be created in order to secure compliance of the parties’ obligations, while maintaining Edenor’s control in EMDERSA. On December 15, 2011, Edenor’s Board of Directors approved an amendment to the terms and conditions of the Offer Letter, modifying certain matters relating to payments owed by Andes Energía Argentina S.A. Further, on March 26, 2012 the call option exercise date and payment due date were extended until June 30, 2012. The agreement between the parties also contemplates matters related to the corporate governance and conduct of the business of EDELAR pending completion of the transaction. 2 On October 11, 2011, Edenor’s Board of Directors accepted a further Offer Letter from the Company, pursuant to which the latter submitted Edenor a proposal to acquire, by means of a stock purchase subject to a condition precedent, shares representing 78.44% of the capital stock and votes of an investment company to be incorporated as a result of the spin-off of EMDERSA under the name of “Egssa HOLDING”, which company will be the owner of (x) 99.99% of the capital stock and votes of EGSSA, and (y) 0.01% of the capital stock of EGSSA owned by Edenor. Such stock purchase is subject to the condition precedent that the spin-off resolved by the Board of Directors of EMDERSA on August 23, 2011 be consummated within 24 months as of the date of acceptance of the offer. Within five days as of the consummation of such spin-off, Edenor will transfer the shares to the Company in legal form and free from liens, and the Company will in turn pledge such shares for the benefit of Edenor as security for the full payment of the outstanding purchase price. Beginning on the date of initial payment of the purchase price and until its full payment by the Company, the members of the board of directors of EGSSA shall be appointed both by Edenor and the Company. In case the above condition precedent is not satisfied, the amount corresponding to the initial price payment shall be reimbursed to Pampa Energía S.A. within 5 days, plus an annual 6% interest that will be calculated as of such initial payment until the date of effective payment thereof. On April 23, 2012, Edenor and Emdersa HOLDING accepted an Offer Letter (the “SIESA Offer Letter”) from Salta Inversiones Eléctricas S.A. (“SIESA”), pursuant to which the latter submitted to Edenor and Emdersa HOLDING a proposal to acquire, by means of a stock purchase, shares representing 78.44% of the capital stock and votes of an investment company to be incorporated as a result of the spin-off of EMDERSA under the name of “EDESA HOLDING”, which company will be the owner of (i) 90% of the capital stock and votes of EDESA, which in turn owns 99.99% of Empresa de Sistemas Eléctricos Dispersos S.A. (“Esed”) and (ii) 0.01% of the capital stock of Esed. Such stock purchase is subject to certain conditions precedent, including but not limited to, the consummation of the spin-off resolved by the Board of Directors of EMDERSA on August 23, 2011. In order to implement this transaction, Emdersa HOLDING will transfer to SIESA shares of EMDERSA and as of May 5, 2012, EMDERSA and SIESA will transfer their shares in Emdersa HOLDING to a collateral trust to be created in order to secure compliance of the parties’ obligations under the SIESA Offer Letter. The shares to be transferred to the collateral trust will be returned to Emdersa HOLDING once the spin-off is completed and the EDESA Holding shares transferred to SIESA. Additionally, on May 5, 2012, SIESA will (i) cause EDESA to cancel certain loan agreements grated by Edenor for an amount of Ps. 131,319,500 plus accrued interest, (ii) release EMDERSA of the guarantee granted to EDESA for an amount of Ps. 55,250,000 in respect of a loan agreement granted by certain banks to EDESA and other subsidiaries of EMDERSA; and (iii) cause EDESA to cancel, when due, certain notes issued on November 2010 for an outstanding amount of Ps. 3.8 million. The price to be paid for the EDESA HOLDING shares is an amount of Argentine Government bonds with a value, as of April 23, 2012 of approximately Ps. 99.9 million to be paid as follows: (i) 83.3% of the price as of May 5, 2012; and (ii) the remaining 16.7% in five consecutive installments at an interest rate of LIBOR plus 2% with the first one due on May 5, 2013. On January 27, 2011, we also acquired from AEI and through our subsidiary Pampa Inversiones S.A., all of the issued and outstanding capital stock of Inversiones Argentina I, a company incorporated in the Cayman Islands to which AEI had previously assigned all of its right, title and interest to U.S.$ 199.6 million nominal value of the floating rate notes due April 22, 2002, issued by Compañía de Inversiones de Energía S.A. (“CIESA”) on April 22, 1997 (the “CIESA Bonds”), other liabilities of CIESA arising from two derivatives transactions (together with the CIESA Bonds, the “CIESA Liabilities”) and the rights over certain lawsuits related to the CIESA Bonds. The CIESA Bonds have been in default since a missed principal repayment due on April 22, 2002. Pampa acquired the capital stock of Inversiones Argentina I for U.S.$ 136 million, while the assets of such company, including the CIESA Bonds and accrued and unpaid interest, had a total value of approximately U.S.$ 322 million. CIESA is the controlling company of Transportadora de Gas del Sur (“TGS”). TGS is a leading gas transportation company in Argentina. TGS is also one of the leading natural gas liquid producers and traders, and an important provider of midstream services, including business structuring, turnkey construction and operation and maintenance of facilities used for gas storage, conditioning and transportation. On April 8, 2011, we acquired, directly and indirectly 100% of the capital stock of Enron Pipeline Company Argentina S.A. (now known as EPCA S.A. or “EPCA”), which owns 10% of the capital stock of CIESA, which in turn owns 55.3% of the share capital of TGS, for a total price of U.S.$ 29.0 million. In connection with the acquisition of the CIESA Bonds and the other assets related to CIESA described above, on April 28, 2011, the Company and its subsidiaries Inversiones Argentina I, Pampa Inversiones S.A. and EPCA entered into an agreement (the “Acta Acuerdo”) with Petrobras Energía S.A., Petrobras Hispano S.A., and CIESA, pursuant to which the parties thereto agreed to (i) continue negotiating to reach an agreement to re-implement the restructuring of the CIESA Liabilities, (ii) cause CIESA to vote in favor of a dividend payment by TGS in an amount of approximately U.S.$ 239 million (the “TGS Dividend”), which was declared by the shareholders’ meeting of TGS on April 29, 2011 and (iii) to set up a trust to hold CIESA’s pro rata portion of the TGS Dividend which, to the extent the restructuring of the CIESA Liabilities is completed will be distributed as follows: (x) an amount equal to 4.3% of the TGS Dividend will be distributed to the Company (or its designee) and (y) the remainder, net of CIESA operating expenses for fiscal year 2011, to the shareholders of CIESA following the restructuring of the CIESA Liabilities pro rata to their respective holding in CIESA. To the extent the restructuring of the CIESA Liabilities is not achieved as agreed by the parties to the Acta Acuerdo, the pro rata portion of the TGS Dividend held in trust shall be distributed to CIESA. 3 On May 10, 2011, we entered into a Memorandum of Understanding (the “MOU”) with Inversiones Argentina I, Pampa Inversiones S.A., EPCA, Petrobras Energía S.A., Petrobras Hispano Argentina S.A. and CIESA, in which the parties to the MOU agreed: (i) to suspend until May 10, 2012, the action captioned “Compañía de Inversiones de Energía S.A. v. AEI, AEI v. Compañía de Inversiones de Energía S.A., Petrobras Energía S.A., Petrobras Hispano Argentina S.A., Héctor Daniel Casal, Claudio Fontes Nunes and Rigoberto Mejía Aravena” (the “CIESA Action”), pending before the Supreme Court of the State of New York (Index No.600245/09E), and to make best efforts to re-implement (x) the financial restructuring set forth in the Restructuring Agreement executed on September 1, 2005 between CIESA, Petrobras Energía S.A., Petrobras Hispano Argentina S.A., EPCA, ABN AMRO Bank N.V. Sucursal Argentina (acting in its capacity as trustee) and the financial creditors of CIESA, as amended from time to time (the “Restructuring Agreement”), regarding the CIESA Bonds and (y) two derivative transactions originally executed between CIESA and J. Aron & Company on August 3, 2000, and between CIESA and Morgan Guaranty Trust Company of New York on August 4, 2000. Following the execution of the MOU we have become a party to the Restructuring Agreement. The foregoing is subject to obtaining the necessary governmental approvals to implement the Restructuring Agreement; and (ii) subject to obtaining the necessary governmental approvals, to timely withdraw all the claims and actions relating to the CIESA Action. On May 17, 2011, the parties to the Restructuring Agreement, including the Company, entered into a Fourth Amendment to the Restructuring Agreement pursuant to which the party AEI was replaced by the Company and have agreed on the terms and conditions upon which the restructuring will be consummated. If the restructuring is achieved through the Restructuring Agreement’s implementation, the Company and/or its subsidiaries (as financial creditor of CIESA) would obtain, on the one hand, direct and indirect ownership over 50% of CIESA’s equity, which in turn would control 51% of TGS, and on the other hand, a direct 4.3% stake in TGS. The implementation of the restructuring has already been approved by the National Gas Regulatory Body, or ENARGAS, and is currently subject to the approval of Argentine Antitrust Commission. Pursuant to a Call Option Agreement (the “Agreeement”) dated March 11, 2001, entered into by and between the Company, Inversiones Argentina II and GEB Corp. (parent company of Inversiones Argentina II), on such date, the Company purchased an option for U.S.$ 1.0 million, exercisable at any time during a period of 18 months thereafter, to acquire either (i) the rights over the lawsuit initiated by Ponderosa Assets L.P. and Enron Creditors Recovery Corp. (the “Arbitration”) against the Republic of Argentina before the International Centre for Settlement of Investment Disputes of the World Bank (the “ICSID Claim”) for freezing and pesifing U.S. dollar-based gas transportation tariffs in violation of certain provisions of the bilateral investment treaty between the United States and Argentina (See “Risk Factors – Our Generation Business”) or, (ii) at the Company’s option, all of the issued and outstanding capital stock of Inversiones Argentina II. On October 7, 2011 the Company exercised the option and, therefore, in consideration of the amount of US$ 25 million acquired the rights over the ICSID Claim (and therefore not the capital stock of Inversiones Argentina II) to control, suspend and waive the Arbitration proceedings against the Republic of Argentina pursuant to the Call Option Agreement. Additionally, on November 14, 2011, the board of directors of Ingentis S.A. decided to make a voluntary capital reduction over the capital stock of Ingentis S.A. pursuant to which the shares owned by Inversora Ingentis S.A. (Inversora Ingentis) in Ingentis S.A. were cancelled. As consideration for the cancellation of the shares, Ingentis S.A. paid Inversora Ingentis the amount of Ps.152,234,996, which was paid as follows: 1) by the assignment of a credit that Loma de la Lata held with Ingentis S.A. for an amount of Ps. 10,479,259; 2) the assignment of a credit with Güemes for an amount of Ps. 1,961,894; 3) the amount of Ps. 138,941,200 was offset in the terms of Section 818 and complementaries of the Código Civil de la República Argentina (Civil Code of Argentina) with an amount that Inversora Ingentis owed to Ingentis S.A. pursuant to certain loans granted by Ingentis S.A. to Inversora Ingentis; and 4) the amount of Ps. 852,643 was paid in cash. This reduction of the capital stock of Ingentis S.A. was approved by the shareholders’ meeting held on December 2, 2011 and as a consequence, the current shareholders of Ingentis S.A. are Provincia del Chubut, an Argentine Province, and Petrominera Chubut Sociedad del Estado. Furthermore, on December 30, 2011 the board directors of the Company, after entering into negotiations with Pampa Generación S.A., Inversora Ingentis S.A. and Powerco S.A. (“Powerco”) (in the case of Powerco the negotiations took place only in respect of the assets and liabilities related to its investment business) resolved that it would be beneficial for these companies if they were merged into a single company. The purpose of this merge is to optimize the resources of each of the companies by simplifying and consolidating their administrative and operational structure. On March 9, 2012, and in connection with the required procedures, the Company's board of directors approved the special financial statements for merger purposes of the Company, the preliminary merger agreement executed between the Company, Pampa Generación S.A., Inversora Ingentis S.A. and Powerco, and the offering memorandum that describes the terms and conditions of the merger. As of the date of this annual report, the approval of the merger by the meeting of the shareholders of the Company is pending. 4 Proportionate consolidation of certain subsidiaries In accordance with the procedure set forth in Technical Resolution No. 21 of the Federación Argentina de Consejos Profesionales de Ciencias Económicas (the Argentine Federation of the Councils in Economic Science, or FACPCE), we have consolidated our financial statements line by line on a proportional basis with the companies over which we exercise joint control. In the consolidation of companies over which we exercise joint control, the amount of our investment in these companies and our interest in their net income (loss) are replaced by our proportional interest in the subsidiaries’ assets, liabilities and income (loss) and cash flows. In addition, receivables, payables and transactions between the consolidated group and companies under joint control are eliminated on a pro rata basis pursuant to our ownership share in these companies. As of December 31, 2011, 2010 and 2009, we owned a co-controlling interest in Citelec. Under U.S. GAAP, we would be required to account for Citelec under the equity method, which means that, after eliminating intercompany transactions, we would generally present our share of the net income of this company on a single line of our statement of operations and our share on the shareholders’ equity of this company on a single line of our balance sheet. Although this difference in presentation would not affect our net income or shareholders’ equity, we would present lower revenues, operating income and cash flows if we accounted for this company under the equity method. See Note 23 to our audited consolidated financial statements included elsewhere in this annual report. Accounting for inflation In 2002, Argentina experienced a high rate of inflation and the wholesale price index increased approximately 118%. Before February28, 2003, in accordance with Executive Decree No. 1269/02 and Resolution No. 415/02 of the CNV, we prepared our financial statements in conformity with the disclosure and valuation accounting principles of the FACPCE, which include a requirement to provide a restatement to constant Pesos as set forth in Technical Resolution No. 6. On March25, 2003, Decree No. 664/03 rescinded the requirement that financial statements be prepared in constant currency, effective for financial periods on or after March1, 2003. As a result, we are not required to restate and have not restated our financial statements for inflation. See Note23 to our consolidated financial statements, included elsewhere in this annual report. Rounding Certain figures included in this annual report (including percentage amounts) have been subject to rounding adjustments. Accordingly, figures shown as totals may not sum. Exchange Rate In this annual report, except as otherwise specified, references to “U.S.$” and “Dollars” are to U.S.Dollars, and references to “Ps.” and “Pesos” are to Argentine Pesos. Solely for the convenience of the reader, we have converted certain amounts included in “Item 3. Key Information” and elsewhere in this annual report from Pesos into U.S.Dollars using for the information provided as of December 31, 2011, the seller exchange rate reported by the Banco de la Nación Argentina, or Banco Nación, as of December 31, 2011 of U.S.$1.00 Ps. 4.304, unless otherwise indicated. These conversions should not be considered representations that any such amounts have been, could have been or could be converted into U.S.Dollars at that or at any other exchange rate. The Federal Reserve Bank of New York does not report a noon buying rate for Pesos. For more information regarding historical exchange rates, see “Item 3. Key Information-Exchange Rates.” 5 FORWARD-LOOKING STATEMENTS This annual report contains estimates and forward-looking statements, principally in “Item 3. Key Information-Risk Factors,” “Item4. Information on the Company—Our Business” and “Item5. Operating and Financial Review and Prospects.” Some of the matters discussed concerning our business operations and financial performance include estimates and forward-looking statements within the meaning of the U.S.Securities Act of 1933, as amended (the Securities Act) and the U.S.Securities Exchange Act of 1934, as amended (the Exchange Act). Our estimates and forward-looking statements are mainly based on our current expectations and estimates on future events and trends that affect or may affect our businesses and results of operations. Although we believe that these estimates and forward-looking statements are based upon reasonable assumptions, they are subject to several risks and uncertainties and are made in light of information currently available to us. Our estimates and forward-looking statements may be influenced by the following factors, among others: · our ability to arrange financing under reasonable terms and implement our expansion plans; · the outcome and timing of the tariff renegotiation process of our regulated businesses and uncertainties relating to future government approvals to increase or adjust such tariffs; · changes in the laws and regulations applicable to energy and electricity and oil and gas sectors in Argentina; · government interventions, resulting in changes in the economy, taxes, tariffs or regulatory framework, or in the delay or withholding of governmental approvals; · general economic, social and political conditions in Argentina, and other regions where we or our subsidiaries operate, such as the rate of economic growth, fluctuations in exchange rates of the Peso or inflation; · restrictions on the ability to exchange Pesos into foreign currencies or to transfer funds abroad; · competition in the electricity, public utility services and related industries; · the successful sale of Edelar and Edesa; · the impact of high rates of inflation on our costs; · deterioration in regional and national business and economic conditions in Argentina; and · other risks factors discussed under “Item3. Key Information—Risk Factors.” The words “believe,” “may,” “will,” “aim,” “estimate,” “continue,” “anticipate,” “intend,” “expect” and similar words are intended to identify estimates and forward-looking statements. Estimates and forward-looking statements speak only as of the date they were made, and we undertake no obligation to update or to renew any estimates and/or forward-looking statements because of new information, future events or other factors. Estimates and forward-looking statements involve risks and uncertainties and are not guarantees of future performance. Our future results may differ materially from those expressed in these estimates and forward-looking statements. In light of the risks and uncertainties described above, the estimates and forward-looking statements discussed in this annual report might not occur and our future results and our performance may differ materially from those expressed in these forward-looking statements due to, inclusive, but not limited to, the factors mentioned above. 6 PART I Item 1. Identity of Directors, Senior Management and Advisors Not applicable. Item 2. Offer Statistics and Expected Timetable Not applicable. Item 3.Key Information SELECTED FINANCIAL DATA This annual report contains our audited financial statements as of December 31, 2011 and 2010 and for the fiscal years ended December 31, 2011, 2010 and 2009 . See “Presentation of Information—Financial Information.” You should read the selected financial data in conjunction with our financial statements and related notes included elsewhere in this annual report. The financial data as of December 31, 2011 and 2010 and for the three years in the period ended December 31, 2011 are derived from our audited consolidated financial statements included elsewhere in this annual report which have been audited by Price Waterhouse & Co. S.R.L., member firm of PricewaterhouseCoopers network. The financial data as of December 31, 2008 and 2007 are derived from our audited consolidated financial statements that are not included in this annual report, which were audited by Price Waterhouse & Co. S.R.L., member firm of PricewaterhouseCoopers network, an independent registered public accounting firm. Certain reclassifications have been made to our financial statements to present them in comparative form, to conform current year presentation; these reclassifications have no materialimpact on previously reported net income, net income per share, shareholders equity or cash flow. Our audited consolidated financial statements have been prepared in accordance with Argentine GAAP, which differs in certain significant respects from U.S. GAAP. Note 23 to our audited consolidated financial statements included elsewhere in this annual report provides a description of the significant differences between Argentine GAAP and U.S. GAAP, as they relate to us, and a reconciliation to U.S. GAAP of net (loss) income and shareholders’ equity for the fiscal years ended December 31, 2011, 2010 and 2009 and as of December31, 2011 and 2010, respectively . In addition, Note 22 to our audited consolidated financial statements included elsewhere in this annual report provides a description of the significant differences between Argentine GAAP and the IFRS as they relate to us, and a reconciliation to IFRS of shareholders’ equity at January 1, 2011 (date of transition to IFRS) and December 31, 2011 and a reconciliation of comprehensive income for the year ended December 31, 2011. Our financial statements as of December 31, 2011, include the financial data of EMDERSA, AESEBA and Emdersa HOLDING. The incorporation of AESEBA, including its subsidiary, Eden, was made on the basis of the general method of line item consolidation, which is established in Technical Resolution No. 21 issued by the FACPCE. Furthermore, as of December 31, 2011, in accordance with the decision of Edenor’s Board of Directors to divest and sell the subsidiaries of EMDERSA and Emdersa HOLDING, including EDESAL, EDELAR and EDESA (See “Presentation of Information – Recent developments”) we have classified these assets in the consolidated financial statements as of December 31, 2011 as “Other assets available for sale”. The corresponding results of the year 2011 of these subsidiaries have been included line by line in our consolidated statements of operations for the year ended December 31, 2011. 7 On March 20, 2009, the FACPCE issued Technical Resolution No 26 “Adoption of International Financial Reporting Standards as issued by the International Accounting Standards Board” (“IASB”) which requires that companies under the supervision of the CNV to prepare their financial statements in accordance with IFRS as published by the IASB for fiscal periods beginning on or after January 1, 2011 including comparative information for earlier periods. There are Consejos Profesionales or standard setters in each provincial jurisdiction in Argentina, which have the power to adopt, reject or modify a resolution issued by the FACPCE. The jurisdiction where we are located is the Federal District. On April 25, 2009, the Consejo Profesional de Ciencias Económicas de la Ciudad Autónoma de Buenos Aires (CPCECABA) approved Resolution No. 26. The CNV issued Resolution No. 562/09, as amended by Resolution 576/10, formally adopting application of Resolution No. 26 to its regulated entities for fiscal years beginning on January 1, 2012. We are required to prepare our financial statements in accordance with IFRS as issued by the IASB for our fiscal year ended December 31, 2012. Our transition date to IFRS was January 1, 2011. We acquired our principal generation, transmission and distribution assets during 2006, 2007 and 2011. Before these acquisitions, we did not have any operations or engage in any activities, as our former business activities, which were limited to the ownership and operation of a cold storage warehouse building, were suspended in 2003. Accordingly, prior to the second half of 2006, we have no relevant operating history, comparable financial statements or business track record that might constitute a basis for comparing or evaluating the performance of our operations or business prospects following our recent acquisitions. See “Presentation of Information—Financial Information—Recent acquisitions.” (U.S. Dollars) (Pesos) (Pesos) (Pesos) (Pesos) (Pesos) BALANCE SHEET DATA Argentine GAAP: Current assets : Cash and banks U.S.$ 36,898 Ps. 158,072 Ps. 208,715 Ps. 158,043 Ps. 121,685 Ps. 187,237 Investments 85,580 366,625 961,539 467,697 501,161 635,595 Trade and other receivables 404,809 1,734,202 1,121,379 861,693 963,741 663,202 Inventories 9,106 39,010 29,679 44,978 44,874 59,811 Other assets (2) 34,991 149,900 128,092 138,591 163 43 Total current assets 571,384 2,447,809 2,449,404 1,671,002 1,631,624 1,545,888 Non-current assets: Trade and other receivables 131,878 564,964 478,024 448,724 411,921 404,960 Investments 160,004 685,457 482 170,674 504,008 114,953 Inventories - - 639 1,144 20,403 25,279 Other assets,net 15,769 67,554 90,286 113,019 135,751 158,483 Fixed assets 1,789,896 7,667,913 6,563,166 6,291,155 5,504,672 5,173,198 Intangible assets 63,241 270,923 268,206 297,565 317,118 338,349 Goodwill (59,588) (255,277) 572,704 569,252 612,681 642,122 Total non-current assets 2,101,198 9,001,534 7,973,507 7,891,533 7,506,554 6,857,345 Total assets 2,672,582 11,449,343 10,422,911 9,562,535 9,138,178 8,403,233 Current liabilities: Accounts payable 257,128 1,101,536 651,058 506,807 579,635 552,813 Financial debt 210,800 903,068 668,300 412,463 167,033 53,634 Salaries and social security payable 86,011 368,473 237,145 165,486 128,469 80,467 Taxes payable 53,119 227,560 171,296 203,170 153,216 127,068 Other liabilities and provisions 42,740 183,097 111,381 140,347 139,467 178,300 Total current liabilities 649,798 2,783,734 1,839,180 1,428,273 1,167,820 992,283 Non-current liabilities: Accounts payable 17,347 74,313 78,086 80,625 78,275 79,993 Financial debt 646,806 2,770,919 1,994,572 1,703,992 2,031,001 1,646,109 Salaries and social security payable 24,115 103,310 70,661 56,691 52,228 29,946 Taxes payable 114,784 491,734 575,570 578,815 599,180 573,395 Other liabilities and provisions 337,103 1,444,150 996,437 649,037 384,608 332,858 Total non-current liabilities 1,140,155 4,884,426 3,715,326 3,069,160 3,145,292 2,662,301 Total liabilities 1,789,953 7,668,160 5,554,506 4,497,433 4,313,112 3,654,584 Non controlling interest 332,030 1,422,415 1,587,453 1,728,422 1,613,784 1,526,512 Total shareholders equity U.S.$ 550,599 Ps. 2,358,768 Ps. 3,280,951 Ps. 3,336,678 Ps. 3,211,282 Ps. 3,222,138 U.S. GAAP: Total current assets U.S.$ 806,355 Ps. 3,454,423 Ps. 2,342,713 Ps. 1,632,907 Ps. 1,645,599 Total non-current assets 2,361,855 10,118,186 8,255,869 8,166,612 7,760,966 Total assets 3,168,209 13,572,609 10,598,582 9,799,519 9,406,565 Total current liabilities 649,811 2,783,789 1,839,565 1,428,297 1,183,847 Total non-current liabilities 1,469,136 6,293,780 3,970,177 3,319,885 3,343,425 Total liabilities 2,118,947 9,077,569 5,809,742 4,748,182 4,527,272 Pampa Energía S.A. shareholders' equity 725,045 3,106,093 3,307,288 3,394,237 3,313,970 Noncontrolling interest 324,217 1,388,947 1,481,552 1,657,100 1,565,323 Total equity U.S.$ 1,049,262 Ps. 4,495,040 Ps. 4,788,840 Ps. 5,051,337 Ps. 4,879,293 (1) Solely for the convenience of the reader, Peso amounts as of December 31, 2011 have been translated into U.S. Dollars at the average rate for U.S. Dollars quoted by Banco Nación on December 31, 2011 of Ps. 4.284 to U.S. $1.00. The U.S. Dollar equivalent information should not be construed to imply that the Peso amounts represent, or could have been or could be converted into, U.S. Dollars at such rates or any other rate. (2)Include Ps.137.9 million corresponding to investments in the indirectly controlled companies EMDERSA and Emdersa HOLDING, stated at their estimated realizable value (fair value less cost to sell). This criterion is based on the decision adopted by Edenor’s Board of Directors to divest from and begin procedures for the sale of these companies. (3)Includes Ps. 1,070,337,401 for the assets held for sale of EMDERSA and Emdersa HOLDING as of December 31, 2011. (4)Includes Ps. 915,423,000 for the liabilities held for sale of EMDERSA and Emdersa HOLDING as of December 31, 2011. 8 Fiscal year ended December 31, (U.S. Dollars) (Pesos) (Pesos) (Pesos) (Pesos) (Pesos) STATEMENT OF OPERATION DATA Argentine GAAP: Net sales U.S.$ 1,581,354 Ps. 6,774,519 Ps. 4,748,557 Ps. 4,093,440 Ps. 4,013,876 Ps. 1,479,227 Cost of sales (1,303,233) (5,583,050) (3,869,600) (3,192,146) (3,082,404) (1,104,039) Gross profit 278,121 1,191,469 878,957 901,294 931,472 375,188 Selling expenses (105,170) (450,547) (211,118) (154,663) (139,652) (45,750) Administrative expenses (130,762) (560,183) (365,761) (302,749) (235,382) (117,273) Goodwill amortization (1,338) (5,732) (19,964) (20,005) (19,839) (7,363) Operating income (loss) 40,851 175,007 282,114 423,877 536,599 204,801 Result for investing in other companies 4,833 20,703 - Financial and holding results, net (1,380,645) (250,578) 48,384 (208,064) 56,635 Other (expenses) income, net 7,501 32,134 6,157 (2,010) (23,194) 23,033 Income before taxes and minority interest 37,693 470,251 305,341 284,470 Income tax and tax on asset (expense) benefit 9,477 40,598 (74,281) (160,202) (108,841) (36,265) Non controlling interest 42,268 181,076 (9,974) (95,311) (81,478) (62,152) Net (loss) income 214,738 115,022 186,052 Basic net (loss) earnings per share (0.7085) (0.0354) 0.1544 0.0765 0.1688 Diluted net (loss) earnings per share (0.6133) (0.0315) 0.1453 0.0747 0.1568 Dividends per share - - 0.0138 0.0132 0.0122 0.0166 Basic net (loss) earnings per ADS (0.0283) (0.0014) 0.0062 0.0031 0.0068 Diluted net (loss) earnings per ADS (0.0245) (0.0013) 0.0058 0.0030 0.0063 Dividends per ADS (3) (4) - - 0.0006 0.0005 0.0005 0.0007 Weighted average number of shares outstanding 1,314,310,895 1,314,310,895 1,314,310,895 1,390,409,146 1,504,249,410 1,102,364,398 U.S.GAAP: Net sales U.S.$ 1,435,943 Ps. 6,151,578 Ps. 4,936,231 Ps. 4,176,278 Ps. 4,045,733 Ps. 1,471,054 Gross profit 202,750 868,582 848,486 867,339 859,507 360,667 Operating income 132,552 567,852 290,477 292,716 370,343 149,216 Financial and holding results, net (592,936) (318,456) (8,183) (80,093) 56,340 (Loss) Income before taxes and noncontrolling interest from continued operations 282,523 273,473 214,104 Income tax and tax on assets (157,792) (59,592) (119,535) (114,188) (35,531) Loss from discontinued operations (30,762) (131,783) - Net (loss) income 162,988 159,285 178,573 Net income attributable to noncontrolling interest 33,007 141,404 (5,348) (80,769) (90,466) (52,725) Net (loss) income attributable to Pampa Energía S.A. 82,219 68,819 125,849 Basic net (loss) earnings per share (0.1168) (0.0707) 0.0591 0.0457 0.1142 Diluted net (loss) earnings per share (0.1011) (0.0628) 0.0556 0.0447 0.1060 Basic net (loss) earnings per ADS (0.0047) (0.0028) 0.0024 0.0018 0.0046 Diluted net (loss) earnings per ADS U.S.$ (0.0009) Ps. (0.0040) Ps. (0.0025) Ps. 0.0022 Ps. 0.0018 Ps. 0.0042 CASH FLOW DATA Net cash flow provided by (used in) operating activities U.S.$ 148,740 Ps. 637,203 Ps. 660,224 Ps. 918,594 Ps. 748,177 Ps. 319,569 Net cash flow used in investing activities (1,494,793) (502,189) (549,151) (1,371,267) (877,752) Net cash flow provided by (used in) financing activities U.S.$ 94,056 Ps. 402,937 Ps. 314,812 Ps. (328,802) Ps. 297,084 Ps. 1,201,844 (1) Solely for the convenience of the reader, Peso amounts for the year ended December 31, 2011 have been translated into U.S. Dollars at the average buy/sell rate for U.S. Dollars quoted by Banco Nación on December 31, 2011 of Ps. 4.284 to U.S. $1.00. The U.S. Dollar equivalent information should not be construed to imply that the Peso amounts represent, or could have been or could be converted into, U.S. Dollars at such rates or any other rate. (2) The corresponding amounts charged to the results of operations related to the investments in EMDERSA and Emdersa HOLDING have been included, on a line-by-line basis, in the Company’s Consolidated Statement of Operations (3) In the years 2010 and 2009, we declared advance dividends of Ps. 18.1 million and Ps. 18.3 million, respectively, an amount sufficient to cover the Argentine personal asset tax obligations of certain of our shareholders. In each of March 2011 and March 2010 we paid those dividends and withheld the corresponding amount of personal asset tax from those shareholders who were subject to the personal asset tax. See “Item 8. Financial Information—Dividends” and “Item 10. Additional Information—Taxation.” (4) Each ADS represents 25 common shares . Under Argentine GAAP, the Company computes net (loss) income per common share and dividends per share by dividing the net (loss) income for the year by the weighted average number of common shares outstanding during the year. Also a diluted earnings per share is calculated on the basis of the possible dilutive effect of the purchase options granted to the Company’s directors. Under US GAAP, basic and diluted net (loss) income per share is presented in conformity with ASC 260 “Earnings Per Share” for all years presented. Basic net (loss) income per share is computed by dividing the net (loss) income available to common shareholders for the year by the weighted average shares of common stock outstanding during the year. Diluted net (loss) income per share is computed by dividing the net (loss) income for the year by the weighted average number of common and dilutive potential common shares outstanding during the year. 9 EXCHANGE RATES Exchange Rates The following table sets forth the annual high, low, average and period-end exchange rates for the periods indicated, expressed in Pesos per U.S. Dollar and not adjusted for inflation. There can be no assurance that the Peso will not depreciate or appreciate again in the future. The Federal Reserve Bank of New York does not report a noon buying rate for Pesos. Exchange rates (in Pesos per US Dollars) High Low Average Period end Year ended December31, Month January 2012 February 2012 March 2012 April 2012 Source : Banco Nación (1) Represents the average of the exchange rates on the last day of each month during the period. (2) Average of the lowest and highest daily rates in the month . (3) Represents the average of the lowest and highest daily rates from April 1 through April 20, 2012. In the future, any cash dividends we pay will be in Pesos, and exchange rate fluctuations affect the U.S.Dollar amounts received by holders of American Depositary Shares (ADSs), on conversion by us or by the depositary of cash dividends on the shares represented by such ADSs. Fluctuations in the exchange rate between the Peso and the U.S. Dollar will affect the U.S. Dollar equivalent of the Peso price of our shares on the Bolsa de Comercio de Buenos Aires (Buenos Aires Stock Exchange or BCBA) and, as a result, can also affect the market price of the ADSs. 10 RISK FACTORS Risks Related to Argentina General We are a stock corporation ( sociedad anónima ) incorporated under the laws of the Republic of Argentina and substantially all of our revenues are earned in Argentina and substantially all of our operations, facilities, and customers are located in Argentina. Accordingly, our financial condition and results of operations depend to a significant extent on macroeconomic, regulatory and political and financial conditions prevailing in Argentina, including growth, inflation rates, currency exchange rates, interest rates, and other local, regional and international events and conditions that may affect Argentina in any manner. For example, slower economic growth or economic recession could lead to a decreased demand for electricity in the service areas in which our subsidiaries operate or a decline in the purchasing power of our customers, which, in turn, could lead to a decrease in collection rates from our customers or increased energy losses due to illegal use of our services. Actions of the Argentine Government concerning the economy, including decisions with respect to inflation, interest rates, price controls, foreign exchange controls and taxes, have had and could continue to have a material adverse effect on private sector entities, including us. For example, during the Argentine economic crisis of 2001, the Argentine Government froze electricity distribution margins and caused the pesification of our tariffs, which had a materially adverse effect on our business and financial condition and led us to suspend payments on our financial debt at the time. We cannot assure you that the Argentine Government will not adopt other policies that could adversely affect the Argentine economy or our business, financial condition or results of operations. In addition, we cannot assure you that future economic, regulatory, social and political developments in Argentina will not impair our businesses, financial condition, or results of operations or cause the market value of our ADSs to decline. The global financial crisis and unfavorable credit and market conditions that commenced in 2007 may negatively affect our liquidity, customers, business, and results of operations The ongoing effects of the global credit crisis and related turmoil in the global financial system may have a negative impact on our business, financial condition and results of operations, an impact that is likely to be more severe on an emerging market economy, such as Argentina. The effect of this economic crisis on our customers and on us cannot be predicted. Weak economic conditions could lead to reduced demand or lower prices for energy, which could have a negative effect on our revenues. Economic factors such as unemployment, inflation levels and the availability of credit could also have a material adverse effect on demand for energy and therefore on our financial condition and operating results. The financial and economic situation may also have a negative impact on third parties with whom we do, or may do, business. In addition, our ability to access credit or capital markets may be restricted at a time when we would need financing, which could have an impact on our flexibility to react to changing economic and business conditions. For these reasons, any of the foregoing factors or a combination of these factors could have an adverse effect on our results of operations and financial condition and cause the market value of our ADSs to decline. Argentina’s economic recovery since the 2001 economic crisis may not be sustainable in light of current economic conditions, and any significant decline could adversely affect our financial condition During 2001 and 2002, Argentina went through a period of severe political, economic and social crisis. Although the economy has recovered significantly since the 2001 crisis, uncertainty remains as to the sustainability of economic growth and stability. After a significant slowdown in the Argentine economy in 2009, which started in the last quarter of 2008 and continued into much of 2009 (impacted by the largest global crisis in decades and negative domestic factors), the Argentine economy experienced a growth of about 0.9% and 9.2% during 2009 and 2010, respectively, according to official public estimates. Similarly, in the first semester of 2011, the Argentine economy registered a growth of 8.5%. However, uncertainty remains about the sustainability of this growth. Sustainable economic growth is dependent on a variety of factors, including international demand for Argentine exports, the stability and competitiveness of the Argentine Peso against foreign currencies, confidence among consumers and foreign and domestic investors and a stable rate of inflation. 11 The Argentine economy remains fragile, as reflected by the following economic conditions: · unemployment remains high; · the availability of long-term credit is scarce; · investment as a percentage of GDP remains too low to sustain the growth rate of recent years; · fiscal surplus shows a steady decline, with risk of becoming a fiscal deficit in the near term; · public debt payments have increased (in line with post-default payment terms ) while international financing remains limited; · inflation has accelerated recently and threatens to continue at levels that risk economic stability; · the regulatory environment continues to be uncertain; · the recovery has depended to some extent on high commodity prices which, despite having a favorable long-term trend, are volatile in the short-term and beyond the control of the Argentine Government; and · the trade balance surplus (and the fiscal surplus, to a lesser extent) is largely dependant on the production of grains and soybeans, such that the risk to economic stability is magnified by the possibility of a new major drought affecting these crops (as was the case in 2008 and 2009). As in the recent past, Argentina’s economy may be adversely affected if political and social pressures inhibit the implementation by the Argentine Government of policies designed to maintain price stability, generate growth and enhance consumer and investor confidence. This, in turn, could lead to decreased demand for the services provided by our subsidiaries as well as a decrease in collection rates from customers and increased energy losses due to illegal use of the services provided by our businesses, which could materially adversely affect our financial condition and results of operations, or cause the market value of our ADSs to decline. Furthermore, the Argentine Government could respond to a lack of economic growth or stability by adopting measures that affect private sector enterprises, as it has done in the past, including the tariff restrictions imposed on public utility companies such as several of our subsidiaries. Given that public finances are increasingly tight, the government has decided to revise the subsidy policies, particularly those related to energy, electricity and gas, water and public transportation. These new policies would not have an impact on companies’ revenues but could affect the timing on the revision of the tariff process, generate a strong negative impact on economic activity and an increase in prices, because they occur in a context of capital flight, high interest rates and international global financial crisis. We cannot assure you that a decline in economic growth or increased economic instability, developments over which we have no control, would not have an adverse effect on our business, financial condition or results of operations or would not have a negative impact on the market value of our ADSs. The impact of inflation in Argentina on the costs of our subsidiaries could have a material adverse effect on our results of operations Inflation has, in the past, materially undermined the Argentine economy and the Argentine Government’s ability to create conditions that permit growth. According to data published by the Instituto Nacional de Estadística y Censos (National Statistics and Census Institute or INDEC), the rate of inflation reached 9.5% in 2011, 10.9% in 2010 and 7.7% in 2009. The Argentine Government has implemented programs to control inflation and monitor prices for essential goods and services, including price support arrangements agreed between the Argentine Government and private sector companies in several industries and markets. 12 A return to a high inflation environment would undermine Argentina’s foreign competitiveness by diluting the effects of the Argentine Peso devaluation, negatively impact the level of economic activity and employment and undermine confidence in Argentina´s banking system, which could further limit the availability of domestic and international credit to businesses. In turn, a portion of the Argentine debt is adjusted by the Coeficiente de Estabilización de Referencia (Stabilization Coefficient, or “CER”), a currency index, that is strongly related to inflation. Therefore, any significant increase in inflation would cause an increase in the Argentine external debt and consequently in Argentina’s financial obligations, which could exacerbate the stress on the Argentine economy. A high inflation environment could also temporarily undermine our results of operations as a result of delay in our ability to, or our inability, to adjust our tariffs accordingly and could adversely affect our ability to finance the working capital needs of our businesses on favorable terms, and adversely affect our results of operations and cause the market value of our ADSs to decline. The credibility of several Argentine economic indices has been called into question, which may lead to a lack of confidence in the Argentine economy and may in turn limit our ability to access the credit and capital markets In January 2007, INDEC modified its methodology used to calculate the consumer price index (CPI), which is calculated as the monthly average of a weighted basket of consumer goods and services that reflects the pattern of consumption of Argentine households. Further, at the time that INDEC adopted this change in methodology, the Argentine Government also replaced certain key personnel at INDEC. The alleged governmental interference prompted complaints from the technical staff at INDEC, which, in turn, has led to the initiation of several judicial investigations involving members of the Argentine Government aimed at determining whether there was a breach of classified statistical information relating to the collection of data used in the calculation of the CPI. These events have affected the credibility of the CPI index published by INDEC, as well as other indexes published by INDEC the calculation of which are based on the CPI, including poverty rates, the unemployment rates and the calculation of the GDP, among others. As a result, the inflation rate of Argentina and the other rates calculated by INDEC could be higher than as indicated in official reports. The International Monetary Fund is currently providing technical assistance to the Argentine Government to improve the calculation and collection of inflation data. If these investigations result in a finding that the methodologies used to calculate the CPI or other INDEC indexes derived from the CPI were manipulated by the Argentine Government, or if it is determined that it is necessary to correct the CPI and the other INDEC indexes derived from the CPI as a result of the methodology used by INDEC, there could be a significant decrease in confidence in the Argentine economy. Given the limited credit available to emerging market nations as a result of the global economic crisis, our ability to access credit in the capital markets could be limited by the uncertainty relating to the inaccuracy of the economic indexes and rates in question which could adversely affect our results of operations and financial conditions and cause the market value of our ADSs and common shares to decline. Argentina’s ability to obtain financing from international markets is limited, which may impair its ability to implement reforms and foster economic growth, and consequently, may affect our business, results of operations and prospects for growth In 2005, Argentina restructured part of its sovereign debt that had been in default since the end of 2001. The Argentine Government announced that as a result of this restructuring, it had approximately U.S. $129.2 billion in total gross public debt as of December 31, 2005. Certain bondholders that did not participate in that restructuring, mainly from the United States, Italy and Germany, have filed legal actions against Argentina to collect on the defaulted bonds. Many of these proceedings are still pending as of this date and holdout creditors may initiate new suits in the future. On January 3, 2006, Argentina repaid in full its debt of approximately U.S. $9.8 billion with the International Monetary Fund. In September 2008, Argentina announced its intention to cancel its external public debt to Paris Club creditor nations using reserves of the Central Bank in an amount equal to approximately U.S. $6.5 billion. However, as of the date of this annual report, the Argentine Government has not yet cancelled such debt. Indeed, negotiations in this respect remain stagnant. If no agreement with the Paris Club creditor nations is reached, financing from multilateral financial institutions may be limited or not available, which could adversely affect economic growth in Argentina and Argentina’s public finances. 13 Certain groups of holders that did not participate in the 2005 restructuring have filed claims against Argentina and it is possible that new claims will be filed in the future. In addition, foreign shareholders of several Argentine companies have filed claims before the ICSID alleging that certain government measures adopted during the country’s 2001 crisis were inconsistent with the fair and equitable treatment standards set forth in various bilateral investment treaties to which Argentina is a party. Since May 2005, the ICSID tribunals have issued several awards against Argentina. Only the cases “CMS v. Argentina”, “Azurix v. Argentina” and “Vivendi v. Argentina” are currently final and unappealable, which decisions required that the Argentine Government pay U.S. $133.2 million, U.S. $165.2 million and U.S. $105 million, respectively. As of the date of this annual report, Argentina has not yet paid the amounts referred to above. On April 30, 2010, Argentina launched a new debt exchange to holders of the securities issued in the 2005 debt exchange and to holders of the securities that were eligible to participate in the 2005 debt exchange (other than Brady bonds) to exchange such debt for new securities and, in certain cases, a cash payment. As a result of the 2005 and 2010 exchange offers, Argentina restructured over 91% of the defaulted debt eligible for the 2005 and 2010 exchange offers. The creditors who did not participate in the 2005 or 2010 exchange offers may continue with legal action against Argentina for the recovery of debt, which could adversely affect Argentina’s access to the international capital markets. Argentina’s past default and its failure to restructure completely its remaining sovereign debt and fully negotiate with the holdout creditors may limit Argentina’s ability to reenter the international capital markets. Litigation initiated by holdout creditors as well as ICSID claims have resulted and may continue to result in judgments and awards against the Argentine Government which, if not paid, could prevent Argentina from obtaining credit from multilateral organizations. Judgment creditors have sought and may continue to seek to attach or enjoin assets of Argentina. In addition, various creditors have organized themselves into associations to engage in lobbying and public relations concerning Argentina’s default on its public indebtedness. Such groups have over the years unsuccessfully urged passage of federal and New York state legislation directed at Argentina’s defaulted debt and aimed at limiting Argentina’s access to the U.S. capital markets. Although neither the United States Congress nor the New York state legislature has adopted such legislation, we can make no assurance that legislation or other political actions designed to limit Argentina’s access to capital markets will not take effect. In April 2010, a Court of New York granted an attachment over reserves of the Argentine Central Bank in the United States requested by creditors of Argentina on the theory that the Central Bank was its alter ego. On July 2011, an appeals court reversed that ruling, stating that the assets of the Central Bank were protected by law. Plaintiffs have petitioned the United States Supreme Court to review the appeals court decision and, as of the date of this annual report, the United States Supreme Court has not ruled if it will hear the case. As a result of Argentina’s default and the events that have followed it, the government may not have the financial resources necessary to implement reforms and foster economic growth, which, in turn, could have a material adverse effect on the country’s economy and, consequently, our businesses and results of operations. Furthermore, Argentina’s inability to obtain credit in international markets could have a direct impact on our own ability to access international credit markets to finance our operations and growth, which could adversely affect our results of operations and financial conditions and cause the market value of our ADSs and common shares to decline. Significant fluctuations in the value of the Argentine Peso could adversely affect the Argentine economy, which could, in turn adversely affect our results of operations The devaluation of the Argentine Peso in 2002 (a 238% decline against the U.S. Dollar) had a far-reaching negative impact on the financial condition of many businesses and individuals. The devaluation of the Argentine Peso had a negative impact on the ability of Argentine businesses to honor their foreign currency-denominated debt, led to very high inflation initially, significantly reduced real wages, had a negative impact on businesses whose success is dependent on domestic market demand, including public utilities and the financial industry, and adversely affected the Argentine Government’s ability to honor its foreign debt obligations. If the Argentine Peso devalues significantly, the negative effects on the Argentine economy could have adverse consequences to our businesses, our results of operations and the market value of our ADSs. Moreover, it would likely result in a decline in the value of our shares and ADSs as measured in U.S.Dollars. 14 On the other hand, a substantial increase in the value of the Argentine Peso against the U.S. Dollar also presents risks for the Argentine economy, including, a reduction in exports. Any such increase could have a negative effect on economic growth and employment, reduce the Argentine public sector’s revenues from tax collection in real terms, and have a material adverse effect on our business, our results of operations and the market value of our ADSs as a result of the weakening of the Argentine economy in general. Measures taken by the Argentine Government to address social unrest may adversely affect the Argentine economy and our business and results of operations During the economic crisis in 2001 and 2002, Argentina experienced social and political turmoil, including civil unrest, riots, looting, nationwide protests, strikes and street demonstrations. Despite the economic recovery and relative stability since 2002, social and political tensions and high levels of poverty and unemployment continue. Future government policies to preempt, or respond to, social unrest may include expropriation, nationalization, forced renegotiation or modification of existing contracts, suspension of the enforcement of creditors’ rights and shareholders’ rights, new taxation policies, including royalty and tax increases and retroactive tax claims, and changes in laws, regulations and policies affecting foreign trade and investment. These policies or significant protests resulting therefore could destabilize the country and adversely and materially affect the Argentine economy. In March 2008, the Argentine Ministry of Economy and Production announced the adoption of new taxes on exports of a number of agricultural products. The taxes were to be calculated at incremental rates as the price for the exported products increased, and represented a significant increase in taxes on exports by the agricultural sector in Argentina. The adoption of these taxes met significant opposition from various political and economic groups with ties to the Argentine agricultural sector, including strikes by agricultural producers around the country, roadblocks to prevent the circulation of agricultural goods within Argentina and massive demonstrations in the City of Buenos Aires and other major Argentine cities. Although the Argentine Congress did not pass any of these measures, we cannot assure you that the Argentine Government will not seek to reintroduce new export taxes or adopt other similar measures Further social unrest caused by such measures could adversely affect the Argentine economy and could cause increased damages to our networks as a result of protesters or illicit activity, which could have a material adverse effect on our financial condition, our results of operations and the market value of our shares and ADSs. Certain measures taken by the Argentine Government may adversely affect the Argentine economy and, as a result, our business and results of operations On April 17, 2012 the Argentine Government sent a bill to Congress to expropriate 51% of the shares of YPF owned by the Spanish energy company, Repsol YPF, who currently controls most of the shares of YPF. Under the terms of the bill sent to Congress, out of the 51% of total shares to be expropriated, 51% of such shares will be held by the Argentine Government and the remaining 49% will be held by oil-producing Argentine Provinces. Also, the bill states that hydrocarbon activities (including, exploitation, industrialization, transportation and commercialization) in the territory of Argentina qualify as a "national public interest". The bill, entitled "Hydrocarbon Sovereignty of Argentina", provides that the primary objective is to achieve Argentina´s self-sufficiency capacity in oil and gas supply. Additionally, pursuant to Decree 530/12 of the National Executive Power, the Argentine Government also ordered the intervention of YPF for 30 days andappointed Messrs. Julio de Vido as interventor of YPF. We cannot assure you that these or other measures that may be adopted by the Argentine Government will not have a material adverse effect in the Argentine economy and, as a consequence, adversely affect our financial condition, our results of operations and the market value of our shares and ADSs. Exchange controls and restrictions on capital inflow and outflow may continue to limit the availability of international credit and could threaten the financial system and lead to renewed political and social tensions, adversely affecting the Argentine economy, and, as a result, our business In 2001 and 2002, Argentina experienced a massive withdrawal of deposits from the Argentine financial system in a short period of time, which precipitated a liquidity crisis within the Argentine financial system and prompted the Argentine Government to impose exchange controls and restrictions on the ability of depositors to withdraw their deposits and send funds abroad in an attempt to prevent capital flight and further depreciation of the Argentine Peso. Although some of these restrictions have been suspended or terminated, or substantially relaxed, in June 2005 the Argentine Government adopted various rules and regulations that established new restrictive controls on capital inflows into the country, including a requirement that for certain funds remitted into Argentina an amount equal to 30% of the funds must be deposited into an account with a local financial institution as a U.S. Dollar deposit for a one-year period without any accrual of interest, benefit or other use as collateral for any transaction. Since October 2011, the Argentine Government has strengthened certain restrictions on the sale of foreign currency to non residents in connection with the repatriation of direct investments, and on the creation of foreign assets belonging to residents. See “Exchange Rates” and “Item 10. Exchange Controls.” The Argentine Government could impose new exchange controls or restrictions on the movement of capital and take other measures that could limit our ability to access the international capital markets and impair our ability to make interest or principal payments abroad or payments. Argentina may re-impose exchange controls, transfer restrictions or other measures in the future in response to capital flight or a significant depreciation of the Peso. 15 In the event of a future shock, such as the failure of one or more banks or a crisis in depositor confidence, the Argentine Government could impose further exchange controls or transfer restrictions and take other measures that could lead to renewed political and social tensions and undermine the Argentine Government’s public finances, which could adversely affect Argentina’s economy and prospects for economic growth, which, in turn, could adversely affect our business and results of operations and the market value of our shares and ADSs. In addition, the Argentine Government or the Central Bank may reenact certain restrictions on the transfers of funds abroad, impairing our ability to make dividend payments to holders of the ADSs, which may adversely affect the market value of our ADSs. As of the date of this annual report, however, the transfer of funds abroad to pay dividends is permitted to the extent such dividend payments are made in connection with audited financial statements approved by a shareholders’ meeting. The nationalization of Argentina’s private pension funds caused an adverse effect in the Argentine capital markets and increased the Argentine Government’s interest in certain stock exchange listed companies, such that the Argentine Government became a significant shareholder of such companies. In recent years a significant portion of the local demand for securities of Argentine companies came from the Argentine private pension funds. In response to the global economic crisis, in December 2008, by means of Argentine Law No. 26,425, the Argentine Congress unified the Argentine pension and retirement system into a system publicly administered by the Administración Nacional de la Seguridad Social (National Social Security Agency, or “ANSES”), eliminating the pension and retirement system previously administered by private managers. In accordance with the new law, private pension managers transferred all of the assets administered by them under the pension and retirement system to the ANSES. With the nationalization of Argentina’s private pension funds, the local capital markets decreased in size and became substantially concentrated. In addition, the Argentine Government became a significant shareholder in many of the country’s public companies. In April 2011, the Argentine Government lifted certain restrictions pursuant to which ANSES was prevented from exercising more than 5% of its voting rights in any company (whichever the equity interest held by ANSES in such stock exchange listed companies). ANSES has publicly stated that it intends to exercise its voting rights in excess of such 5% limit in order to appoint directors in different stock exchange listed companies in which it holds an interest exceeding 5%. ANSES’ interests may differ from those of other investors, and consequently, if ANSES acquires a more prevailing role in any Argentine listed companies in which it owns shares, ANSES’ actions might have an adverse effect on such companies and, to a certain extent, on domestic capital markets. As of the date of this report ANSES owns shares of the capital stock of the Company and of our subsidiaries Edenor, Transener and EMDERSA. The Argentine Government has stated its intention to exert a stronger influence on the operation of stock exchange listed companies. We cannot assure you that these or other similar actions taken by the Argentine Government will not have an adverse effect on the Argentine economy and consequently on our financial condition and results of operations. The Argentine economy could be adversely affected by economic developments in other global markets Argentine financial and securities markets are influenced, to varying degrees, by economic and financial conditions in other markets. Although economic conditions can vary from country to country, investors’ perception of the events occurring in one country may substantially affect capital flows to other countries and the value of securities in other countries, including Argentina. The Argentine economy was adversely impacted by the political and economic events that occurred in several emerging economies in the 1990s, including those in Mexico in 1994, the collapse of several Asian economies between 1997 and 1998, the economic crisis in Russia in 1998 and the Brazilian devaluation of its currency in January 1999. In addition, Argentina may be affected by events in the economies of its major regional trading partners, including, for example, currency devaluations caused by the global economic crisis that continue to affect it. 16 Also, the Argentine economy might be affected by occurring events in developed countries that are its commercial partners or which may have an impact on the global economy. In addition, the global financial crisis that commenced in the last quarter of 2008 has affected and may continue to negatively affect the economies of several countries around the world including Argentina and certain of its trading partners. Developed economies like the United States have sustained some of the most severe effects while some emerging economies like that of China and Brazil have suffered comparatively milder effects. More recently, several European countries, such as Ireland, Greece, Portugal, Spain, the United Kingdom and Italy, have revealed significant macroeconomic imbalances. In addition, on August 5, 2011, Standard & Poor’s Financial Services LLC downgraded the debt instruments issued by the United States and on January 13, 2012, Standard & Poor’s Rating Services downgraded the instruments of nine European countries including France and Italy. Financial markets have reacted adversely curtailing the ability of certain of these countries to refinance their outstanding debt. The impact of this crisis on Argentina could include a reduction in exports and foreign direct investment, a decline in national tax revenues and an inability to access international capital markets, which could adversely affect our business, results of operations and the market value of our ADSs. The realization of any or all of these risk factors, as well as events that may arise in the main regional partners, including members of Mercosur, could have a material adverse effect on the Argentine economy and, indirectly, on our business, financial condition and results of operations and the market value of our ADSs. The actions taken by the Argentine Government to reduce imports may affect our ability to purchase significant capital goods. The Argentine Government has recently adopted some initiatives designed to limit the import of goods in order to prevent further deterioration of the Argentine balance of trade. The restriction of imports may limit our ability to purchase capital goods that are necessary for our operations, which may, in turn, adversely affect our business, financial condition and results of operations. Risks Relating to the Argentine Electricity and Oil and Gas Sectors The Argentine Government has intervened in the electricity sector in the past, and is likely to continue intervening To address the Argentine economic crisis in 2001 and 2002, the Argentine Government adopted the Public Emergency Law and other regulations, which made a number of material changes to the regulatory framework applicable to the electricity sector. These changes severely affected electricity generation, distribution and transmission companies and included the freezing if distributing nominal margins, the revocation of adjustment and inflation indexation mechanisms of tariffs, a limitation on electricity distribution companies from passing on to consumer increases in costs due to regulatory charges and a new price-setting mechanism in the wholesale electricity market (“WEM”) which had a significant impact on electricity generators and generated substantial price differences within the market. The Argentine Government continues to intervene in this sector, including by granting temporary nominal margin increases, proposing a new social tariff regime for residents of poverty-stricken areas, creating specific charges to raise funds that are transferred to government-managed trust funds that finance investments in generation and distribution infrastructure and mandating investments for the construction of new generation plants and the expansion of existing transmission and distribution networks. Furthermore, on November 15, 2011, the Secretary of Energy issued Resolution 8752, which provided that any approval by the provincial governments of increases to the electricity tariffs applicable to end-users as of November 1, 2011 will trigger a proportionate decrease in the federal subsidy available to that end-user in connection with the purchase of electricity. Since the issuance of Resolution 8752, certain provincial governments have initiated legal proceedings to challenge the jurisdiction of the Secretary of Energy to issue Resolution 8752, particularly because of the potential chilling effect that this regulation may have on the ability of the provincial governments to increase electricity tariffs. These proceedings have not been resolved as of the date of this annual report. 17 We cannot assure you that these or other measures that may be adopted by the Argentine Government will not have a material adverse effect on our business and results of operations or on the market value of our shares and ADSs or that the Argentine Government will not adopt emergency legislation similar to the Public Emergency Law, or other similar resolutions, in the future that may further increase our regulatory obligations, including increased taxes, unfavorable alterations to our tariff structures and other regulatory obligations, compliance with which would increase our costs and have a direct negative impact on our results of operations and cause the market value of our ADSs to decline. Electricity distributors, generators and transmitters were severely affected by the emergency measures adopted during the economic crisis, many of which remain in effect Distribution and transmission tariffs include a regulated margin that is intended to cover the costs of distribution or transmission, as applicable, and provide an adequate return. Generators, which mostly depend on the sales made to the spot market (the market set by supply and demand of energy available for immediate delivery), used to have stable prices and were able to reinvest their profits to become more efficient and achieve better margins. Under the Convertibility regime, distribution and transmission tariffs and electricity spot prices were calculated in U.S. Dollars and distribution and transmission margins were adjusted periodically to reflect variations in U.S. inflation indexes. In January 2002, pursuant to the Public Emergency Law, which authorized the Argentine Government to renegotiate its public utility contracts, provisions requiring price adjustments based on foreign inflation indexes and all other indexation mechanisms in public utility services agreements between the Argentine Government or any provincial government and the providers of those services (including us) were revoked, and the tariffs for the provision of such services were frozen and converted from their original U.S. Dollar values to Argentine Pesos at a rate of Ps.1.00 per U.S.$1.00. These measures, coupled with the effect of high inflation and the devaluation of the Peso, led to a decline in revenues in real terms and an increase of costs in real terms, which could no longer be recovered through margin adjustments or market price-setting mechanisms. This situation, in turn, led many public utility companies to suspend payments on their financial debt (which continued to be denominated in U.S. Dollars despite the pesification of revenues), effectively preventing these companies from obtaining further financing in the domestic or international credit markets and making additional investments. Although the Argentine Government has recently granted temporary relief to certain companies in the electricity sector, including a temporary increase in transmission and distribution margins, the principal electricity companies are currently involved in discussions with the regulators on additional permanent measures needed to adapt the current tariff scheme to the post-crisis situation of the energy sector. We cannot assure you that these measures will be adopted or implemented or that, if adopted, they will be sufficient to address the structural problems created for our company by economic crisis and in its aftermath, including the negative impact on revenues created by the limitations we face in pricing as a result of the current tariff structure. Electricity demand may be affected by tariff increases, which could lead electricity companies, like us, to record lower revenues During the 2001 and 2002 economic crisis, electricity demand in Argentina decreased due to the decline in the overall level of economic activity and the deterioration in the ability of many consumers to pay their electricity bills. In the years following the 2001 and 2002 economic crisis, electricity demand experienced significant growth, increasing at an estimated average of approximately 5.0% per annum from 2003 through 2011. This increase in demand reflects the relative low cost, in real terms, of electricity to consumers due to the freeze of margins and the elimination of the inflation adjustment provisions in distribution concessions coupled with the devaluation of the Peso and inflation. The executive branch of the Argentine Government granted temporary increases in transmission and distribution margins, and transmission and distribution companies are currently negotiating further increases and adjustments to their tariff schemes with the Argentine Government. Although the increases in electricity transmission and distribution margins, which increased the cost of electricity to residential customers, have not had a significant negative effect on demand, we cannot make any assurances that these increases or any future increases in the relative cost of electricity will not have a material adverse effect on electricity demand or a decline in collections from customers. Further, in November 2011, the Argentine Government announced a cut in subsidies for electricity granted to certain customers that are presumably in a position to face its real cost. These measures are currently in an early stage of implementation and we cannot ascertain as of the date of this report what the effect on our revenues could be. However, we cannot assure you that these measures or any future measures (including increases on tariffs for residential users) will not lead electricity companies, like us, to record lower revenues and results of operations than currently anticipated, which may, in turn, have a material adverse effect on the market value of the ADSs. 18 If the demand for energy is increased suddenly, current levels of power generation and the difficulty in increasing the capacity of transmission and distribution companies in a short or medium term, could adversely affect the Company, which in turn could result in customer complaints and substantial fines imposed on such companies In recent years, the increase in electricity demand was greater than the structural increase generation capacity, and transmission and distribution of electricity, which led, sometimes, to power shortages and disruptions. While current demand for electricity has decreased because of, among other things, a lower level of activity linked to the global economic crisis, a sustained increase in electricity demand could generate future shortages. Additionally, according to Argentine law, distribution companies are responsible before their customers for any interruption in the supply of electricity. Consequently, customer can make their claims to the distribution companies. Also, distribution companies can suffer fines and penalties for interruptions caused by power outages, unless the respective Argentine authorities determine that power outages are caused by force majeure events. As of the date of this annual report, Argentine authorities have not ruled on the conditions under which outages may constitute a case of force majeure. In the past, however, Argentine authorities have adopted a restrictive view of the concept of force majeure and have acknowledged its existence in limited circumstances, such as internal defects in the customer's location or extraordinary weather events (such as severe storms, tornadoes or floods). We cannot assure that we will not experience a lack in the supply of energy that could adversely affect our business, financial condition and results of operations and cause the market value of our ADSs and shares to decline. Oil and Gas Companies have recently been affected by certain measures taken by the Argentine Government and may be further affected by additional changes in their regulatory framework Since December 2011, the Argentine Government has adopted a number of measures concerning repatriation of funds obtained as a result of exports of oil and gas and charges applicable to the production of liquid gas which have affected the business of oil and gas producers and manufacturers. Further changes in such regulations may increase the adverse effect of such measures on the business, revenues and operations of companies operating in the oil and gas sector, including companies in which we hold, or may hold in the future, equity interests, which may lead in turn to a material adverse effect on the market value of our ADSs. Argentine oil and gas production concessions and exploration permits are subject to certain conditions and may not be renewed or could be revoked The Hydrocarbons Law N° 17,319, the “Hydrocarbons Law” provides for oil and gas concessions to remain in effect for 25 years as from the date of their award, and further provides for the concession term to be extended for up to 10 additional years, subject to terms and conditions approved by the grantor at the time of the extension. The authority to extend the terms of current and new permits, concessions and contracts has been vested with the government of the province in which the relevant area is located (and the Argentine Government in respect of offshore areas beyond 12 nautical miles). In order to be eligible for the extension, any concessionaire and permit holder must have complied with its obligations under the Hydrocarbons Law and the terms of the particular concession or permit, including evidence of payment of taxes and royalties, the supply of the necessary technology, equipment and labor force and compliance with various environmental, investment and development obligations. Under the Hydrocarbons Law, non-compliance with these obligations and standards may also result in the imposition of fines and in the case of material breaches, following the expiration of applicable cure periods, the revocation of the concession or permit. The Argentine Government and a number of provincial governments have recently revoked certain of YPF S.A.´s and Petrobras Argentina S.A.´s concessions. Petrolera Pampa has formed partnerships in projects with proved gas reserves to be developed by major oil and gas companies, such as Apache Energía Argentina S.R.L and Petrobras Argentina S.A. and is currently negotiating agreements that involve potential oil and gas production with Petrolera Pampa as operator. See “Item 4. Information on the Company—Our Business—Other Businesses—Petrolera Pampa—Petrolera Pampa’s Projects”. The termination or revocation of, or failure to obtain the extension of, a concession or permit under these projects could have a material adverse effect on Petrolera Pampa’s business and results of operations. 19 On April 17, 2012 the Argentine Government sent a bill toCongress to expropriate 51% of the shares of YPFowned bythe Spanish energy company, Repsol YPF, who currently controls most of the shares of YPF. Under the terms of the bill sent toCongress, out of the51% oftotal sharesto be expropriated, 51% of such shareswill be heldby the Argentine Government and the remaining 49% will be held by oil-producing Argentine Provinces. Also, the bill statesthat hydrocarbon activities (including, exploitation, industrialization, transportation and commercialization) in the territory of Argentina qualify as"national public interest". Thiebill, entitiled"Hydrocarbon Sovereignty of Argentina",provides that the primary objective isto achieve Argentinas'sself-sufficiency capacity in oil and gas supply. Additionally, pursuant to Decree 530/12 of the National Executive Power, the Argentine Governmentalso ordered the intervention of YPF for 30 days and appointed Messrs. Julio de Vidoas interventor of YPF. We cannot assure youthat these or other measures that may be adopted by the Argentine Government will not have a material adverse effect in theArgentine economy and, as a consequence, adversely affect our financial condition, our results of operations and the market value of our shares and ADSs. Risks Relating to our Company We operate a material portion of our business pursuant to public concessions granted by the Argentine Government, the revocation or termination of which would have a material adverse effect on our business We conduct a significant part of our businesses pursuant to public concessions granted by the Argentine Government. These concessions contain several requirements regarding the operation of those businesses and compliance with laws and regulations. Compliance with our obligations under our concessions is typically secured by a pledge of our shares in the concessionaires in favor of the Argentine Government. Accordingly, upon the occurrence of specified events of default under these concessions, the Argentine Government would be entitled to foreclose on its pledge of the concessionaire and sell our shares in that concessionaire to a third party. Such sale would have a severe negative impact on our ability to operate a material portion of our business, and as a result, our results of operations would be materially adversely affected. Finally, our concessions also generally provide for termination in the case of insolvency or bankruptcy of the concessionaire. If any of our concessions are terminated or if the Argentine Government forecloses its pledge over the shares we own in any of our concessionaire companies, such companies could not continue to operate as a going concern, and in turn our consolidated results of operations would be materially adversely affected and the market value of our shares and ADSs could decline. We employ a largely unionized labor force and could be subject to an organized labor action, including work stoppages that could have a material adverse effect on our business The majority of the employees in the electricity sector are affiliated with labor unions. As of December 31, 2011, approximately 71.6% of our employees were union members. Although our relations with unions are currently stable, we cannot assure you that our operating subsidiaries will not experience work disruptions or stoppages in the future, which could have a material adverse effect on our business and revenues, especially in light of the social tensions generated in Argentina by the economic crisis. In addition, our collective bargaining agreements generally expire after a one-year term. We have completed salary negotiations for 2011, and due to inflationary pressures, we have reopened negotiations during the first months of 2012 in some of our subsidiaries. We cannot assure you that we will be able to negotiate new collective bargaining agreements on the same terms as those currently in effect, or that we will not be subject to strikes or work stoppages before or during the negotiation process. If we are unable to negotiate salary agreements or if we are subject to strikes or work stoppages, our results of operations, financial condition and the market value of our ADSs could be materially adversely affected. In the event of an accident or event not covered by our insurance, we could face significant losses that could materially adversely affect our business and results of operations We carry insurance that is consistent with industry standards in each of our different business segments. See “Item 4. Information on the Company—Our Business—Insurance.” Although we believe our insurance coverage is commensurate with standards for the international electricity generation, transmission and distribution industry, no assurance can be given of the existence or sufficiency of risk coverage for any particular risk or loss. For example, two of the towers used by Transener’s transmission lines located in the Province of Buenos Aires, were damaged in 2008, from unknown causes. These damages resulted in the interruption of electricity transmission service to customers in the greater Buenos Aires region and certain areas in other provinces for several hours, which could have caused losses that may not be covered by our insurance policies, the total amount of which has not yet been determined. We cannot make any assurances that this kind of damage will not occur again in the future, which could eventually result in further losses or the imposition of sanctions on Transener by the regulatory authorities. If an accident or other event occurs that is not covered by our current insurance policies in any of our business segments, we may experience material losses or have to disburse significant amounts from our own funds, which may have a material adverse effect on our net profits and our overall financial condition and on the market value of our shares and ADSs. 20 We conduct a portion of our operations through joint ventures, and our failure to continue such joint ventures or resolve any material disagreements with our partners could have a material adverse effect on the success of these operations We conduct a portion of our operations through joint ventures and as a result, the continuation of such joint ventures is vital to our continued success. In the event that any of our partners were to decide to terminate its relationship with us in any of such joint ventures or sell its interest in such joint ventures, we may not be able to replace our partner or raise the necessary financing to purchase our partner’s interest. For example, we own a co-controlling interest in Citelec, the holding company of Transener, our transmission company, where we were previously a party to significant agreements with our former partner, Petrobras Energía S.A. (Petrobras Energía), with respect to the management of Transener. Electroingeniería S.A. (Electroingeniería) and Energía Argentina S.A. (Enarsa) subsequently acquired Petrobras Energía’s interest in Citelec’s capital stock. While we were able to enter into similar agreements that we enjoyed with Petrobras Energía, any significant disagreement with our new partners could have a material adverse effect on the success of such joint venture, and thereby our business and results of operations. In this particular case of Transener, we are not able to acquire our partners’ interests under applicable Argentine regulations. See “Item 4. Information on the Company—The Argentine Electricity Sector.” As a result, the failure to continue some of our joint ventures or to resolve disagreements with our partners could adversely affect our ability to transact the business that is the subject of such joint venture, which would in turn negatively affect our financial condition and results of operations and the market value of our shares and ADSs. We currently are not able to effectively hedge our currency risk in full and, as a result, a devaluation of the Peso may have a material adverse effect on our results of operations and financial condition Our revenues are collected in Pesos pursuant to tariffs that are not indexed to the U.S. Dollar, while a significant portion of our existing financial indebtedness is denominated in U.S. Dollars, which exposes us to the risk of loss from devaluation of the Peso. We currently seek to hedge this risk in part by converting a portion of our excess cash denominated in Pesos into U.S. Dollars and investing those funds outside Argentina, as permitted by applicable Argentine Central Bank regulations and entering in currency forward contracts, but we continue to have substantial exposure to the U.S. Dollar. We cannot assure you that the Argentine Government will continue to allow us to access the market to acquire U.S. Dollars in the manner we have done so to date. Although we may also seek to enter into further hedging transactions to cover all or a part of our remaining exposure, we have not been able to hedge all of our exposure to the U.S. Dollar on terms we consider viable for our company. If we continue to be unable to effectively hedge all or a significant portion of our currency risk exposure, a devaluation of the Peso may significantly increase our debt service burden, which, in turn, may have a material adverse effect on our financial condition and results of operations. The Argentine Antitrust Commission could not approve the implementation of the Restructuring Agreement On May 17, 2011, the parties to the Restructuring Agreement, including the Company, entered into a Fourth Amendment to the Restructuring Agreement pursuant to which they agreed on the terms and conditions upon which the restructuring will be consummated. If the restructuring is achieved through the Restructuring Agreement’s implementation, the Company and/or its subsidiaries (as financial creditor of CIESA) would obtain, on the one hand, direct and indirect ownership over 50% of CIESA’s equity, which in turn would control 51% of TGS, and on the other hand, a direct 4.3% stake in TGS. The implementation of the restructuring has already been approved by the National Gas Regulatory Body, or ENARGAS, and is currently subject to the approval of Argentine Antitrust Commission (See “Presentation of Information – Recent Developments”). We cannot assure you that the Argentine Antitrust Commission will approve the Restructuring Agreement, and if it does not, it would adversely affect the financial position and results of operations of the Company. 21 Because our financial statements are prepared under Argentine GAAP, which differs from US GAAP and IFRS with respect to corporate disclosure and accounting rules, information about us may not be as detailed or comprehensive as that of companies reporting under US GAAP or IFRS, including that of companies in the United States Our financial statements are prepared in Pesos and in accordance with Argentine GAAP. Our financial statements under Argentine GAAP may not provide you with the information you would have received if our financial statements were prepared under U.S. GAAP or under IFRS. Publicly available information about public companies in Argentina is generally less detailed and not as frequently updated as the information that is regularly published by or about listed companies in the United States or European markets. Furthermore, there is a less extensive regulation of the Argentine securities markets and of the activities of the investors in these markets as compared to the securities markets in the United States, European markets and certain other international financial markets. Argentine GAAP differs in certain significant respects from U.S. GAAP, SEC rules and regulations, and IFRS. The Company is obligated to adopt IFRS as from the fiscal year beginning on January 1, 2012. See “Item 3. Key Information – Selected Financial Data”. On April 7, 2010, the Company’s Board of Directors approved a specific implementation plan pursuant to the CNV’s General Resolution No. 562/09. The first annual and quarterly financial statements prepared by the Company pursuant to IFRS will be those corresponding to the year ended December 31, 2012 and the quarterly period ended March 31, 2012, respectively. As of the date of this annual report, the Company has reached certain preliminary conclusions regarding the principal impacts of the implementation of IFRS by the Company. The effects of the adoption of IFRS and the reconciliations between the Argentine GAAP and IFRS are included in N ote 22 to the audited consolidated financial statements. Risks Relating to our Generation Business There are electricity transmission constraints in Argentina that may prevent us from recovering the full marginal cost of our electricity, which could materially adversely affect the financial results of our generation business During certain times of the year, more electricity is generated than can be transmitted. Due to these electricity transmission constraints, many Argentine generators, including us, do not receive the full price of the system, but rather a lower local price. We cannot make any assurance that required investments will be made to increase the capacity of the system. As a result of lower electricity prices, our generation business may record lower operating profits than we anticipate, which could adversely affect our consolidated results of operations and financial condition and cause the market value of our ADSs to decline . We may be unable to collect amounts due from CAMMESA and other customers in the electricity sector, which could have a material adverse effect on our financial condition and results of operations Electricity generators, including our subsidiaries, are paid by Compañía Administradora del Mercado Mayorista Eléctrico S.A. (Electricity Market Administration Company, or CAMMESA), which collects revenue from other wholesale electricity market agents. Due to the economic crisis of Argentina in 2001 and 2002, a significant number of wholesale electricity market agents defaulted in the payment of amounts they owed to the wholesale electricity market, which adversely affected the ability of CAMMESA to meet its payment obligations to generators. Additionally, the stabilization fund created by the Argentine Secretariat of Energy to cover the difference between the spot price and the seasonal price of electricity recorded a permanent deficit. This difference is due to the intervention of the Argentine Government and the measures adopted pursuant to the Public Emergency Law. We cannot make any assurances that the difference between the spot price and the seasonal price will not increase in the future, that the Argentine Government will use funds from the National Treasury to meet the differences or that CAMMESA will be able to make payments to generators, both in respect of energy and capacity sold in the spot market. The inability of generators, including certain of our subsidiaries, to collect their credits from CAMMESA may have a material adverse effect on the revenues of our generation subsidiaries and accordingly, on our results of operations and financial condition and the market value of our shares and ADSs. 22 Our ability to generate electricity in our thermal generation plants depends on the availability of natural gas, and fluctuations in the supply or price of gas could materially adversely affect our results of operations The supply or price of gas used in our generation businesses has been and may from time to time continue to be affected by, among other things, the availability of gas in Argentina, our ability to enter into contracts with local gas producers and gas transportation companies, the need to import a larger amount of gas at a higher price than the price applicable to domestic supply as a result of low domestic production, and gas redistribution mandated by the Argentine Secretariat of Energy, given the present shortage of supply. In addition, several of our generation facilities are equipped to run solely on gas and, in the event that gas becomes unavailable, these facilities will not be able to switch to other types of fuel in order to continue generating electricity. If we are unable to purchase gas at prices that are favorable to us, or if the supply of gas is reduced, our costs could increase or our ability to profitably operate our generation facilities could be impaired. Moreover, some of our generation units are included in the “Energía Plus” program, which requires the generator to assure the generation with its own fuels through the execution of firm natural gas and transport contracts. See “Electricity Prices – Energía Plus”. Such a disruption to our generation business could in turn, materially adversely affect our results of operations and financial condition and the market value of our ADSs. The failure to enforcethe 2008-2011 Agreement could materially adversely affect our results of operations The electricity capacity payment was fixed at Ps. 12 during the period between August 2002 and November 2010. In November 2010, the Secretariat of Energy and certain electricity generation companies executed an agreement for the management and operation of certain projects in order to achieve an increase in the availability of thermal electricity generation and the adjustment of the corresponding remuneration (the “ Acuerdo para la Gestión y Operación de Proyectos, Aumento de disponibilidad de Generación Térmica y Adaptación de la Remuneración de la Generación 2008-2011 ”, hereinafter the “2008-2011 Agreement”). Such agreement had the purpose, among others, of establishing the overall remuneration to be received by certain electricity generators integrated to the WEM as capacity payment and increasing the recognized costs of maintenance and other costs excluding fuel costs. As set forth in the abovementioned agreement, the price to be paid to the generators part to such agreement in concept of electricity capacity was increased to an amount that ranged between Ps. 30 and Ps. 42 per MW (during the hours in which the capacity is remunerated), according to the electricity generation technology applied by each generator. On January 24, 2012, the Secretariat of Energy sent to CAMMESA Resolution Nº 495 pursuant to which it instructed CAMMESA not to implement, until further instruction, the above referred provisions of the agreement. This instruction was rejected by PESA affiliates, which are a party to the 2008-2011 Agreement. In turn, the Secretariat of Energy confirmed the instruction issued byResolution N° 495 through itsResolution N° 1269 (issued on March 7, 2012). Given that such instructions issued by the Secretariat of Energy constitutes a breach of the commitments undertaken by the Secretariat of Energy under the abovementioned agreement, the Company is in the process of analyzing possible courses of action, including, but not limited to, filing of administrative remedies in order to exhaust the administrative remedies (the “Reclamo Administrativo Previo”) and proceed to a judicial review (See Item 8. “Financial Information - Legal Proceedings). We cannot assure you whether the Secretariat of Energy will comply with its obligations under the 2008-2011 Agreement or promote an amendment to it and, in such case, whether the new terms and conditions of the amendment would be favorable for the Company. In both cases, the Company’s results of operations could be adversely affected. Our ability to generate electricity using gas plus under the Gas Plus Program at Loma de la Lata depends on the recognition by CAMMESA of Gas Plus costs Loma de la Lata has executed several natural gas provision agreements with producers whose production is included under the terms of the “Gas Plus” program (Secretariat of Energy Resolution Nº 24/08). Under such program, the producers are able to sell their production at a price higher than the reference price (market value). In virtue of the agreements executed between the Secretariat of Energy and Loma de la Lata and the mechanism established in Nota N° 7585/10 of the Secretariat of Energy (See “ Item 4A. The Argentine Electricity Sector -Procedure for the Dispatch of Natural Gas for Power Generation ” ) CAMMESA recognizes such costs to Loma de la Lata. CAMMESA has to recognize the Gas Plus cost to Loma de la Lata in order for Loma de la Lata to be able to make the corresponding payments to its natural gas suppliers. If CAMMESA does not recognize the Gas Plus cost or if such recognition is delayed for a period of 60 days after the end of each month the ability of Loma de la Lata to pay the natural gas suppliers may be affected. Consequently, in such a situation, Loma de la Lata would have to renegotiate the terms and conditions previously agreed with its natural gas suppliers and, in case an agreement is not reached, any of the parties may terminate the contracts under which they committed to supply Loma de la Lata with natural gas. As a consequence of this, Loma de la Lata would need to search for alternative suppliers of natural gas, and if it is unsuccessful in reaching new agreements with natural gas suppliers, its ability to generate electricity using gas plus recognized under the Gas Plus Program could be affected. 23 A judgment of the Court of the International Chamber of Commerce against Loma de la Lata could adversely affect Loma de la Lata’ operations Loma de la Lata is involved in an arbitration proceeding before an arbitration tribunal constituted according to the rules of the International Chamber of Commerce in connection with the Construction Agreement and the Supply Agreement. In addition to the claim for integral damages made by Loma de la Lata, the claim of the Project Counterparties is, among others, the refund of the sums received for the foreclosure of the guarantees issued by BBVA Banco Frances S.A. See “Item 8. Financial Information – Legal Proceedings – Legal Proceedings involving Loma de la Lata”. A judgment against Loma de la Lata by the Court of the International Chamber of Commerce could adversely affect the business, the results of operations and the financial position of Loma de la Lata. Our ability to generate electricity at our hydroelectric generation plants may be negatively affected by poor hydrological conditions, which could, in turn affect our results of operations Prevailing hydrological conditions could adversely affect the operations of our six hydroelectric generation plants owned by HINISA and HIDISA, in a number of ways, not all of which we can predict. For example, hydrological conditions that result in a low supply of electricity in Argentina could cause, among other things, the implementation of broad electricity conservation programs, including mandatory reductions in electricity generation or consumption. Hydrological conditions since 2006, the year in which our units recorded the greatest intake to date, have been poor. In particular, in 2011, the water intake at Los Nihuiles and Diamante available for electricity generation was 55% and 62% lower, respectively, as compared to 2006. A prolonged continuation of poor conditions could force the Argentine Government to focus its generation efforts on the use of other sources of electricity generation. In the event of electricity shortages, the Argentine Government could mandate the implementation of broad electricity conservation programs, including mandatory reductions in electricity generation or consumption; the government could also mandate increased production from thermal plants that use fossil fuels as their generation sources and preserve the available water resources for future electricity generation. Although such a shift in production could benefit our thermal generation plants, it would negatively affect our hydroelectric plants and any mandated reduction in electricity generation or consumption could reduce revenues in our generation business and lead to a decline in our consolidated results of operations, which may have a material adverse effect on our financial condition and the market value of our shares and ADSs. Operational difficulties could limit our ability to generate electricity, which could adversely affect our results of operations We may experience operational difficulties that could require us to temporarily suspend operations or otherwise affect our ability to generate electricity and, as a result, adversely impact our operating results. These difficulties may affect our generation equipment, electromechanical components or, in general, any of our assets required for the supply of electricity. We cannot make any assurances that events of such nature will not occur in the future. While we maintain comprehensive insurance for each of our facilities, we cannot make any assurances that the amounts for which we are insured or the amounts that we may receive under such insurance policies would cover all of our losses. If operational difficulties impede our generation of electricity, the disruption may lead to reduced revenues from our generation segment, which would have an adverse effect on our consolidated results of operations and may negatively affect the market value of our shares or ADSs. We would no longer own a controlling interest in HINISA, one of our principal generation assets, if the Province of Mendoza sells its participation in HINISA Our subsidiary, Nihuiles, currently owns a 52.4% controlling stake in HINISA, a hydroelectric generation company in the Province of Mendoza, Argentina, and the Province of Mendoza currently owns 47.6% of the capital stock of HINISA. In 2006, the Province of Mendoza publicly announced its intention to sell shares representing 37% of the capital stock of HINISA. See “Item 4. Information on the Company—Our Business—Our Generation Business—Nihuiles and Diamante—Nihuiles.” Pursuant to HINISA’s concession, if the Province of Mendoza sells these shares, Nihuiles will be required to sell 20% of HINISA’s capital stock and would no longer own a controlling 52.4% interest in HINISA. In addition, according to HINISA’s by-laws, Nihuiles would not be permitted to purchase any additional shares of HINISA. 24 We currently consolidate the results of operations of Nihuiles. If Nihuiles loses its controlling interest in HINISA, it may have a significant adverse effect on the value of our investment in Nihuiles and on our consolidated results of operations and the market value of our ADSs. In addition, neither we nor Nihuiles has any control over the timing of the Province of Mendoza’s proposed sale or the price at which Nihuiles would be required to sell its 20% of HINISA’s shares. As a result, these shares may be sold at a time and price per share that are adverse to our interests and the return on our investment in Nihuiles. Piedra Buena could be exposed to third party claims on real property utilized for its operations that could result in the imposition of significant damages, for which we have not established a provision in our financial statements for potential losses At the time of Piedra Buena’s privatization in 1997, the Province of Buenos Aires agreed to expropriate and transfer to Piedra Buena the real property on which the plant was built and to create administrative easements in favor of Piedra Buena over the third party lands through which a gas pipeline and an electricity transmission line run. Although the Province of Buenos Aires is in the process of expropriating the property on which the plant is built, as of the date of this annual report, it has not transferred all of the real property with clear and marketable title to Piedra Buena. In addition, the Province of Buenos Aires has not created the administrative easements for Piedra Buena’s gas pipeline or the electricity transmission line. In July 2008, Piedra Buena sued the Province of Buenos Aires seeking the creation of the administrative easements in favor of Piedra Buena. Piedra Buena has received several complaint letters from third parties seeking compensation for the use of this land. See “Item 8. Financial Information—Legal Proceedings—Generation—Legal proceedings involving Piedra Buena’s real estate.” If the Province does not complete the expropriation process or the administrative easement process, Piedra Buena may be exposed to judicial claims by third parties seeking compensation or damages for which we have not established a provision in our financial statements. If Piedra Buena were required to pay material damages or compensation for the right to use this real property as a result of adverse outcomes from legal proceedings, we could be required to use cash from operations to cover such costs, which could have a materially adverse effect on our financial condition and consolidated results of operations and cause the market value of our ADSs to decline . Piedra Buena could be subject to fines and penalties for not having a concession for the use of sea water for the refrigeration of its generation units Piedra Buena uses sea water to refrigerate its generation units. According to applicable provincial law, such activity requires a concession to be granted by the provincial government. In the documentation that we received with the privatization of Central Piedra Buena, no concession was included. Piedra Buena consulted the regulatory authorities who informed that, according to their files, no such concession has been granted to Piedra Buena. The penalties for such infringement may vary from the application of up to a Ps. 50,000 fine to the closing of the plant. While Piedra Buena considers that the likelihood of being imposed any such penalties is low, we cannot assure you that the operation of Piedra Buena would not be affected if such penalties were to be imposed. Risks Relating to our Transmission Business If we are not able to renegotiate our transmission tariffs on more favorable terms with the Argentine Government in a timely fashion, it could have a material adverse impact on our financial condition and results of operations In January 2002, pursuant to the Public Emergency Law, tariffs for the provision of public services, including the transmission of electricity, were converted from their original U.S. Dollar values to Pesos (at a rate of Ps.1.00 per U.S. $1.00) and frozen at those levels. Additionally, contract clauses in Transener’s and Transba S.A. (Transba)’s concession agreements requiring adjustments to their tariffs based on foreign inflation indexes and certain other indexation mechanisms were revoked. The Public Emergency Law also required the renegotiation of public service concession agreements. In connection with such renegotiation process, Transener and Transba entered into agreements with the Argentine Government in 2005 that provided for an average tariff increase on fixed charges of 31% for Transener and 25% for Transba. Although these companies’ operating costs have significantly increased since 2005, the Ente Nacional Regulador de la Electricidad (Argentine National Electricity Regulator, or the ENRE) has not totally adjusted tariffs accordingly. On December 21, 2010, the ENRE and the Secretariat of Energy acknowledged Transener’s and Transba´s (see “Item 4. Information on the Company – Business Overview – Our Transmission Business”) right to collect amounts resulting from the variations of costs during the period June 2005 – November 2010, which payment would be based on CAMMESA’s availability of funds and such payments must be used for investments by us in the transmission system as instructed by the Secretariat of Energy. A mechanism for the calculation and payment of cost variations from December 1, 2010 to December 31, 2011 was also established. As of December 31, 2011 Transener and Transba received only Ps. 85,000,000 in accordance to the Instrumental Agreements. Hence, and considering that such agreements expired on December 31, 2011, on March 6 and March 27, 2012, Transener and Transba submitted judicial claims in the federal courts in order to obtain the full compliance of the Instrumental Agreements. 25 We cannot make any assurances that Transener and/ or Transba will receive the full amount recognized on the Instrumental Agreements or that similar adjustments will be made in the future, according to the UNIREN ACT and/or the Instrumental Agreements. If operating costs continue to increase and we do not receive any increase in revenues as a result of a tariff adjustment because of the RTI and/or the full compliance of the Instrumental Agreements, our financial position and results of operations may be adversely affected, which could negatively impact the value of our shares or the ADSs. Our transmission capacity may be disrupted, which could result in material penalties being imposed on us Our electricity transmission business depends on Transener’s and Transba’s ability to transmit electricity over long distances through their transmission networks. Our financial condition and results of operations would be adversely affected if a natural disaster, accident or other disruption were to cause a material curtailment of our transmission capacity. Argentina’s transmission system has evolved from a radial pattern to a fully integrated transmission grid system. However, there are areas where generation and demand are connected by a single transmission line or, in some cases, two or more transmission lines in parallel. Accordingly, the outage of any single line could totally disconnect entire sections of the Sistema de Interconexión Nacional (the National Interconnection System, or NIS). The concession agreements establish a system of penalties, which Transener and Transba may incur if defined parts of their networks are not available to transmit electricity, including in cases of force majeure. Consistent with industry standards, Transener and Transba do not maintain business interruption insurance and we cannot make assurances that any future disruption in Transener’s or Transba’s transmission capacity would not result in the imposition of material penalties, the payment of which would require us to use funds from operations and could have a material adverse effect on our financial condition and consolidated results of operations and cause the market value of our ADSs to decline. The ENRE may reject our request to redetermine the revenues derived from expansion of the NIS as a result of the pesification of these revenues, which would result in a significant shortfall that could adversely affect our financial condition The Public Emergency Law also affected the revenues we receive in connection with Transener’s expansion of the NIS. In particular, the income from the construction, operation and maintenance of an approximately 1,300 km high-voltage electricity transmission line (500 kilovolts (kV)) from the Comahue region to the Abasto substation was converted into Pesos at a rate of Ps.1.00 per U.S. $1.00 and then adjusted for inflation. Transener has asked the ENRE, in its capacity as the main party to the construction, operation and maintenance agreement relating to Transener’s construction of the transmission line, (which includes approximately 2,550 high voltage towers and the expansion of the Piedra del Águila, Choele Choel, Bahía Blanca, Olavarría and Abasto substations, which we refer to collectively as the Fourth Line), to redetermine such revenue. In December 2008 (Resolution 653/08), the ENRE approved the redetermination of our revenues and established that, as of October 2008, the income to be collected in connection with the Fourth Line is Ps.75.9 million (plus taxes). However, because the ENRE has not developed an adjustment procedure, Transener has filed an administrative claim with the ENRE. We cannot predict when the ENRE will respond to our request. Notwithstanding the above, on March 30, 2011, the ENRE (Resolution 150/11) approved a new value for the income to be collected in connection with the Fourth Line of Ps. 95.9 million (plus taxes), with effect from July 2010, and instructed CAMMESA to make the corresponding adjustments. On April 7, 2011, Transener formally requested clarifications as the new resolution failed to include retroactive interests. The response to this request is pending. On September 7, 2011, Transener asked the ENRE for a new determination of the Fourth Line’s revenue related to the cost variation from July 2010 to July 2011 according to Resolutions 653/08 and 150/11 abovementioned. This request is also pending. If the ENRE fails to increase the revenues we receive under the Fourth Line contract on the terms requested, we could face significant losses on our investment in the construction of, and losses in the operation and maintenance of, such transmission line, which could have a material adverse effect on our overall financial condition and results of operations and cause the market value of our ADSs to decline. 26 Increasing competition in our non-regulated transmission activities could lead to lower revenues We generate a material portion of our transmission revenues from non-regulated transmission activities, including the construction and installation of electrical assets and equipment, non-network line operation and maintenance, supervision of the expansion of the NIS, supervision of independent transmitters’ operation and maintenance and other services. These non-regulated revenues represented 29.9% of Transener’s revenues in 2011. We believe that these non-regulated revenues will continue to be an important part of our transmission business. Historically, Transener has not experienced significant competition in these areas of service (with the exception of its construction and international activities). However, we cannot make any assurance that competition will not substantially increase in the future or that such competition will not contribute directly to decreased revenues, which would adversely affect our financial condition and results of operations and cause the market value of our ADSs to decline. Transener is highly leveraged, which could limit its financing options or even its ability to service its debt and consequently have an adverse effect on our results of operations As of December 31, 2011, Transener’s total consolidated indebtedness, denominated in U.S. Dollars and Pesos, amounted to the equivalent of approximately U.S. $160.7 million (Ps. 665.4 million), including accrued but unpaid interest, penalties, post-default interest rate increases and the effect of the discount to net present value applied to its restructured debt under Argentine GAAP. Transener’s leverage may impair its ability to service its indebtedness and obtain additional financing in the future, withstand competitive pressure and adverse economic conditions or take advantage of significant business opportunities that may arise, each of which could adversely affect our results of operations or growth prospects and cause the market value of our ADSs to decline. Transener has not completed the legal transfer and registration of title of all of the properties transferred to it and Transba pursuant to the transmission concessions, which could result in potentially significant losses if any defect in title is later discovered Under their concessions, Transener and Transba became the owners of a large number of properties, including land and buildings associated with the substations, transformers, and other installations previously owned by the predecessor owners of Transener and Transba. Transener is in the process of finalizing certain formalities to legally perfect the transfer of title to these properties to Transener and Transba. Transener and Transba have completed the legal transfer of, and Transener and Transba have registered title to, approximately 87% and 67%, respectively, of these properties as of December 31, 2011. Transener is taking steps to establish and/or record legal title to the remaining properties. Although the concessions contain representations by the predecessor owners of Transener and Transba that they possessed good and valid title to all such properties, if Transener discovers any defects in title during such process, Transener will be liable for any payments required to cure such defects because the predecessor owners no longer exist. We cannot make assurances that any such defect in title, or the costs associated with curing such defect, will not adversely affect our financial condition or results of operations or could cause the market value of our ADSs to decline. 27 Risks Relating to our Distribution Business We may not be able to adjust our distribution tariffs to reflect increases in our distribution costs in a timely manner, or at all, which may have a material adverse effect on our financial condition and results of operations The Adjustment Agreement currently contemplates a cost adjustment mechanism for the transition period during which the Edenor RTI is being conducted. This mechanism, known as the Cost Monitoring Mechanism (the “CMM”), requires the ENRE to review Edenor’s actual distribution costs every six months (in May and November of each year) and to adjust Edenor’s distribution margins to reflect variations of 5% or more in Edenor’s distribution cost base. Edenor may also request that the ENRE apply the CMM at any time that the variation in Edenor’s distribution cost base is at least 10% or more. Any adjustments, however, are subject to the ENRE’s assessment of variations in Edenor’s costs, and we cannot guarantee that the ENRE will approve adjustments that are sufficient to cover Edenor’s actual incremental costs. In the past, even when the ENRE has approved adjustments to Edenor’s tariffs, there has been a lag between when Edenor actually experiences increases in its distribution costs and when Edenor receives increased revenues following the corresponding adjustments to Edenor’s distribution margins pursuant to the CMM. Despite the adjustment that Edenor was granted under the CMM in October 2007 and July 2008, we cannot assure you that Edenor will receive similar adjustments in the future. As of the date of this annual report Edenor has requested eight increases under the CMM beginning in May 2008, which increases are still being reviewed by the ENRE. Under the terms of the Adjustment Agreement, these eight increases should have been approved in May 2008, November 2008, May 2009, November 2009, May 2010, November 2010, May 2011 and November 2011. During the year ended December 31, 2011, we recorded a significant decrease in net income and operating income, and our working capital and liquidity levels were negatively affected, primarily as a result of the delay in obtaining the tariff increase and in having our tariff adjusted to reflect increases in our distribution costs, coupled with a constant increase in operating costs to keep adequate service levels. If Edenor is not able to recover all of these incremental costs contemplated by these increase requests pursuant to the CMM and all such future cost increases or there is a significant lag time between when Edenor incurs the incremental costs and when Edenor receives increased revenues, we may experience a decline in our results of operations, which may have a material adverse effect on our financial condition and the market value of our shares and ADSs. Failure or delay to negotiate further improvements to Edenor’s tariff structure, including increases in Edenor’s distribution margin, and/or to have the tariff adjusted to reflect increases in Edenor’s distribution costs in a timely manner, could have a material adverse effect on Edenor’s capacity to perform its financial and commercial obligations Edenor is currently engaged in an Integral Tariff Review (Revisión Tarifaria Integral, or Edenor RTI) with the ENRE, as required by the agreement that Edenor entered into with the Argentine Government in February 2006 relating to the adjustment and renegotiation of the terms of the concession (as amended from time to time, the “Adjustment Agreement”). The Adjustment Agreement currently contemplates a cost adjustment mechanism for the transition period during which the RTI is being conducted. This mechanism, known as the CMM, requires the ENRE to review Edenor’s actual distribution costs every six months (in May and November of each year) and adjust Edenor’s distribution margins to reflect variations of 5% or more in Edenor’s distribution cost base. Edenor may also request that the ENRE apply the CMM at any time that the variation in Edenor’s distribution cost base is at least 10% or more. Any adjustments, however, are subject to the ENRE’s assessment of variations in Edenor’s costs, and we cannot guarantee that the ENRE will approve adjustments that are sufficient to cover Edenor’s actual incremental costs. In the past, even when the ENRE has approved adjustments to Edenor’s tariffs, there has been a lag between when Edenor actually experiences increases in the distribution costs and when Edenor receives increased revenues following the corresponding adjustments to its distribution margins pursuant to the CMM. Despite the adjustment Edenor was granted under the CMM in October 2007 and July 2008, we cannot assure you that Edenor will receive similar adjustments in the future. As of the date of this annual report Edenor has requested eight increases under the CMM beginning in May 2008, which increases are still being reviewed by the ENRE. Under the terms of the Adjustment Agreement, these eight increases should have been approved in May 2008, November 2008, May 2009, November 2009, May 2010, November 2010, May 2011 and November 2011. 28 During the year ended December 31, 2011, Edenor recorded a significant decrease in net income and operating income, and Edenor’s working capital and liquidity levels were negatively affected, primarily as a result of the delay in obtaining a tariff increase and in having the tariff adjusted to reflect increases in the distribution costs, coupled with a constant increase in operating costs to keep adequate service levels. If Edenor is not able to recover all of the incremental costs contemplated by the increase requests pursuant to the CMM and all such future cost increases or there is a significant lag time between when Edenor incurs the incremental costs and when it receives increased revenues, and/or if Edenor is not successful in achieving a satisfactory renegotiation of the tariff structure, there is great uncertainty as to whether Edenor would be able to comply with its financial and commercial obligations, and Edenor may suffer liquidity shortfalls, which would have a material adverse effect on our business and consolidated results of operations, and the value of our ADSs and shares may decline. As a result, there is substantial doubt with respect to the ability of Edenor to continue as a going concern. Edenor has prepared its annual financial statements for the fiscal year ended December 31, 2011 included herein, assuming that Edenor will continue as a going concern. However, Edenor’s independent auditors, PriceWaterhouseCoopers, issued a report dated April 26, 2012 on its financial statements as of and for the years ended December 31, 2011 and 2010, which contains an explanatory paragraph expressing substantial doubt as to its ability to continue as a going concern. As discussed in Notes 7 and 20 to the financial statements, the delays in obtaining tariff increases, recognition of cost adjustments requested by Edenor in accordance with the terms of the Adjustment Agreement and the continuous increase in operating expenses have affected significantly the economic and financial position of Edenor and have raised substantial doubt with respect to its ability to continue as a going concern. Management's plans in response to these matters are also described in Note 20. However, Edenor’s financial statements as of and for the year ended December 31, 2011 and 2010 do not include any adjustments or reclassifications that might result from the outcome of this uncertainty. See Item 18: “Financial Statements.” The goal of the RTI is to achieve a comprehensive revision of Edenor’s tariff structure, including further increases in its distribution margins and periodic adjustments based on changes in Edenor’s cost base, to provide Edenor with an adequate return on Edenor’s asset base. Although we believe the RTI will result in a new tariff structure, we cannot assure you that the RTI will conclude in a timely manner or at all, or that the new tariff structure will effectively cover all of Edenor’s costs or provide Edenor with an adequate return on its asset base. Moreover, the RTI could result in the adoption of an entirely new regulatory framework for Edenor’s business, with additional terms and restrictions on Edenor’s operations and the imposition of mandatory investments. We also cannot predict whether a new regulatory framework will be implemented and what terms or restrictions could be imposed on Edenor’s operations. 29 Our distribution tariffs may be subject to challenge by Argentine consumer and other groups In November 2006, two Argentine consumer associations, Asociación Civil por la Igualdad y la Justicia (ACIJ) and Consumidores Libres Cooperativa Limitada de Provisión de Servicios de Acción Comunitaria , brought an action against Edenor and the Argentine Government before a federal administrative court seeking to block the ratification of the Adjustment Agreement on the grounds that the approval mechanism was unconstitutional. In March 2007, the federal administrative court dismissed these claims and ruled in Edenor’s favor on the grounds that the adoption of Executive Decree No. 1957/06, which ratified the Adjustment Agreement, rendered this action moot. The ACIJ appealed this decision in April 2007, and the appeal was decided in Edenor’s favor. However, in April 2008, the ACIJ filed another complaint challenging the procedures utilized by the Argentine Congress in approving the Adjustment Agreement, to which Edenor timely replied. In addition, in 2008, the defensor del pueblo (Public Ombudsman) filed a claim opposing the resolutions establishing the tariff schedule, effective as of October 1, 2008, and naming Edenor as defendant. On January 27, 2009, the ENRE notified Edenor of a preliminary injunction, as a result of the Ombudsman’s claim, pursuant to which Edenor was ordered to refrain from cutting the energy supply to customers challenging the October 2008 tariff increase until a decision is reached with respect to the claim. This injunction has been appealed by Edenor and the Argentine Government, the resolution of which is still pending as of the date of this annual report. In addition, in December 2009, another Argentine consumer association, Unión de Usuarios y Consumidores, brought an action against Edenor and the Argentine Government seeking to annul certain retroactive tariff increases. In November 2010, the relevant court upheld the claim. Edenor appealed the court’s order and requested that it be stayed pending a decision on the appeal. In December 2010, the court stayed its order pending a decision on the appeal. On June 1, 2011, the Administrative Court of Appeals (Cámara Nacional de Apelaciones en lo Contencioso Administrativo Federal – Sala V) overturned the judgment of the lower administrative court. The Argentine consumer association may file an extraordinary appeal (“Recurso Extraordinario Federal”) to have the case tried by the Argentine Supreme Court. As of the date of this annual report, to our knowledge, the Argentine consumer association has not filed such extraordinary appeal. We cannot make assurances regarding how these complaints will be resolved (nor, in the action brought by Unión de Usuarios y Consumidores in December 2009, whether the plaintiff may decide to file an extraordinary appeal as described above) nor can we make assurances that other actions or requests for injunctive relief will not be brought by these or other groups seeking to reverse the adjustments Edenor has obtained or to block any further adjustments to our distribution tariffs. If these legal challenges are successful and prevent us from implementing tariff adjustments granted by the Argentine Government, we could face a decline in collections from distribution customers, and a decline in our results of operations, which may have a material adverse effect on our financial condition and the market value of our shares and ADSs. If we experience continued energy shortages in the face of growing demand for electricity, our ability to deliver electricity to our customers could be adversely affected, which could result in customer claims, material penalties and decreased results of operations In recent years, the condition of the Argentine electricity market has provided little incentive to generators to further invest in increasing their generation capacity, which would require material long-term financial commitments. As a result, Argentine electricity generators are currently operating at near full capacity and may not be able to guarantee the supply of electricity to distribution companies which, in turn, could limit the ability of these companies, including Edenor, to provide electricity to customers, and could lead to a decline in growth of such companies. Under Argentine law, distribution companies, such as Edenor, are responsible to their customers for any disruption in the supply of electricity. To date, the Argentine authorities have not been called upon to decide under which conditions energy shortages may constitute force majeure. In the past, however, the Argentine authorities have taken a restrictive view of force majeure and have recognized the existence of force majeure only in limited circumstances, such as internal malfunctions at the customer’s facilities, extraordinary meteorological events (such as major storms) and third party work in public thoroughfares. As a result, we could face customer claims and fines and penalties for service disruptions caused by energy shortages unless the relevant Argentine authorities determine that energy shortages constitute force majeure, which could have a materially adverse effect on our financial condition and consolidated results of operations and cause the market value of our ADSs to decline. Our distribution business has been, and may continue to be, subject to fines and penalties that could have a material adverse effect on our financial condition and results of operations We operate in a highly regulated environment and our distribution business has been and in the future may continue to be subject to significant fines and penalties by regulatory authorities, including for reasons outside our control, such as service disruptions attributable to problems at generation facilities or in the transmission network that result in a lack of electricity supply. After 2001, the amount of fines and penalties imposed on our distribution business increased significantly, which we believe is mainly due to the economic and political environment in Argentina following the 2001 and 2002 economic crisis. Although the Argentine Government has agreed to forgive a significant portion of these accrued fines and penalties pursuant to the Adjustment Agreement and to allow Edenor to repay the remaining balance over time, this forgiveness and repayment plan is subject to a number of conditions, including compliance with quality of service standards, reporting obligations and required capital investments. As of December 31, 2010, our accrued fines and penalties totaled Ps. 455.4 million (taking into account our adjustment to fines and penalties following the ratification of the Adjustment Agreement). If our distribution business fails to comply with any of these conditions, the Argentine Government may seek to obtain payment of these fines and penalties. In addition, we cannot assure you that our distribution business will not incur material fines in the future, which could have a material adverse effect on our financial condition and results of operations and the market value of our shares and ADSs. 30 If we are unable to control energy losses in our distribution business, our results of operations could be adversely affected Our distribution concession does not permit our distribution business to pass through to our customers the cost of additional energy purchased to cover any energy losses that exceed the loss factor contemplated by the concession, which is, on average, 10%. As a result, if our distribution business experiences energy losses in excess of those contemplated by the concession, we may record lower operating profits than we anticipate. Prior to the 2001 and 2002 economic crisis in Argentina, Edenor had been able to reduce the high level of energy losses experienced at the time of the privatization to the levels contemplated (and reimbursed) under the concession. However, during the 2001 and 2002 economic crisis and during the years ended December 31, 2009 and 2010, Edenor’s level of energy losses, particularly Edenor’s non-technical losses, started to grow again, in part as a result of the increase in poverty levels and, with it, the number of delinquent accounts and fraud. Although Edenor has been able to reduce energy losses in recent periods, these losses continue to exceed the 10% average loss factor in the concession, and based on the current economic turmoil, we do not expect these losses to decrease in the near term. Energy losses in our distribution business amounted to 12.5% in 2010, 11.9% in 2009 and 10.8% in 2008. We cannot assure you that energy losses will not increase again in future periods, which may lead to lower margins in our distribution segment and could adversely affect our financial condition and consolidated results of operations and the market value of our shares and ADSs. The Argentine Government could foreclose its pledge over Edenor’s Class A shares under certain circumstances, which could have a material adverse effect on our business and financial condition Pursuant to our distribution concession and the provisions of the Adjustment Agreement, the Argentine Government has the right to foreclose its pledge over Edenor’s Class A common shares and sell these shares to a third party buyer if: · the fines and penalties incurred in any given year exceed 20% of Edenor’s gross energy sales, net of taxes (which corresponds to our energy sales); · Edenor repeatedly and materially breaches the terms of our distribution concession and does not remedy these breaches upon the request of the ENRE; · EASA, Edenor’s controlling shareholder, creates any lien or encumbrance over Edenor’s Class A common shares (other than the existing pledge in favor of the Argentine Government); · Edenor or EASA obstruct the sale of Class A common shares at the end of any management period under our distribution concession; · EASA fails to obtain the ENRE’s approval in connection with the disposition of Edenor’s Class A common shares; · Edenor’s shareholders amend its articles of incorporation or voting rights in a way that modifies the voting rights of the Class A common shares without the ENRE’s approval; or Edenor, or any existing shareholders or former shareholders of EASA who have brought a claim against the Argentine Government in the ICSID do not desist from its ICSID claims following completion of the RTI and the approval of a new tariff regime. In 2011, the fines and penalties imposed on Edenor by the ENRE amounted to Ps. 78.0 million, which represented 3.4% of Edenor’s energy sales. 31 If the Argentine Government were to foreclose its pledge over Edenor’s Class A common shares, pending the sale of those shares, the Argentine Government would also have the right to exercise the voting rights associated with such shares. In addition, the foreclosure by the Argentine Government of the pledge on Edenor’s Class A common shares may be deemed to constitute a change of control under the terms of Edenor’s restructured debt, and Edenor’s Senior Notes issued in October 2007, October 2010 and April 2011, which would require Edenor to offer to repurchase all such debt at its face value. We cannot assure you that we will have sufficient funds or access to financing to effect such repurchases. If the Argentine Government forecloses its pledge over Edenor’s Class A common shares, our results of operations and financial condition could be significantly affected and the market value of our ADSs could be affected too. Default by the Argentine Government could lead to termination of our distribution concession, and have a material adverse effect on our business and financial condition If the Argentine Government breaches its obligations in such a way that we cannot comply with our obligation under our distribution concession or in such a way that Edenor’s service is materially affected, we can request the termination of our distribution concession, after giving the Argentine Government 90 days’ prior notice. Upon termination of our distribution concession, all our assets used to provide electricity distribution service would be transferred to a new state-owned company to be created by the Argentine Government, whose shares would be sold in an international public bidding procedure. The amount obtained in such bidding would be paid to Edenor, net of the payment of any debt owed by Edenor to the Argentine Government, plus compensation established as a percentage of the bidding price, ranging from 10% to 30% depending on the management period in which the sale occurs. Any such default could have a material adverse effect on our business and financial condition. We could incur material labor liabilities in connection with outsourcing in our distribution business that could have an adverse effect on our business and results of operations We outsource a number of activities related to our distribution business to third party contractors in order to maintain a flexible cost base. As of December 31, 2011, we had approximately 2,796 third-party employees under contract in our distribution business. Although we have very strict policies regarding compliance with labor and social security obligations by contractors, we are not in a position to ensure that contractors’ employees will not initiate legal actions to seek indemnification from us based upon a number of judicial rulings issued by labor courts in Argentina recognizing joint and several liability between the contractor and the entity to which it is supplying services under certain circumstances. We cannot make any assurances that such proceedings will not be brought against us or that the outcome of such proceedings would be favorable to us. If we were to incur material labor liabilities in connection with the outsourcing of our distribution business, such liabilities could have an adverse effect on our financial condition and consolidated results of operations and the market value of our shares and ADSs. A substantial number of Edenor’s assets are not subject to attachment or foreclosure and the enforcement of judgments obtained against us by Edenor’s shareholders may be substantially limited A substantial number of Edenor’s assets are essential to the public service Edenor provides. Under Argentine law, as interpreted by the Argentine courts, assets which are essential to the provision of a public service are not subject to attachment or foreclosure, whether as a guarantee for an ongoing legal action or to allow for the enforcement of a legal judgment. Accordingly, the enforcement of judgments obtained against Edenor by Edenor’s shareholders may be substantially limited to the extent Edenor’s shareholders seek to attach those assets to obtain payment on their judgment. If Edenor’s controlling shareholder fails to meet its debt service obligations, its creditors may take measures that could have a material adverse effect on our results of operations In July 2006, EASA completed a comprehensive restructuring of all of its outstanding financial indebtedness, which had been in default since 2002. In connection with this restructuring, EASA issued approximately U.S. $85.3 million in U.S. Dollar‑denominated notes in exchange for the cancellation of approximately 99.94% of its outstanding financial debt. Since EASA’s ability to meet its debt service obligations under these notes depends largely on Edenor’s ability to pay dividends or make distributions or payments to EASA, Edenor’s failure to do so could result in EASA becoming subject to actions by its creditors, including the attachment of EASA’s assets and petitions for involuntary bankruptcy proceedings. If EASA’s creditors were to attach Edenor’s Class A shares held by EASA, the Argentine Government would have the right under our distribution concession to foreclose its pledge over Edenor’s Class A shares held by the Argentine Government, which would trigger a repurchase obligation under the terms of Edenor’s restructured debt and Edenor’s Senior Notes issued in October 2007, October 2010 and April 2011, and have a material adverse effect on our results of operations and financial condition. 32 Loss of exclusivity to distribute electricity in our service area may be adversely affected by technological or other changes in the energy distribution industry, the loss of which would have a material adverse effect on our business Although our distribution concession grants us the exclusive right to distribute electric energy within our service area, this exclusivity may be revoked in whole or in part if technological developments would make it possible for the energy distribution industry to evolve from its present condition as a natural monopoly into a competitive business. In no case does the complete or partial extinction of the zonal exclusivity give us the right to claim or to obtain reimbursement or indemnity for said circumstance. Although, to our knowledge, there are no current projects to introduce new technologies in the medium or long-term which might reasonably modify the composition of the electricity distribution business, we cannot assure you that future developments will not engender the incorporation of competition that adversely affects the exclusivity right granted by the concession. Any total or partial loss of our exclusive right to distribute electricity within our service area would likely lead to increased competition, and result in lower revenues in our distribution segment, which could have a material adverse effect on our financial condition and consolidated results of operations and the market value of our shares and ADSs. Edenor’s acquisition of EMDERSA and AESEBA and the subsequent divestiture of certain subsidiaries of EMDERSA are subject to approval by the Argentine Antitrust Commission and, in some cases, by the ENRE and Edenor may fail to realize the anticipated benefits of the acquisitions and divestitures, and the incorporationof these companies with our distribution operations may present significant challenges. In March 2011, Edenor acquired EMDERSA and AESEBA and several related companies, which are now our subsidiaries. Edenor has, since then, decided to divest certain subsidiaries of EMDERSA´s business. These acquisitions and divestitures are subject to perfunctory formalapproval by the Argentine Antitrust Commission and, in some cases, by the ENRE. Although we have submitted all required documentation to the Argentine Antitrust Commission and to the ENRE, we cannot assure you that the Argentine Antitrust Commission or the ENRE, as applicable, will authorize such acquisitions and, therefore, the acquisitions may be revoked or the divestitures may never be perfected if the relevant approvals are not granted. In addition, the success of these acquisitions will depend in part on our ability to realize the anticipated growth opportunities and cost savings deriving from the combination of our existing distribution business and that of EMDERSA’s and AESEBA’s. We may face significant challenges in consolidating these operations, integrating these organizations, and streamlining procedures in a timely and efficient manner while retaining key personnel from the acquired companies. The integration of the assets of EMDERSA that are not being divested by Edenor (See “Presentation of Information – Recent Developments”) and of the assets of AESEBA will be costly, complex and time consuming and will require substantial management attention. These costs could be greater than we currently anticipate which could reduce our distribution segment´s profitability. The integration of these businesses could also disrupt the operation of our current business and their existing businesses, or result in additional administrative procedures or regulatory oversight. It could also adversely affect Edenor´s, EMDERSA’s and AESEBA’s ability to maintain relationships with customers, suppliers, employees and others with whom Edenor may have business dealings. If we were to incur significant integration cost overruns or if the proposed integration would materially disrupt our existing distribution business this could have an adverse effect on our financial condition and consolidated results of operations and the market value of our shares and ADSs. 33 Risks Relating to our Shares and ADSs Restrictions on the movement of capital out of Argentina may impair the ability of holders of ADSs to receive dividends and distributions on, and the proceeds of any sale of, the shares underlying the ADSs, which could affect the market value of the ADSs The Argentine Government may impose restrictions on the conversion of Argentine currency into foreign currencies and on the remittance to foreign investors of proceeds from their investments in Argentina. Argentine law currently permits the government to impose this kind of restrictions temporarily in circumstances where a serious imbalance develops in Argentina’s balance of payments or where there are reasons to foresee such an imbalance. Beginning in December 2001, the Argentine Government implemented an unexpected number of monetary and foreign exchange control measures that included restrictions on the free disposition of funds deposited with banks and on the transfer of funds abroad, including dividends, without prior approval by the Central Bank, some of which are still in effect. Among the restrictions that are still in effect are those relating to the payment prior to maturity of the principal amount of loans, bonds or other securities owed to non-Argentine residents, the requirement for Central Bank approval prior to acquiring foreign currency for certain types of investments and the requirement that 30% of certain types of capital inflows into Argentina be deposited in a non-interest-bearing account in an Argentine bank for a period of one year. Although the transfer of funds abroad in order to pay dividends no longer requires Central Bank approval to the extent such dividend payments are made in connection with audited financial statements approved by a shareholders’ meeting, restrictions on the movement of capital to and from Argentina such as those that previously existed could, if reinstated, impair or prevent the conversion of dividends, distributions, or the proceeds from any sale of shares, as the case may be, from Pesos into U.S.Dollars and the remittance of such U.S.Dollars abroad. We cannot assure you that the Argentine Government will not take similar measures in the future. In such a case, the depositary for the ADSs may hold the Pesos it cannot otherwise convert for the account of the ADS holders who have not been paid. Nonetheless, the adoption by the Argentine Government of restrictions on the movement of capital out of Argentina may affect the ability of our foreign shareholders and holders of ADSs to obtain the full value of their shares and ADSs and may adversely affect the market value of our shares and ADSs. ADS holders’ ability to receive cash dividends may be limited Our shareholders’ ability to receive cash dividends may be limited by the ability of the depositary to convert cash dividends paid in Pesos into U.S.Dollars. Under the terms of our deposit agreement with the depositary for the ADSs, the depositary will convert any cash dividend or other cash distribution we pay on the common shares underlying the ADSs into U.S.Dollars, if it can do so on a reasonable basis and can transfer the U.S.Dollars to the United States. If this conversion is not possible or if any government approval is needed and cannot be obtained, the deposit agreement allows the depositary to distribute the foreign currency only to those ADS holders to whom it is possible to do so. If the exchange rate fluctuates significantly during a time when the depositary cannot convert the foreign currency, shareholders may lose some or all of the value of the dividend distribution. Under Argentine law, shareholder rights may be fewer or less well defined than in other jurisdictions Our corporate affairs are governed by our by-laws and by Argentine corporate law, which differ from the legal principles that would apply if we were incorporated in a jurisdiction in the United States, such as the States of Delaware or New York, or in other jurisdictions outside Argentina. In addition, the rights of holders of the ADSs or the rights of holders of our common shares under Argentine corporate law to protect their interests relative to actions by our board of directors may be fewer and less well defined than under the laws of those other jurisdictions. Although insider trading and price manipulation are illegal under Argentine law, the Argentine securities markets are not as highly regulated or supervised as the U.S.securities markets or markets in some other jurisdictions. In addition, rules and policies against self-dealing and regarding the preservation of shareholder interests may be less well-defined and enforced in Argentina that in the United States, putting holders of our common shares and ADSs at a potential disadvantage. 34 Holders of ADSs may be unable to exercise voting rights with respect to the common shares underlying the ADSs at our shareholders’ meetings Shares underlying the ADSs are held by the depositary in the name of the holder of the ADS. As such, we will not treat holders of ADSs as one of our shareholders and holders of ADSs will not have shareholder rights. The depositary will be the holder of the shares underlying the ADSs and holders may exercise voting rights with respect to the shares represented by the ADSs only in accordance with the deposit agreement relating to the ADSs. There are no provisions under Argentine law or under our by-laws that limit the exercise by ADS holders of their voting rights through the depositary with respect to the underlying shares. However, there are practical limitations on the ability of ADS holders to exercise their voting rights due to the additional procedural steps involved in communicating with these holders. For example, holders of our shares will receive notice of shareholders’ meetings through publication of a notice in an official gazette in Argentina, an Argentine newspaper of general circulation and the daily bulletin of the Buenos Aires Stock Exchange, and will be able to exercise their voting rights by either attending the meeting in person or voting by proxy. ADS holders, by comparison, do not receive notice directly from us. Instead, in accordance with the deposit agreement, we provide the notice to the depositary. If we ask it to do so, the depositary will mail to holders of ADSs the notice of the meeting and a statement as to the manner in which instructions may be given by holders. To exercise their voting rights, ADS holders must then instruct the depositary as to voting the shares represented by their ADSs. Due to these procedural steps involving the depositary, the process for exercising voting rights may take longer for ADS holders than for holders of shares and shares represented by ADSs may not be voted as the holders of ADSs desire. Shares represented by ADSs for which the depositary fails to receive timely voting instructions may, if requested by us, be voted at the corresponding meeting either in favor of the proposal of the board of directors or, in the absence of such a proposal, in accordance with the majority. Our shareholders may be subject to liability for certain votes of their securities Because we are a limited liability corporation, our shareholders are not liable for our obligations. Shareholders are generally liable only for the payment of the shares they subscribe. However, shareholders who have a conflict of interest with us and who do not abstain from voting at the respective shareholders’ meeting may be liable for damages to us, but only if the transaction would not have been approved without such shareholders’ votes. Furthermore, shareholders who willfully or negligently vote in favor of a resolution that is subsequently declared void by a court as contrary to the law or our by-laws may be held jointly and severally liable for damages to us or to other third parties, including other shareholders. Provisions of our by-laws could deter takeover attempts and have an adverse impact on the price of our shares and the ADSs Our by-laws contain provisions that may discourage, delay or make more difficult a change in control of our Company or the removal of our directors, such as the rules that require any shareholder to present a tender offer as a result of the acquisition of a significant participation or the acquisition of a controlling interest in the event it purchases shares representing 35% or more than 50%, respectively, of our capital stock. These provisions, as well as other provisions of our charter and by-laws, may delay, defer or prevent a transaction or a change in control that might otherwise be in the best interest of our shareholders and may adversely affect the market value of our shares and ADSs. 35 Item 4. Information on the Company HISTORY AND DEVELOPMENT OF THE COMPANY We were incorporated as an Argentine limited liability corporation ( sociedad anónima ) on February 20, 1945 with duration of 99 years, until June 30, 2044, under the name Frigorífico La Pampa S.A. In 2003, we suspended our former business activities, which were limited to the ownership and operation of a cold storage warehouse building. In 2005, Messrs. Damián Mindlin, Gustavo Mariani and Ricardo Torres acquired a controlling stake in us. Following this acquisition, we changed our name to Pampa Holding S.A. As a result of the acquisitions we have made since 2006, we are currently the largest fully integrated electricity company in Argentina and, through our subsidiaries and co-controlled companies, we engage in the generation, transmission and distribution of electricity in Argentina. We changed our name again to Pampa Energía S.A. in September 2008. We operate our electricity businesses in a highly regulated environment. Our hydroelectric generation activities and our transmission and distribution activities are subject to the terms of concessions granted by the Argentine Government. Our oil and gas business is also operated under a highly regulated environment and our upstream operations are subject to the terms of concession agreements with provincial governments and joint venture agreements with our partners. In addition, our electricity prices and our transmission and distributions tariffs are subject to regulation by Federal and respective provincial governments. In addition, our electricity prices and our transmission and distribution tariffs are subject to regulation by the Argentine Government, acting through the Secretaría de Energía (Secretariat of Energy) and the ENRE and, in relation with certain of our distribution businesses, to relevant provincial authorities. Pampa Energía S.A. (in English Pampa Energy Inc.) is organized as a sociedad anónima under the laws of Argentina. Our principal executive offices are located at Ortiz de Ocampo 3302, Building #4, City of Buenos Aires, Argentina (C1425DSR). Our telephone number is + 54 11 4809 9500. Our website address is www.pampaenergia.com. None of the information available on our website or elsewhere will be deemed to be included or incorporated by reference into this annual report. OUR BUSINESS Overview We are the largest fully integrated electricity company in Argentina. Our generation subsidiaries had an aggregate installed generating capacity of 2,217 MW as of December 31, 2011, representing 7.5% of the installed generating capacity in Argentina at such date, and generated a total of 7,523 net GWh of electricity during the year ended December 31, 2011, representing 6.4% of total electricity generated in Argentina during such period. We are also involved in different expansion projects to increase our generating capacity. We own an indirect co-controlling interest in Transener, which operates and maintains the largest high voltage electricity transmission system in Argentina, with more than 17,700 km (including Transba) of high voltage transmission lines that, as of December 31, 2011, represented approximately 95% of the high voltage system in Argentina, according to the information made available by CAMMESA. We believe that our subsidiary Edenor is the largest electricity distribution company in Argentina, in terms of number of customers and electricity sold (both in terms of GWh and Pesos) in 2011, based on publicly available figures released by electricity distribution companies in Argentina. Our principal assets are divided among our electricity generation, transmission and distribution businesses, as follows: · Generation . Our generation assets include: - HINISA and HIDISA, two hydroelectric power generation systems with an aggregate installed capacity of 653 MW located in the Province of Mendoza, which we acquired in October 2006; - Güemes, a thermal generation plant with an installed capacity of 361 MW located in the Province of Salta, which we acquired in January 2007; 36 - Loma de la Lata, a thermal generation plant with an installed capacity of 553 MW (includes 178 MW from closing of the combined cycle, which started commercial operations on November 1, 2011 at 165 MW) located in the Province of Neuquén (close to one of Argentina’s largest gas fields bearing the same name as the plant), which we acquired in May 2007; - Piedra Buena, a thermal generation plant with an installed capacity of 620 MW located in Ingeniero White, Bahia Blanca, in the Province of Buenos Aires, which we acquired in August 2007; and - EGGSA, a thermal generation plant with an installed capacity of 30 MW located in Piquirenda, General San Martin, in the Province of Salta, which we acquired in March 2011. · Transmission. We participate in the electricity transmission business through our co-controlling interest in Transener, which owns, operates and maintains the largest high voltage electricity transmission system in Argentina, and, through its subsidiary Transba, which owns and operates a separate high voltage transmission system located within the Province of Buenos Aires. We acquired our co-controlling interest in Transener in September 2006. · Distribution. We are engaged in the electricity distribution business through our subsidiary Edenor, which holds a concession to distribute electricity on an exclusive basis to the northwestern zone of the greater Buenos Aires metropolitan area and the northern portion of the City of Buenos Aires, comprising an area of 4,637 square kilometers and a population of approximately 2.7 million clients. We acquired our controlling interest in Edenor in September 2007. In addition, Edenor, through AESEBA, owns an indirect controlling interest in EDEN, an electricity distribution company with a concession area in the north and center of Buenos Aires province, and in EMDERSA, which in turn controls EDESAL, EDELAR and EDESA. EMDERSA provides services to approximately 500,000 clients and EDEN to approximately 340,000 clients. Edenor is currently divesting certain of the subsidiaries of EMDERSA, as further described in “Presentation of Information – Recent Developments”. Please see “Item 5. Operating and Financial Review and Prospects—Overview”. In addition to our principal electricity assets, we hold other non-electricity assets and investments, including our investments in Petrolera Pampa; 100% of the outstanding bonds issued on April 22, 1997 by CIESA, the controlling company of TGS, as well as other credits against CIESA and the rights over certain lawsuits related to the debt of CIESA; a 10.0% stake of the share capital of CIESA; our investments in Bodega Loma de la Lata S.A., and our investments in Pampa Real Estate S.A. Please see “Item 5. Operating and Financial Review and Prospects—Overview”. The following chart sets forth our corporate structure as of the date of this annual report. 37 Our Generation Business The following chart depicts our electricity generation assets and our respective shares of the Argentine power generation market as of and for the year ended December 31, 2011 and 2010. Our generation operations derive revenues from the sale of electricity in the spot market and under term contracts, including Energía Plus contracts. When one of our units supplying a contract is not being dispatched, we purchase the energy required to supply that contract from the spot market. A unit may not be dispatched at a particular moment due to several reasons, including programmed and unscheduled maintenance or non dispatch by CAMMESA due to declared operating costs that is higher than that of the marginal cost at that given moment. Hydroelectric Thermal Total Summary of Electricity Generation Assets HINISA HIDISA CTG 1 CTLL 2 CPB CTP 3 Installed Capacity (MW) 265 388 361 553 620 30 2.217 Market Share 0.9% 1.3% 1.2% 1.9% 2.1% 0.1% 7.5% Net Generation 2011 (GWh) 66 Market Share 0.5% 0.3% 1.6% 1.0% 2.9% 0.1% 6.4% Sales 2011(GWh) 66 Net Generation 2010 (GWh) 778 538 1.533 448 2.646 0 5.943 Variation Net Generation 2011 - 2010 (24.7%) (24.6%) 20.4% 164.6% 29.8% NA 26.6% Sales 2010 (GWh) 1.080 851 2.172 476 3.401 0 7.981 Average Price 2011 (Ps. / MWh) Average Gross Margin 2011 (Ps. / MWh) Average Gross Margin 2010 (Ps. / MWh) 66.0 64.0 76.4 24.0 28.3 NA 50.1 Sources: Pampa Energía S.A. and CAMMESA Note: Gross Margin before amortization and depreciation charges. Electricity sales do not include the GWh physical equivalents as per Note 6866/09. 1)Güemes includes results through Powerco. 2)Loma de la Lata’s installed capacity includes 178 MW from closing of the combined cycle, which started commercial operations on November 1, 2011 at 165 MW. 3)The results from Central Térmica Piquirenda (“CTP”) are currently included in our distribution segment, under our subsidiary EMDERSA. On October 11, 2011, we made an acquisition offer, and this transaction is subject to EMDERSA’s spinoff (See. “Presentation of Information – Recent Developments”) . We are involved in several projects to increase the generating capacity of our generation assets within the framework of the Argentine Government’s Energía Plus regulations and other market-based pricing frameworks. We expect that, pursuant to these regulations, we will be able to charge market prices for electricity generated through such expanded capacity (subject to maximum profit margins approved by the Argentine Government) to large customers in the WEM. See“Item 4. Information on the Company —The Argentine Electricity Sector.” Our Energía Plus projects include: · Güemes’ Open-Cycle : this project is the first of the Energía Plus expansion projects to be completed. Construction was completed on the project in July 2008, and commercial operations began in September 2008. The project consists of a new natural gas-powered turbo generator. As a result of the commencement of commercial operations, Güemes’ installed capacity increased by approximately 40%, or an additional 100 MW, reaching a total installed capacity of approximately 361 MW. The supplier of the new equipment was GE Packaged Power. The new open-cycle has an efficiency of approximately 1,998 kilocalories per kilowatt hour (Kcal/KWh), or 43%. · Loma de la Lata Project : this project consists of the expansion of Loma de la Lata’s current electricity generation capacity by 178 MW by means of converting the plant into a combined cycle system generator. Commercial operations began in November 1, 2011. The project consist of a new Siemens steam-turbine generator of approximately 178 MW. As a result of the commencement of commercial operations, Loma de la Lata’s installed capacity increased by approximately 50%, reaching a total installed capacity of approximately 553 MW. (See “Item 4 - Our Business – Loma de la Lata” and “Item 8.Legal proceedings– Legal proceedings involving Loma de la Lata”). 38 Other Projects · Central Térmica Piquirenda : According to the Complementary Agreement (as defined hereinafter) executed by Pampa Generators (as defined hereinafter), the parties must build a new power generation plant with a total capacity of 45 MW (hereinafter the “Project”). The Project is divided in two stages, the first stage consists in building the new plant with a generation capacity of 30 MW, and the second stage consists on increasing the generation capacity by incorporating the remaining 15 MW. The plant will be constructed in the premises of Central Térmica Piquirenda, which is owned by EGSSA. The first stage of the Project was concluded according to the original schedule. In order to begin with the second stage of the Project, EGSSA is negotiating with Energía Distribuida S.A. an offer to buy two “Man Diesel 18V32/40 PGI” engines (the “Man Engines”). The offer to buy the Man Engines is subject, among others, to the collection of the payments established in the Complementary Agreement. Nihuiles and Diamante History In May 2006, we entered into a stock purchase agreement with EDF International S.A. (EDFI), a wholly owned subsidiary of Electricité de France (EDF), to acquire approximately 64.9% of the voting capital stock of Nihuiles and 56.0% of the voting capital stock of Diamante. Simultaneously, we entered into an agreement with Stein Ferroaleaciones S.A. (Stein) pursuant to which Stein agreed to pay 15% of the purchase price owed to EDFI in consideration for a 9.7% equity interest in Nihuiles and an 8.4% interest in Diamante. In addition, in June2006, we made an offer to Banco Galicia to purchase its 12.5% interest in Nihuiles and its 12.5% interest in Diamante. On that same date, we also made an offer to Nucleamiento Inversor S.A. (NISA) to purchase its 22.6% interest in Nihuiles and its 31.5% interest in Diamante. All of these offers were accepted in June2006 and all transactions, including the purchase from EDFI and the transaction with Stein, closed in October2006. As a result of these transactions, we acquired 90.3% of the capital stock of Nihuiles and 91.6% of the capital stock of Diamante, for a total purchase price of U.S.$55.1million. In January 2008, we acquired the shares previously held by HIDISA’s Employee Participation Program, representing 2% of the stock capital of HIDISA. Following this acquisition, all Class C shares of HIDISA were converted to Class B shares, which are freely transferable to third parties. As a result, we currently control, directly and indirectly, 56% of the capital stock and voting rights of HIDISA. On December 18, 2009, the shareholders of HINISA agreed to cancel its Class “E” shares corresponding to HINISA’s Employee Stock Option Plan, representing 2% of its capital stock for Ps.4.4 million. As a result we now indirectly own 47.2% of the shares and votes of HINISA. In October2006, we entered into a shareholders’ agreement with Ultracore Energy S.A. (Ultracore), a company controlled by the Stein family, and Stein, which sets forth the rights and obligations of the respective parties with respect to Nihuiles and Diamante. Among other things, such agreement provides for: a right of first refusal in our favor; a tag along right in favor of Ultracore, by which Ultracore is entitled to include its shares in any sale by us of our own shares; the right of Ultracore to appoint one director and one alternate director in each of HINISA, HIDISA, Nihuiles and Diamante; a veto right in favor of Ultracore in respect of certain governance matters; and our obligation to cause HINISA’s board of directors to consider the execution of an electric energy supply agreement with Stein. 39 In October2006, we entered into an option agreement with Mr. Aldo Héctor Ostropolsky pursuant to which we granted him (for a price of U.S.$30,000) an option to purchase from us shares representing 1.62% of Nihuiles’ voting capital stock and shares representing 1.4% of Diamante’s voting capital stock, which option can be exercised by Mr. Ostropolsky during a period of eightyears. Below are charts depicting the corporate structures of Nihuiles and Diamante as of the date of this annual report: Nihuiles Diamante Nihuiles Nihuiles is a holding company that owns ClassA and ClassB shares representing 31% and 20%, respectively, of the voting capital stock of HINISA, a hydroelectric generation company with an installed capacity of 265.2MW and an effective capacity of 224 MW located in the Province of Mendoza. HINISA operates undera provincial concession for the hydroelectric use of water from the Atuel River, located in the department of SanRafael in the Province of Mendoza (approximately 1,100 km southwest of Buenos Aires) and undera national concession for the generation and commercialization of hydroelectric power. In addition, HINISA owns 4.5% of the capital stock of Termoeléctrica José de SanMartín S.A. and 4.5% of the capital stock of Termoeléctrica Manuel Belgrano S.A. The Province of Mendoza currently owns ClassD shares representing 10.21% of the capital stock of HINISA and ClassC shares representing 37.75% of the capital stock of HINISA, and publicly announced in 2006 its intention to sell its ClassC shares. Pursuant to HINISA’s public concession contracts, if the Province of Mendoza sells its ClassC shares in HINISA, Nihuiles would be required to sell its Class B shares of HINISA (representing 20% of HINISA’s capital stock) through a public offering promptly after the Province’s sale of its Class C shares. Assuming that the Province of Mendoza sells its 37% interest in HINISA, and consequently Nihuiles is required to sell its Class B shares (representing 20% of the capital stock of HINISA), Nihuiles would no longer own a controlling interest in HINISA and would not be permitted to purchase any additional shares (of any class) of HINISA. Neither Nihuiles nor we have any control over the timing of the Province of Mendoza’s proposed sale or the price at which Nihuiles would be required to sell its ClassB shares of HINISA. As a result, such shares may be sold at a time and price per share that is adverse to our interests. As of the date of this annual report, the Province of Mendoza has expressed no intention to modify HINISA’s by-laws. See “Item 3. Key Information—Risk Factors—Risks Relating to our Generation Business—We may no longer own a controlling interest in HINISA if the Province of Mendoza sells its participation in HINISA.” We are currently monitoring circumstances with the Province of Mendoza and analyzing our situation in order to preserve all available options to us in the event of a possible sale of the capital stock of HINISA by the Province. 40 In addition, pursuant to Decree No. 334/06 promulgated by the Province of Mendoza, HINISA’s by-laws may be amended to ensure that the Province retains certain governance rights in HINISA after disposing of its ClassC shares. The proposed amendments, which would be subject to the approval of our board of directors, would include the Province of Mendoza’s right to vote in respect of any of following actions: (1) any action that may directly affect the interest of minority shareholders, such as profit distribution policy, exploitation, management and external advisory costs, etc.; (2) changes to the terms and conditions relating to Nihuiles’ electricity generation as a result of the development of the Grande River and Atuel River projects; (3) certain changes to the operational conditions of Nihuiles; and (4) any agreements within the term market of the WEM. Pursuant to the Decree No. 1651/07 of the Province of Mendoza, the Province has initiated a public bidding process in order to select a financial advisor to advise the Province in the public offering of its Class C shares and, if such offering is successful, to advise the Province in the sale of its Class D shares. As of the date of this annual report, we are not aware of the selection of any such financial advisor. In addition, Decree No.1838/08 of the Province of Mendoza states that, notwithstanding the provisions of Decree No.1651/07, the time period granted to HINISA to obtain the authorization for a public offering of the Class C shares, remains suspended. As a result, HINISA is not currently seeking any authorization to complete a public offering. Diamante Diamante is a holding company that owns 59% of the voting capital stock of HIDISA, a hydroelectric generation company with an installed capacity of 388MW located in the Province of Mendoza. HIDISA operates under a provincial concession for the hydroelectric use of water from the Diamante River, located in the department of SanRafael in the Province of Mendoza, and undera national concession for the generation and commercialization of hydroelectric power. HIDISA owns 2.4% of the capital stock of Termoeléctrica José de SanMartín S.A. and 2.4% of the capital stock of Termoeléctrica Manuel Belgrano S.A. Summary of HINISA and HIDISA concessions HINISA’s and HIDISA’s main corporate purpose is the generation, sale and bulk trading of electric power through the exploitation of hydroelectric systems pursuant to the terms and conditions of the following concessions: · Provincial concessions granted by the government of the Province of Mendoza with similar terms and conditions (for HINISA and HIDISA) and at each company’s own risk for the hydroelectric exploitation of the Atuel River, in the case of HINISA, and the Diamante River, in the case of HIDISA. These concessions were granted pursuant to Provincial Law No. 6,088 dated December21, 1993 and related provisions. · National concessions granted by the Argentine Government with similar terms and conditions (for HINISA and HIDISA) and at each company’s own risk for hydroelectric power generation through HINISA’s and HIDISA’s respective hydroelectric systems. These concessions were granted pursuant to Laws No. 15,336, No. 23,696 and No. 24,065 and related provisions. Term. The term of the HINISA and HIDISA concession agreements is 30years, starting from June1, 1994 in the case of HINISA and October19, 1994 in the case of HIDISA. The concessions provided for the creation of the following authorities: · The Secretariat of Energy, which is the governing authority under the concession granted by the Argentine Government. Pursuant to Decree No. 570/96, the authority and responsibilities of the Secretariat of Energy were transferred to the ENRE; · The Ministry of Infrastructure, Housing and Transportation of the Province of Mendoza, which is the governing authority under the concession granted by the provincial authorities; · The Province of Mendoza Irrigation General Department, which is the governing authority with respect to irrigation matters (in cooperation with Obras Sanitarias de Mendoza S.A.); · ORSEP, which is the governing authority with respect to dam safety matters; and · The Secretariat of the Environment of the Province of Mendoza, which is the governing authority with respect to environmental matters. 41 Royalty payments. Each of HINISA and HIDISA is required under the respective concessions to make the following monthly royalty payments: · Royalties in favor of (1)the Province of Mendoza, up to 12% in the case of HIDISA and up to 6% in the case of HINISA, and (2)the Province of LaPampa, up to 6% in the case of HINISA, in each case, of the amount resulting from the application of the corresponding bulk sale rate to the electricity sold, pursuant to the provisions of Section43 of Law No. 15,336, as amended by Law No. 23,164. Pursuant to applicable regulations, in order to establish the basis for the calculation of such royalties, the monomic price (the price of electricity that includes both the price of energy and the capacity charge) of the electricity produced resulting from the following formula should be used: the sum ofthe value of power generated at the hour value fixed by the wholesale market plus the amount receivable for the power rendered to the spot market if such power were sold within a certain month, divided by the total power generated during the given month; · Royalties in favor of the Argentine Government of (1)up to 2.5% of the amount used as the basis for the royalties calculation in the case of HIDISA, and (2)up to 1.5%, estimated on the same basis in the case of HINISA; and · Royalties in favor of the Province of Mendoza of up to 2.5% of the amount used as the basis for the royalties calculation for both HINISA and HIDISA. Contingency fund. HINISA and HIDISA, along with the other Argentine hydroelectric generation companies, are obligated to make quarterly payments to a foundation that owns and manages a contingency fund created to cover up to 80% of the aggregate amount of potential costs relating to any repair of the hydroelectric systems at any of the hydroelectric generation companies’ plants, including those of HINISA and HIDISA, that are not covered by their respective insurance policies. As a result of the economic crisis in Argentina in 2001 and 2002, the foundation’s administrative council decided that the contribution to the contingency fund in U.S. Dollars required under the concessions, the bidding terms and conditions and the relevant provisions of HINISA’s and HIDISA’s by-laws should be converted into Pesos at an exchange rate of Ps.1.00 U.S. $1.00. The indexation clauses contained in such concessions were also replaced with the “CER” (a benchmark stabilization coefficient). Upon the conversion from U.S. Dollars to Pesos, the Peso value of the contingency fund exceeded the required funding. As a result, HINISA and HIDISA, along with the other hydroelectric generation companies, have suspended payments to the contingency fund. However, we can make no assurance that HINISA and HIDISA will not be required to resume making payments to the contingency fund in the future. From the effective date of the concessions until the suspension of payments, HINISA and HIDISA made contributions totaling U.S. $1.3 million and U.S. $1.9 million, respectively. HINISA and HIDISA are subject to potential penalties and fines under their respective concessions that are calculated on the basis of the aggregate gross amount invoiced for the 12-month period preceding the imposition of any such penalty. Such penalties and fines range from 0.1% to 1% (in cases of breach of the terms of the agreement or regulations applicable to electric power generation, dam safety, water management, environmental protection, and non-compliance of instructions from ORSEP, CAMMESA, any of the governing authorities or the ENRE); from 0.02% to 0.2% (in cases of delays or lack of payment of contributions to the contingency fund and insurance policies and for taking action without prior authorization of the respective governing authorities), from 0.01% to 0.1% (in cases of failure to submit any requested information or failure to file mandatory reports); from 0.03% to 0.3% (in cases of failure to keep routes and roads open to traffic and free from soil, air or water pollution, and delays in the fulfillment of mandatory works) and from 1% to 10% (in cases of any actions considered by the governing authorities as termination events under the concessions). In the event that the fines levied over a 12-month period exceed 20% of the gross amount invoiced for power sales, the granting authority would be entitled to terminate the relevant concession agreement. 42 Performance guaranties. As security for the performance of their obligations under the respective concessions, HINISA and HIDISA have each deposited Ps.2.0million for the benefit of the relevant granting authority under the respective concession. Absent any set off by the relevant granting authority in the event of a breach or any other event of non-compliance under the terms of the respective concession agreements, the guarantee amounts would be released to HINISA and HIDISA, respectively, upon the expiration or termination of the respective concession agreements. Termination of concessions. HIDISA and HINISA’s concession agreements may be terminated for the following reasons: · Breach of material contractual and legal obligations. In such case, HINISA or HIDISA, as applicable, shall remain in charge of their concessions during a transitional period established by the granting authority, not exceeding 12months, and shall indemnify the Argentine Government and the Province of Mendoza for any damages caused (the granting authorities may also apply the performance guarantee amounts toward the payment of any damages). Within 90days following the receipt of the relevant termination notice, a new company must be incorporated, which would be granted a similar concession and a public bidding process would be called for the purpose of selling the shares of such newly formed company. After deducting all fines, interests and withholdings for prospective claims, the balance would be distributed to HINISA or HIDISA, as applicable, as the only compensation for the transfer of the concessions; · Certain bankruptcy events in respect of HINISA or HIDISA (as applicable), including any liquidation or winding-up proceedings. In such case, the termination of the relevant concession shall be automatic; · Force majeure or certain actions by third parties that prevent the compliance by HINISA and HIDISA of their respective obligations under their respective concession agreements; · Termination by the granting authority due to a breach of its contractual and/or legal obligations; or · Expiration of the respective terms of the concession agreements. In addition, Section14(d)of Law No. 6088 of the Province of Mendoza provides for the termination of the concessions for reasons of public interest or expropriation for public use. After the termination of the concession agreements for any cause, any assets transferred to HINISA and HIDISA under the respective concession agreements shall be reassigned to the Province of Mendoza and the Argentine Government, as applicable. HINISA’s operations HINISA holds a concession for the generation, sale and bulk trading of electricity from Nihuiles’ hydroelectric system (the Nihuiles System). The Nihuiles System consists of three dams and three hydroelectric power generation plants (NihuilI, NihuilII and NihuilIII),as well as a compensator dam, which is used to manage the system’s water flow for irrigation purposes. The Nihuiles System is located in the Atuel River in the department of SanRafael in the Province of Mendoza. The City of SanRafael is located approximately 1,100 km southwest of Buenos Aires and 75km from Nihuil I. The Nihuiles System covers a total distance of approximately 40 km with a height ranging from 440 m to 480 m. The Nihuiles System has a total nominal installed capacity of 265 MW and effective power of 224 MW. Since 1990, the average annual generation has totaled 893 GWh, with the highest level of generation (1,250 GWh) recorded in 2006 and the lowest level (586 GWh) recorded in 2011. 43 HINISA sells power under 237 contracts for a total of 58 MW of contracted capacity. The current outstanding contracts were entered into between 2010 and 2011 and expire between 2012 and 2013. We currently expect that most of these contracts will be renewed. In 2011, 48.8% of HINISA’s sales were into the term market under the contracts described above, and 51.2% were to the spot market. Total revenues for the year ended December 31, 2011 were Ps. 166 million, corresponding due to a generation of 586 GWh, 24.7% lower than in 2010, with a hydraulic contribution of 726 Hm3, 17.3% lower than in 2010. The following chart shows certain relevant statistical data on HINISA: Net Generation (GWh) 1,053 886 854 778 586 Energy Purchases (GWh) 395 370 308 302 287 Total Energy Sales (GWh) 1, 1, 1, 1, Average Price (AR$ / MWh) 98.5 121.3 133. 5 158.7 189.9 Average Gross Profit (AR$ / MWh) 1 8 Note: Gross Margin before amortization and depreciation charges. HIDISA’s operations HIDISA holds a concession for the generation, sale and bulk trading of electricity from Diamante’s hydroelectric system (the Diamante System). The Diamante System consists of three dams and three hydroelectric power generation plants (Agua del Toro, Los Reyunos and El Tigre). The Diamante System covers a total distance of approximately 55 km with a height differential between 873 m and 1,338 m. The Diamante System has a total nominal installed capacity and effective power of 388 MW. Since 1990, the average annual generation has totaled 602 GWh, with the highest level of generation (943GWh) recorded in 2006 and the lowest level (375 GWh) recorded in 1997. HIDISA sells power under 181 contracts for a total of 58 MW of contracted capacity. The current outstanding contracts were entered into between 2010 and 2011 and have expiration dates between 2012 and 2013. We currently expect that most of these contracts will be renewed. In 2011, 56.6% of HIDISA’s sales were into the term market under the contracts described above, and 43.3% were to the spot market. Total revenues for the year ended December 31, 2011 were Ps. 154 million, for a net generation of 406 GWh, 24.6% lower than in 2010, with a hydraulic contribution of 690 Hm3, 31.3% lower than in 2010. The following chart shows certain relevant statistical data on HIDISA: Net Generation (GWh) 700 617 600 538 406 Energy Purchases (GWh) 356 351 327 313 301 Total Energy Sales (GWh) Average Price (AR$ / MWh) 118.0 142.4 160.6 183.2 217.5 Average Gross Profit (AR$ / MWh) 44.0 Note: Gross Margin before amortization and depreciation charges. 44 Güemes History Our subsidiary Güemes, located in the northwestern region of Argentina, in the City of General Güemes, Province of Salta, is a major generator within the WEM. Güemes was privatized in 1992 and awarded to the consortium composed of Iberdrola, Duke, TCW and certain other investors. The purchase price paid by this consortium was U.S.$86.2million for 60% of the capital stock of Güemes, in addition to the assumption of U.S.$60million in indebtedness. In November2006 and December2006, we entered into purchase agreements to acquire indirect control of Güemes for a total purchase price of U.S.$16.6 million. In January2007, we consummated the acquisition through the purchase of (1)100% of the voting capital stock of Dilurey S.A. (Dilurey), a corporation organized under the laws of Uruguay, which held at that time 90% of the capital stock of Powerco, a corporation organized in the Province of Salta, which in turn owned 60% of the voting capital stock of Güemes, and (2)an additional 8% of the capital stock of Powerco. On June 9, 2010 Dilurey changed its name to Pampa Inversiones S.A. (Pampa Inversiones). In November2006, we also entered into a one-year option agreement with Mr. Carlos Armando Peralta, the former chief executive officer of Güemes, pursuant to which Mr. Peralta and we had an option to sell or purchase, respectively, shares of Powerco representing 2% of Powerco’s capital stock held by Mr. Peralta. In August 2007, pursuant to this option agreement, we acquired the remaining 2% of the capital stock of Powerco from Mr. Peralta for U.S.$460,000. In September 2007, Loma de la Lata, one our wholly owned subsidiaries, subscribed 180,869,600 non-voting preferred shares issued by Güemes, which were subsequently converted into ordinary shares (representing 74.19% of Güemes’ total voting capital stock). In addition, on October 3, 2008, we acquired all of the shares of the Güemes employee stock ownership program (representing 2.58% of Güemes’ total voting capital stock), and as a result we currently hold directly and indirectly 92.26% of Güemes’ total voting capital stock. Aside from our ownership interest in Güemes, the Argentine Government owns 7.75% of Güemes’ voting capital stock. Below there is a chart depicting the corporate structure of Güemes as of the date of this annual report: 45 Operations The following chart shows certain relevant statistical data on Güemes: Net Generation (GWh) 1,643 1, 1, 1, 1,846 Energy Purchases (GWh) 123 252 521 640 480 Total Energy Sales (GWh) 2, Average Price (AR$ / MWh) 86.0 167.5 197.5 233.0 223.8 Average Gross Profit (AR$ / MWh) Note: Gross Margin before amortization and depreciation charges. It includes results through Powerco. Güemes has a total installed capacity of 361 MW, comprised of 261 MW steam generation units and a 100 MW gas combustion turbine. Güemes had net production of 1,846 GWh in 2011. Güemes provides system quality assurance (frequency and voltage) to the northwestern and northern regions of Argentina and due to its geographical location it is able to receive gas from Bolivia. Güemes steam turbines are open cycle generation units with a gross capacity of 261 MW (245 MW of nominal capacity) and an average availability level of net production of 1.7 million MWh per year. Güemes steam turbine combustion equipment is comprised of two Skoda steam turbines with a gross capacity of 63 MW (60 MW of nominal capacity) each and a third Skoda steam turbine with a gross capacity of 135 MW (125 MW of nominal capacity). Güemes gas turbine equipment is comprised of a GE MW LMS100 aero-derivative gas-fired turbine generator with a gross capacity of 100 MW. Güemes mostly sells electricity to the local term market, to the Energía Plus market (see “Güemes - Expansion Project” below) and for export. During 2011 Güemes sold 612 GWh to the local term market under 39 contracts representing a total of 95,4 MW of contracted capacity, 578 GWh to the Energía Plus market (see “Güemes - Expansion Project” below), and 25 GWh in relation to its export contract. Güemes entered into an electricity export agreement with Comercializadora de Energía del Mercosur S.A. (“CEMSA”) for the sale of 150 MW of generation to support CEMSA’s sales to the Administración Nacional de Usinas y Transmisiones Eléctricas de la República del Uruguay (UTE). This agreement, executed in February 2003 with an original term of two years, was later extended until October 31, 2009. In November 2009, Güemes renegotiated the agreement including new pricing terms. The Agreement expired on December 31, 2011. On January 10, 2012, Güemes sent UTE an offer for the execution of an electricity export agreement for up to 150 MW to be in force from February 1, 2012 to July 31, 2013. UTE accepted such offer on March 23, 2012 (hereinafter the “Export Agreement”). The Export Agreement is conditioned to the granting of the authorizations required under Argentine and Uruguayan law. According to the Export Agreement, UTE must program its requirement weekly and call for such export on a daily basis which will be subject to the confirmation of Güemes and to the confirmation from CAMMESA of the surpluses that may be exported. Additionally, on April 11, 2012, Güemes requested to the Secretariat of Energy the granting of the corresponding authorization under Law N°24,065 in order to obtain an exportation permission. As of the date of this annual report, the Secretariat of Energy has not granted such authorization. 46 Güemes’ current installed generation (361 MW) has an estimated maximum gas consumption level of 2,250 dam3/day, which is a measure of the volume of gas consumed in a day. One cubic decameter per day is equal to 1,000 cubic meters per day. Güemes is currently a party to a contract with Pan American Energy that provides for a monthly variable volume. In September 2010, an agreement was entered into with ENARSA for the provision of gas imported from Bolivia. During 2011, Güemes kept the agreement with ENARSA for an Agreed Daily Maximum Quantity of 500 dam3 per day. This amount increased to 700 dam3 per day in June 2011 when the Juana Azurduy gas pipeline began to operate. With respect to gas transportation contracts, Güemes is currently a party to a 350 dam3 per day firm transportation contract with Transportadora de Gas del Norte S.A. (TGN) that is scheduled to expire in 2027, a 500 dam3 per day distribution contract with Gasnor that is scheduled to expire in May 2012, a 250 dam3 per day firm transportation contract (also with Gasnor) which expires in 2013 and finally a 440 dam3 per day non – firm gas transportation contract with Gasnor which expires in April 2012 with an automatic renewal. Güemes is currently analyzing alternatives with Gas Plus and renegotiating a contract renewal with ENARSA. In 2011, Güemes’ generation depended on electricity demand in the Provinces of Salta and Jujuy, on new generation capacity available in that region and on transmission restrictions. A new 132 KV transmission line linking Cobos with Salta Norte became operational in 2011 and permitted the dispatch of one of the 63 MW steam turbines as base load. Additionally, Güemes is able to dispatch its full installed capacity without restrictions through the new North West Region to North East Region (NOA-NEA) 500Kv. high voltage transmission line that became operational on August 2011. Güemes expansion project Consistent with our strategy of enhancing the value and profitability of our generation assets by expanding the generating capacity of certain of our power generation plants within the framework of the Energía Plus regulations, in 2008 we completed the first of these projects, which expanded Güemes’ generation capacity through the installation of a new, state-of-the-art gas-fired turbine. Construction was completed on the project in July 2008, and commercial operations commenced in September 2008. Güemes’ installed capacity increased by approximately 40%, or an additional 100 MW, reaching a total installed capacity of approximately 361 MW. The new open-cycle has an efficiency of approximately 1,998 kilocalories per kilowatt hour (Kcal/KWh), or 43%. Our investment in this expansion project totaled approximately U.S. $65 million (See “Our Business – Our Generation Business”). Royalty assignment agreement In June 2007, Güemes and the Province of Salta entered into a royalty assignment agreement pursuant to which the Province has agreed to assign to Güemes approximately 400,000 m3 per day of natural gas which the Province is entitled to collect as in-kind royalties in respect of natural gas produced within the provincial territory. In consideration for such assignment, Güemes will pay a 5% premium over the applicable average wellhead gas price. The term of the agreement is five years, starting from the date of the first delivery of natural gas, and is subject to an automatic renewal clause. The daily amount under the agreement can be increased to 500,000 m3 per day if the production of gas in the Province of Salta increases from its current levels. As of the date of this annual report, Güemes had not requested any deliveries under this agreement because it was able to supply the new 100 MW of generation with gas contracted with local producers. Loma de la Lata History In December2006, Central Puerto S.A. (Central Puerto) agreed to sell and assign to us all of the property (both tangible and intangible), land, assets, equipment and personnel (including contracts relating to management personnel) that comprised Central Puerto’s thermal generation plant located at Loma de la Lata in the Province of Neuquén, for a total purchase price of U.S.$60million. The purchase of the Loma de la Lata generation asset from Central Puerto was consummated in May 2007. Operations Loma de la Lata owns the thermal generation plant located at Loma de la Lata in the Province of Neuquén, which has an installed capacity of approximately 553 MW. The Loma de la Lata plant has three gas turbines with a capacity of 125 MW each and a one steam turbine with a capacity of 178 MW (currently operating at 165MW) and is located near one of the largest gas fields in Argentina bearing the same name. Loma de la Lata had a net production of 1,185 GWh in 2011. 47 The following chart shows certain relevant statistical data on Loma de la Lata: Net Generation (GWh) 1, 1, 926 448 1, Energy Purchases (GWh) 27 72 26 29 14 Total Energy Sales (GWh) Average Price (AR$ / MWh) 81.5 106.4 136.1 192.7 202.2 Average Gross Profit (AR$ / MWh) Note: Gross Margin before amortization and depreciation charges. Loma de la Lata expansion project The Company has recently initiated the commercial operations of Loma de la Lata project, which involved the expansion of generation capacity in Loma de la Lata in approximately 165 MW (originally 178 MW) by converting the plant into a generating combined cycle unit. The project increased the capacity of Loma de la Lata in approximately 50% without the need for additional gas consumption, resulting in greater efficiency. For the expansion above mentioned, the Company has entered into two Project Agreements. Project Agreements In 2007 Loma de la Lata entered into certain agreements in order to procure and build an expansion of its Loma de la Lata Power Plant through the conversion to a combined cycle by adding three heat recovery steam generators and one steam turbine of 178 MW (the “Project” or the “Expansion”). For such purpose, on September 6, 2007 Loma de la Lata entered into (i) a construction turnkey contract (as amended, the "Construction Agreement") with a joint venture formed by Isolux Corsan Argentina SA and Tecna Estudios y Proyectos de Ingeniería S.A. (collectively, the "Builder" or "Contractor"), and (ii) a contract to supply materials, equipment and spare parts from abroad in connection with the project (as periodically amended, the "Supply Agreement" and together with the Construction Agreement, the "Project Agreements") with a Joint Venture formed under Law N°18/1.982 of Spain between Isolux Ingeniería SA and Tecna Proyectos y Operaciones S.A. ("Supplier" and together with the Builder, the " the Project Counterparties"). Under the Construction Agreement, it was expected that commercial operation of the Project would begin in June 2010, the time that was set for the delivery of the formal provisional acceptance of the Loma de la Lata plant under the Project Agreements. Due to different problems, mostly due to the Contractor such as delays in compliance and labor disputes, December 5, 2010 was agreed as the new date for the beginning of commercial operations. Despite the new settled date, new delays by the Project Counterparties occurred and, in addition to this on February 8, 2011, an operational error, along with an error in design, took place causing several damages on the steam turbine, and caused further delays in startup (the “February 8 Event”). Consequently, it became necessary to undertake a comprehensive repair of the steam turbine and other parts, which included the performance of tests and an integral review of the turbine. One of the damages was caused in the turbine rotor, which was repaired but will have to be replaced inno more than three years from the beginning of the commercial operationbased on the recommendation of the manufacturer. In this context, on March 30, 2011 the Project Counterparties made an offer to Loma de la Lata (the “Offer”) which provided (i) the necessary mechanisms to be adopted in order to repair the damages, and (ii) the steps to be followed in order to initiate the commercial operation of the Project. In connection with the February 8 Event, Loma de la Lata filed the correspondent claims before the insurance companies in order to be compensated for the loss of profits and for the additional financial and administrative costs incurred in connection with the delay on commercial operation of the Expansion, in an amount that remains to be determined. See "- Insurance Claim" below. 48 Under the terms and conditions of the Offer, the Project Counterparties granted Loma de la Lata, upon the delivery of the formal provisional acceptance of the Expansion pursuant to the terms of the Construction Agreement, an exceptional discount in an amount equal to the amount of the last payment to be made under Project Agreements and including an adjustment calculated in the manner provided under the Construction Agreement. The total discount (including the adjustment) was valued at U.S.$ 18 million. The offer was accepted by Loma de la Lata. In August 2011, while repairs of the turbine were still taking place, the Project Counterparties informed Loma de la Lata that Siemens, the turbine manufacturer, had detected some defects on the steam turbine’s that generated vibrations in the last stage blades in other turbines of the same type installed in other power plants. This generated the need for additional modifications to the turbine which would imply a restriction on the power to be produced until the redesign and reengineering of the extracted blades was performed, which was estimated to take at least two years. In that context the last stage blades were replaced by a baffle plate, which further delayed the Project’s commercial operation date. Finally, the commercial operation of the Expansion began on November 1, 2011, with a provisory baffle plate and with a power of 165 MW, 10.73 MW less than the original power guaranteed by the Project Counterparties under the Project Agreements (175.73 MW). The provisional blade wheel will be replaced when the Project Counterparties and the turbine supplier find a solution to the problem. Additionally, it is estimated that the process of replacing the blades will take about a month. The Project had a total cost of approximately U.S.$ 230.3 million plus VAT, excluding financial capital costs. In addtion, the Project Agreements provide the application of certaincompensations for delays or failures attributable to theContractor for not delivering the Project in due time or for not reaching the values (power and boilers’ counter-pressure) guaranteed by the Project Counterparties. 49 Insurance Claim During construction of the Expansion, Loma de la Lata and the Contractor were co-insured under a construction and installation insurance policy, each in respect of its own interest: the Contractor is covered against damages on property and Loma de la Lata is covered against the loss of profits. In connection with the February 8 Event, Loma de la Lata is making the necessary filings before the insurance companies and following the usual processes in order to be compensated for the delay in commercial operation of Expansion. After reporting the incident, Loma de la Lata has answered certain inquiries from the insurance companies and received visits from their representatives. Despite the fact that this process is long because of the complexity of the Project, the type of the incident and the magnitude of the damage, the insurance companies have accepted the claim and have made advance payments to the Contractor as compensation for the material damages and to Loma de la Lata for the business interruption. On March, 2012 Loma de La Lata collected from the insurancecompanie an initial cash advance ofPs. 32.7 millionas compensation for the business interruption and currently is requesting a second advance for the same amount that insurance companies have not responded yet. Please see “Item 8. Financial Information - Legal Proceedings”. Agreements in connection with the Loma de la Lata Expansion Project On October 4, 2009 Loma de La Lata entered into an agreement with CAMMESA to sell CAMMESA a part of the net power capacity resulting from the expansion project and the corresponding generated electricity. This agreement covers a minimum of 50% of the net capacity generated by the Expansion Project, with the final percentage to be determined at the time commercial operation begin and will depend on the amount of credits, from Loma de La Lata’s or third parties, arising from Resolution 406/2003 from the Secretariat of Energy of Argentina, that are allocated to the Expansion Project. The agreement sets a capacity payment of U.S.$ 33,383 per MW-month and an energy payment of U.S.$4 per MWh. The term of the agreement is 10 years from the date in which commercial operation begin. Loma de la Lata intends to sell the remaining electricity generated by the additional power generation capacity resulting from the Loma de la Lata expansion project under the Energía Plus program. Natural gas supply To be able to sell the electricity generated by the Loma de la Lata expansion project within the Energía Plus market and under the agreement with CAMMESA rather than in the spot market (as described above), Loma de la Lata will need to have firm gas supply contracts in place at the time it begins commercial operations. Loma de la Lata is located close to the largest gas field in Argentina, which bears the same name. This gas field is 100% owned by YPF, the largest oil and gas company in Argentina. The Loma de la Lata gas field delivers approximately 33,000 dam3 per day. Loma de la Lata’s maximum gas consumption is estimated at approximately 2,800 dam3 per day. Loma de la Lata has also acquired from Central Puerto the gas pipeline that connects the plant to YPF’s gas field and is able to enter into gas supply agreements with gas producers other than YPF and then swap them with YPF in exchange for gas at the site. Because the Loma de la Lata’s expansion project will help reduce the consumption of fuel oil by the Argentine electric system, Loma de la Lata has been granted by the Secretariat of Energy the right to pass through to customers, in its variable cost of production, the cost of gas that Loma de la Lata purchases through the Gas Plus scheme. The Gas Plus is a program launched by Secretariat of Energy in order to stimulate natural gas production in tight sands and other new fields. As stated in Resolution 24/08, producers of natural gas will receive a higher price for natural gas volumes sold under this program, but the profit for each development project has to be approved by the Secretariat of Energy. The authorized prices of gas under the Gas Plus program as of the date of this annual report (U.S. $5.00 per MM BTU to U.S. $5.22 per MM BTU) are higher than the regulated gas prices for thermal generation. As a result of this agreement, the Company, and Loma de la Lata in particular, will become an important consumer of gas obtained under the Gas Plus program in Argentina. 50 As of the date of this annual report, Loma de la Lata is a party to the following gas agreements: · Firm gas supply agreements with Apache Energía Argentina S.R.L. for up to 800 dam3 per day and 595 dam3 per day, both expiring in 2013, · Firm gas supply agreements with Petrobras Argentina S.A. for up to 400 dam3 per day expiring 15 months from the commercial operations date of Loma de la Lata, and for up to 228 dam3 per day expiring 4 years from the commercial operations date of Loma de la Lata’s expansion project, · Firm gas supply agreement with Pan American Energy LLC Sucursal Argentina for up to 800 dam3 per day expiring in December 2012, · Firm gas supply agreements with Petrolera Pampa for up to 172 dam3 per day expiring 4 years from the commercial operations date of Loma de la Lata’s expansion project, and for up to 105 dam3 per day expiring in 2013, and · Transportation agreements with TGS and Transportadora de Gas del Norte S.A. (TGN), which allows Loma de la Lata to receive natural gas from natural gas producers other than YPF and to store gas if for any reason the plant is not able to burn the gas assigned. Instead of returning the gas to the gas producer, the gas is “stored” in the pipeline. Piedra Buena History In July 2007, we entered into a stock purchase agreement with Albanesi S.A. and certain subsidiaries of MatlinPatterson for the acquisition of 100% of the capital stock of IBP, which in turn holds 100% of the capital stock of Piedra Buena, which owns a thermal generation plant located in Ingeniero White, Bahía Blanca, in the Province of Buenos Aires, approximately 600 kilometers from the City of Buenos Aires. The total purchase price for the acquisition, which closed in August 2007, was U.S. $85 million and also included the acquisition of 100% of the capital stock of IPC Operations Limited, a company organized in the United Kingdom whose Argentine subsidiary provides certain management services to Piedra Buena. Operations Piedra Buena is an open-cycle thermal generation plant with an installed capacity of 620 MW, consisting of two identical conventional units (Unit 29 and Unit 30) with a capacity of 310 MW each. Piedra Buena can be powered either by natural gas or by No. 6 fuel oil (though it was originally designed and partially equipped to burn coal as well). The plant currently stores up to 60,000 m3 of fuel oil in two separate storage tanks and owns, operates and maintains a 22-kilometer natural gas pipeline that is connected to the main pipeline of TGS. Furthermore, given Piedra Buena’s 39-hectare area, the plant’s fuel storage capacity could be expanded. Piedra Buena supplies the electricity it generates through its 27-kilometer 500kV transmission lines, which are connected to the 500kV transmission system. In addition, Piedra Buena has its own facilities at the Bahía Blanca port, and although Piedra Buena shares these facilities with other companies, it has a priority access right to use the port’s loading facilities. Piedra Buena sells electricity to the spot market and the local term market. During 2011 Piedra Buena sold 1,010 GWh to the local term market under 266 contracts for a total contracted capacity of 165 MW. Piedra Buena has an estimated maximum fuel consumption of 3,900 dam3 per day when running on natural gas and 3,400 tons per day when running on fuel oil. Piedra Buena had a net production of 3,434 GWh in 2011. Of this amount, Piedra Buena generated 1,092 GWh of electricity using natural gas and the remaining 2,342 GWh using fuel oil, consuming a total of 347,764 dam3 of natural gas and 631,663 tons of fuel oil. 51 The following chart shows certain relevant statistical data on Piedra Buena: Net Generation (GWh) 3,035 3,312 2, 2, 3, Energy Purchases (GWh) 10 415 808 755 718 Total Energy Sales (GWh) 3, 3, 3, 4, Average Price (AR$ / MWh) 198.8 261.3 255.2 398.5 424.0 Average Gross Profit (AR$ / MWh) Note: Gross Margin before amortization and depreciation charges. The price of the electricity generated with fuel oil is regulated by the Secretariat of Energy. In addition, in 2008, the Secretariat of Energy changed the amount paid to generators in exchange for energy generated through fuel oil and financed by the generators. The price paid by generators for the purchase of fuel oil was capped at U.S. $60.50/barrel plus an additional 10% of the total purchase cost for financial and administrative charges. In recognition of this price increase, the Secretariat of Energy instructed CAMMESA to recognize, as of April 24, 2008, the maximum capped price plus the 10% administrative cost, plus the cost of shipping the fuel oil, for the purchase of fuel oil of national origin by electricity generators. In October 2008, in reaction to significant variations in the price of crude oil and its derivatives in the international fuel market, the Secretariat of Energy again revised the calculation for the price of fuel oil. Specifically, the Secretariat of Energy instructed CAMMESA to recognize, as of November 1, 2008, a price based on a weekly average of 10 listed prices, less a differential of U.S. $2.50/barrel, plus the 10% for administrative and financial expenses, plus the shipping cost. In the event that listed prices in the international market increase, the maximum benchmark price to be recognized will be U.S. $60.50/barrel, plus the 10% for administrative costs, plus the cost of shipping. In April 2011 the Secretariat of Energy instructed CAMMESA to recognize to generators a price of 62 US$/bbl for fuel oil produced with crude oil owned by refineries. In case that fuel oil was produced with crude oil purchased by refineries, the price for that fuel oil should be the minimum between the price based on a weekly average of 10 listed prices, less a differential of U.S. $2.50/barrel, and the price of Escalante crude oil for the domestic month plus 16,50 US$/bbl. The maximum benchmark price to be recognized will be U.S. $60.50/barrel, plus the 10% of US$/bbl for administrative costs, plus the cost of shipping. As of the date of this annual report, Piedra Buena is party to an interruptible gas supply contract with Powerco (4,000 dam3 per day) and non-firm agreements with certain producers which are dependent on the availability of gas of those producers (Pan American Sur, Total Austral) at the time Piedra Buena requires it. Piedra Buena is also a party to an interruptible gas transportation contract with Camuzzi Gas Pampeana for a daily-variable capacity, and to interruptible gas transportation contracts with TGS for up to 3,600 dam3 per day. Piedra Buena also is a party in firm natural gas transportation capacity agreements for 181 dam3 per day with Powerco, and for another 181 dam3 per day with TGS. Our Transmission Business Citelec History In September 2006, we entered into a stock purchase agreement with Dolphin Opportunity LLC to acquire 68,400,462shares of Transelec Argentina S.A. (Transelec), representing 89.76% of Transelec’s capital stock, at a purchase price of U.S.$48.5million. Transelec owns 50% of Citelec’s capital stock, which in turn owns 52.65% of the capital stock of Transener, the largest high voltage electricity transmission company in Argentina. Transener’s Class B common shares are listed on the Buenos Aires Stock Exchange, and the remaining 47.3% of Transener is held by minority public shareholders. The remaining 50% of Citelec’s capital stock was more recently acquired equally by Electroingeniería S.A. (Electroingeniería), which in turn transferred its participation to Grupo Eling S.A. and the Argentine state-owned company, Energía Argentina S.A. (Enarsa). The remaining 10.24% of Transelec’s capital stock was acquired in January 2008 from Marcelo Mindlin, Damián Mindlin and Gustavo Mariani upon the exercise of the put option held by them at a price of Ps.38.8 million (U.S.$12.3 million). 52 Transener was privatized in July1993, when Citelec was awarded the Argentine Government’s controlling stake in Transener. In August 1997, the Province of Buenos Aires privatized Transba, a company organized in March 1996 to own and operate the regional electricity transmission system of the Province of Buenos Aires. Transener acquired 90% of Transba’s capital stock on August5, 1997. Transener’s operations Transener is a leading utility company engaged in the supply of high voltage electricity transmission in Argentina. Transener operates and maintains the leading electricity transmission system in Argentina at the 500 kv level under a concession agreement under which Transener holds an exclusive 95-year concession to provide high voltage electricity transmission services throughout the Transener network spanning 11,664 km Transener also indirectly owns and operates one of the six regional transmission networks in Argentina, the Transba network. The Transba concession grants Transba an exclusive 95-year concession to provide electricity transmission services (from the 66 kV to the 220 kV levels) in the Province of Buenos Aires via trunk lines, which are the main transmission lines that connect to all other lower voltage transmission systems owned and maintained by distribution companies in a certain region, throughout the Transba network spanning approximately 6,110 km. Transener also generates additional revenues from, among other things, the construction, operation and maintenance of the Fourth Line, and services provided to third parties, some of which are provided outside of Argentina. From time to time, Transener conducts operations outside of Argentina in Brazil. Transener conducts these operations through its subsidiary, Transener Internacional Limitada (Brazil) (Transener Brazil). These services consist of, among other things, the operation and maintenance of assets not included in our networks, construction and installation of electrical assets of third parties and training. Transelec, Electroingeniería and Enarsa have entered into an operating agreement under which each of Transelec, Electroingeniería and Enarsa provides to Transener certain services, expertise, know-how and technical assistance in connection with Transener’s operations. In addition, Transelec, Electroingeniería and Enarsa provide advice and coordination services in the areas of human resources, general administration, information systems, quality control and consulting. The operating fee payable by Transener under such agreement is equal to 2.75% of its annual revenues and the insurances cost of the operators directly related with the provision of services under operating agreements. Fees for operating services are included as a component of operating expenses in Transener’s consolidated statements and in 2011 represented approximately Ps. 6.0 million. The following chart depicts the organizational structure through which Transener operates: Our transmission operations generate both regulated and non-regulated revenues. Regulated revenues are derived from tariffs for the transmission of electricity over Transener’s high voltage system. On a consolidated basis, Transener’s net regulated revenues for the year ended December 31, 2011, were Ps. 323.3 million (Ps. 161.7 million on proportional consolidated basis), representing 51.5% of Transener’s consolidated net revenues for such period. 53 In addition, we derive non-regulated revenues from Transener’s Fourth Line operations and other businesses. Transener and a group of certain electricity generators from the Grupo de Generadores del Comahue (Comahue Generators Group) entered into an agreement for the construction, operation and maintenance of the Fourth Line project. Pursuant to this agreement, the Comahue Generators Group pays the construction price and operating and maintenance fees to Transener in U.S. Dollars in monthly, equal and consecutive installments during the 15-year period beginning in December 1999, and that ends in December 2014. Following the adoption of the Public Emergency Law, which requires payments to be denominated in Pesos (subject to CER adjustment on a monthly basis), Transener applied to the ENRE for the re-denomination of the payments under this agreement. In December 2008 by means of Resolution 653/08, the ENRE approved the redetermination of the payments to Ps. 75.9 million (plus taxes), effective October 2008. Because the ENRE did not set an adjustment procedure for these payments, Transener submitted an administrative claim. We cannot predict when the ENRE will respond to our request. Notwithstanding the above, on March 30, 2011 the ENRE (Resolution 150/11) approved a new value for the income to be collected in connection with the Fourth Line of Ps. 95.9 million (plus taxes), in effect from July 2010, and instructed CAMMESA to make the corresponding adjustments. On April 7, 2011 Transener formally requested clarifications as the new resolution failed to include retroactive interests. The response to this request is pending. On September 7, 2011, Transener asked the ENRE for a new determination of the Fourth Line’s revenue related to the cost variation from July 2010 to July 2011 according to Resolutions 653/08 and 150/11 above mentioned. The response to this request is also pending. On a consolidated basis, Transener’s net Fourth Line revenues for the year ended December 31, 2011, were Ps. 116.9 million (Ps. 58.4 million on proportional consolidated basis), representing 18.6% of Transener’s consolidated net revenues for such period. Other non-regulated revenues for Transener are generated through services provided to third parties with assets not covered by its concession, such as: · the participation in NIS expansion projects (other than Fourth Line Revenue) under construction, operation and maintenance contracts approved by the ENRE; · supervision of independent transmission companies that perform construction, operation and maintenance operations relating to NIS expansion; · priority maintenance and construction work required under Resolution No. 1/03 of the Secretariat of Energy and its modifications and amendments; · the operation and maintenance of NIS expansion projects of the Plan Federal de Transporte; · the operation and maintenance of certain assets of the Transener network; · operation and maintenance services provided to third parties who are not independent transmission companies; · non-network line operation and maintenance; · international operations; and · other services (which include, among others, technical assistance, engineering services, equipment installation and training). In recent years, Transener’s international operations mainly consisted of the operation and maintenance of high voltage transmissions lines in Brazil, through the provision of contracted services to certain companies that were awarded transmission concessions in Brazil. Most of these contracts were concluded in 2007. In 2009, Transener entered into new contracts to deliver services in Brazil. In 2010, Transener wrote-down of its investment in Transener Internacional Ltda., due to the adverse situation that the subsidiary was going through. On a consolidated basis, Transener’s other net revenues for the year ended December 31, 2011, were Ps. 188.0 million (Ps. 94.0 million on proportional consolidated basis), representing 29.9% of Transener’s consolidated net revenues for such period. 54 Tariffs The tariffs that Transener and Transba receive under their concession agreements are reviewed periodically by the ENRE in accordance with such concession agreements and with Argentine Law No. 24,065 (the Electricity Law) and are subject to deductions for penalties for non-availability of the network that are calculated pursuant to a formula set forth in the concession agreements and applicable regulations. Originally, pursuant to the concession agreements, Transener’s and Transba’s tariffs were calculated in U.S.Dollars and converted into Pesos based on the exchange rate applicable at the time of invoicing. The concession agreements provided for a semiannual adjustment based on a formula related to the U.S.CPI (Consumer Price Index) and U.S.PPI (Producer Price Index). The concession agreements also provided for electricity transmission revenue to be revised every five years by the ENRE. However, the Public Emergency Law converted Transener’s and Transba’s revenues into Pesos at a rate of Ps.1.00 per U.S.$1.00 and adjustments to the U.S.CPI/PPI provided for under the terms of the concession agreements were disallowed. Transener completed its first tariff review process in 1998, but as a consequence of the Public Emergency Law, Transener’s second tariff review process (and Transba’s first tariff review process) was replaced by the renegotiation process contemplated by the Public Emergency Law. In connection with this renegotiation process, Transener and Transba entered into new agreements with the Argentine Government. These agreements, among other things, provide for rules for a transition period with retroactive effect from June 1, 2005 until the effectiveness of the Revisión Tarifaria Integral (Integral Tariff Review, or the Transener RTI), pursuant to which rules Transener’s tariffs were increased by an average of 31% and Transba’s tariffs were increased by an average of 25%. These agreements also provide rules for the full tariff review to be conducted by the ENRE. Transition period rules The following is a brief summary of the principal rules for the transition period: Tariffs. Transener received an average tariff increase of 31% and Transba received an average tariff increase of 25%, commencing on June 1, 2005. See “Electricity prices and tariff – Tariff”. Penalty system. Penalties related to quality of service under the concessions, which otherwise would be payable by Transener, may be applied by Transener to investments in addition to the investments included in the Transener RTI, provided that Transener has met certain applicable service quality standards. No penalties will be applied to Transener in connection with certain outages that are not attributable to Transener. Financial projections . Transener’s current agreement with the Argentine Government is based on economic and financial projections for 2005 that were submitted by Transener, including operating costs, investments, amortizations, taxes, fees and cash balance estimations. The tariff may be adjusted by the ENRE during the transition period depending on cost-variations over costs reflected in the 2005 financial projections. Transener must also comply with the investments included in these financial projections in order to use its cash balance to pay dividends and debt. Transener must report on a quarterly basis to the ENRE with respect to its financial performance. Cost increases and the Instrumental Agreements Transener and Transba requested ENRE to readjust their respective tariffs taking into account the impact of the salary increases resulting from the application of Decrees No. 392/03, 1347/03, 2005/04 and 1295/05 and the increases in operating costs that Transener and Transba have incurred since December 2004. For this purpose, Transener and Transba requested the recognition of the impact of these increases on salaries and operating costs in their remuneration. On July 31, 2008, the ENRE adopted Resolutions No. 328/08 and No. 327/08, which grant Transener and Transba an adjustment in their tariffs to partially compensate them for these cost increases. The adjusted tariffs are effective retroactively as from July 1, 2008. Because the real tariff increases granted by the ENRE (23.4% and 28.0% for Transener and Transba, respectively) does not match the real cost increase incurred as of 2004, Transener and Transba have submitted administrative claims seeking to be compensated for this difference. 55 Due to the increase in labor costs resulting from the application of National Executive Branch Decree No. 392/04 and subsequent regulation, and the major operating costs incurred since 2004, Transener and Transba have certified the costs variations that had effectively occurred on each quarter, filing the respective claims before the ENRE, in order to readjust their regulated remuneration according to the clauses established in definitive agreements (the “Definitive Agreements”) for such purpose. In that sense, Transener and Transba, unsuccessfully required the ENRE to recognize the cost increases in the tariff that occurred after the Definitive Agreement had been entered into, which led to the initiation of judicial claims by the companies. The Unidad de Renegociación y Análisis de Contratos de Servicios Públicos (Renegotiation and Analysis of Public Service Contracts Unit, or UNIREN) has stated that the mechanism for the monitoring of costs and the regime of service quality had been set to last up to the enforcement of Transener and Transba’s RTI, respectively, that the delay in the definition of such process was not attributable to Transener and Transba and it could not lead to undermine their rights. Finally, on December 21, 2010, an Instrumental Agreement (the “Instrumental Agreement”) related to the Definitive Agreement was entered into with the Secretariat of Energy and the ENRE, setting forth as follows: (i) the recognition of Transener and Transba´s rights to collect the amounts resulting from the variations of costs during the period from June 2005 to November 2010, (ii) the mandatory cancellation of the financing received from CAMMESA, through the assignment of credits resulting from the recognition of the above mentioned variations of costs, (iii) a mechanism of cancellation of the pending balances, (iv) an additional financing amount to be directed to investments in the transmission system for the amount of Ps. 34.0 million for Transener and Ps. 18.4 million for Transba, to be cancelled through the mechanism described in (ii), and (v) a procedure for the updating and payment of cost variations incurred from December 1, 2010 to December 31, 2011, calculated biannually. The results arising from the recognition of the variations of costs on behalf of the Secretariat of Energy and the ENRE, have been registered in the financial statements, up to the amounts received as of December 31, 2011, through the financing of CAMMESA. Consequently, net revenues amounting to Ps. 27.6 million and Ps. 61.9 million and interest income amounting to Ps. 31.7 million and Ps. 80.7 million, have been registered by Transener and Transba during fiscal years ended December 31, 2011 and 2010, respectively. In February 2011, CAMMESA made an estimation of the amounts owed to Transener and Transba due to variations of costs during the period from June 2005 to November 2010. As of January 17, 2011 such amounts were as follows: Differences for Connection and Capacity Transba Transener Total (in millions of Pesos) Principal 75.9 189.3 265.2 Interest 43.2 104.8 148.0 Total Pursuant to the Instrumental Agreement and subject to its fulfillment, Transener and Transba withdrew their judicial claims for delay against the ENRE requesting the recognition of the increased costs and the public hearing in order to complete the full RTI. On May 12, 2009 Transener and Transba entered into Financing Agreements with CAMMESA for an amount of Ps. 59.7 million and Ps. 30.7 million, respectively. On January 5, 2010, extensions of the above-mentioned agreements were subscribed for an amount up to Ps. 107.7 million and Ps. 42.7 million, for Transener and Transba, respectively (Addendas I). On May 2, 2011 new extensions of the Financing Agreements (Addendas II) were entered into with CAMMESA, which provide the following: i) the amounts received as of January 17, 2011 by Transener and Transba by virtue of the loans granted by the Financing Agreements with CAMMESA would be cancelled, ii) a new loan for Transener and Transba for the amount of Ps. 289.7 million and Ps. 134.1 million respectively, corresponding to the credits recognized by the Secretariat of Energy and the ENRE resulting from the variations of costs incurred during the period June 2005 – November 2010 would be granted, and iii) all amounts owed to Transener and Transba for major costs as of November 2010 under the Instrumental Agreements would serve as a guarantee for the Addendas II. 56 However, such commitments mentioned in ii) above, have not been fully complied with since as of December 31, 2011 the amounts received from CAMMESA reached 21% of the corresponding amounts for variations of costs from June 2005 to November 2010, and no amount adjusted by the remuneration adjustment that should have been applied from December 1, 2010 up to December 31, 2011 has been received. The outcome of the Transener RTI, however, is highly uncertain as to both its timing and final result. We cannot assure you that the renegotiation process will conclude in a timely manner or that the revised tariff structure will cover our costs and compensate us for inflation and currency devaluations in the future and provide us with an adequate return on our transmission assets. Full Tariff Review (Transener RTI) According to the terms of the Transener’s agreement with the Argentine Government, the Transener RTI will be based on the Electricity Law and tariffs will be determined based on costs, necessary investments, non-automatic tariff adjustment mechanisms, the impact of unregulated activities, and the rate of return and capital base. The ENRE will schedule a public hearing to analyze Transener’s and Transba’s tariff proposal before applying the new charges for the next tariff period. If the variation of Transener’s remuneration resulting from the Transener RTI is higher than the tariff increase during the transition period, then the tariff increase would be implemented in three semiannual stages. In August 2005 Transener and Transba presented their respective tariff proposals for the new tariff regime to be implemented in February 2006 and May 2006, respectively. However, on January 13, 2006, the ENRE issued Resolution No. 60, postponing the public hearing that was originally scheduled for February 23, 2006. Subsequently, the ENRE issued Resolution No. 423/06 extending the application of the tariff scheme and the other transition period rules from February 1, 2006 (in the case of Transener) and from May 2006 (in the case Transba) until, in each case, the conclusion of the Transener RTI process. On June 6, 2007, in accordance with the terms of the Transener’s agreement with the Argentine Government and Law No. 24.065, the ENRE requested that Transener and Transba submit their respective tariff proposals. In September 2007, Transener and Transba again presented their respective tariff and regulation proposals to the ENRE for the five-year period from 2008 to 2013. On July 30, 2008, the Secretariat of Energy adopted Resolutions No.869/08 and No. 870/2008, which established that the new tariffs to be adopted pursuant to the Transener RTI will become effective in February 2009. Pursuant to such resolutions, Transener and Transba submitted their tariff proposals on December 4 and 3, 2008, respectively. However, as of the date of this annual report, the ENRE has not yet called the public hearing mandated by the Energy Secretariat in its Resolutions No. 869/08 and 870/08 whereby new tariff schedules had to be approved in February 2009. In October 2009, the two companies filed actions with the courts for the protection of their constitutional rights on grounds of the delay by ENRE to call the Public Hearing and institute the RTI process, and to ask the court to order the ENRE to inform the reasons for the delay and to set a new deadline for establishing the new tariff schedule. On April 27, 2010, a ruling was issued by a federal court requiring the ENRE to respond to the requests of the two companies, using the information filed on December 3, 2008, within the term of 20 days. The ENRE appealed the ruling. On December 21, 2010, while the appeal was still pending, we entered into the Instrumental Agreements with the ENRE. As a result of the execution of the Instrumental Agreements, we dropped our claim against the ENRE. Considering that the Instrumental Agreements expired on December 31, 2011, Transener and Transba believe that they would be in a legal position to re-submit their claims against the ENRE in order to obtain a new tariff pursuant to the RTI. See “Risk Factors – Risks related to our Transmission business - If we are not able to renegotiate our transmission tariffs on more favorable terms with the Argentine Government in a timely fashion, it could have a material adverse impact on our financial condition and results of operations”. 57 The Transener Concession Agreement Transener entered into a concession agreement with the Secretariat of Energy on July16, 1993. Transener’s concession grants Transener the exclusive right (subject to certain limitations described below) to provide service of high voltage electricity transmission throughout the Transener network until July17, 2088. The Argentine Government may grant Transener an extension of the concession for up to ten years at no additional cost, provided that Transener requests such extension at least 18months prior to the expiration of the concession. If such extension is granted, the Argentine Government is entitled to terminate the exclusivity of the concession. Under the terms of the Transener concession agreement, Transener is required to, among other things, transmit high voltage electricity in compliance with certain quality standards, provide access to existing transmission capacity in the Transener network to WEM agents, comply with social security and environmental regulations and operate and maintain the transmission system in compliance with required quality standards. In addition, the Transener Concession Agreement requires Transener to monitor the expansions of the Transener Network, inform CAMMESA of any new connections to the Transener Network, provide CAMMESA with information required for the administration of the WEM and process any request for expansion to the Transener Network. The 95-year term of the Transener concession is divided into nine management periods. The first management period, which began in 1993, has a 15-year term and each subsequent management period lasts ten years. At least six months prior to the commencement of each ten-year management period, the ENRE is required to call for bids for the purchase of the controlling stake in Transener (represented by Transener’s Class A shares). The then current owner(s) of the controlling stake in Transener may submit (under seal) their valuation of the controlling stake in Transener and, if their valuation is greater than or equal to the amount of the highest bid submitted by other parties, the owners of such controlling stake will retain ownership of such interest in Transener without making any payment to the Argentine Government. Consequently, if the owner(s) of the controlling stake in Transener wish to retain control at the end of any management period, they may bid an amount that would ensure their continued control without incurring any additional cost as a result of such bid. In the event another bid exceeds that of the then current owners of the controlling stake in Transener, the party submitting such bid would receive the controlling stake in consideration for the submitted bid amount, which would be paid to the then current owners of the controlling stake in Transener. Transener’s rights and obligations under its concession agreements will not be affected by any change in the ownership of the controlling stake. As of the date of this annual report, the Transener Concession Agreement is in its second Transener Management Period, which is scheduled to end on July 2018, although Transener has requested that the ENRE extend the first Transener Management Period for five years after the completion of the Full Tariff Review in accordance with the Transener Definitive Agreement. The transmission service provided by Transener is granted on an exclusive basis because it is considered a natural monopoly. If technological innovations could make the provision of such service under competitive conditions actually practicable, the Argentine Government reserves the right to terminate the exclusivity of Transener’s concession. Such right by the Argentine Government may only be exercised at the beginning of each management period provided that notice of such exercise is communicated to the then current owners of the controlling stake in Transener no later than six months prior to the commencement of the following management period. The Argentine Government may terminate the Transener concession only if Transener enters into bankruptcy, and Transener may terminate the concession agreement if the government breaches the terms of the concession. In addition, Transener’s concession includes a pledge in favor of the Argentine Government of all of the Transener ClassA Shares held by Citelec, which constitute a controlling stake in Transener. Upon the occurrence of certain events of default specified in the concession agreement (including, among others, if (1)penalties in any 12-month period exceed 5% of our total regulated revenue during such 12-month period; (2)a transmission line or connection equipment is out of service for more than 30days; or (3)the Transener network has on average, more than 2.5 forced outages per 100km over a 12-month period) or (4) a transformer is out of service form more than 60 days), the Argentine Government may enforce the pledge on the ClassA Shares and sell the controlling stake in Transener in a public bidding process in which the holders of such controlling stake will not be allowed to participate. However, the enforcement of the pledge does not cause the termination of Transener’s concession. The concession could only be revoked if Transener is declared bankrupt (in which case, the Argentine Government would have the right under the concession to foreclose its pledge over the Class A shares). 58 The Transba Concession Agreement The Transba concession agreement, which is similar to Transener’s concession agreement, was entered into by Transba and the Secretariat of Energy on July31, 1997. Transba’s concession grants to Transba an exclusive right to provide service of electricity transmission throughout the Transba network until August1, 2092. The Argentine Government may grant Transba an extension of the concession for up to 10 years with no additional cost, provided that Transba requests such extension at least 18months prior to the expiration of the concession. If such extension is granted, the Argentine Government is entitled to terminate the exclusivity of the concession. Under the concession, Transba is required to, among other things, transmit electricity via trunk lines in compliance with certain quality standards, provide access to existing transmission capacity in the Transba network to WEM agents and maintain the Transba network to ensure continued provision of the services. In addition, Transba’s concession requires the monitoring of connections to the Transba network, the provision of information to CAMMESA about any new connections to the Transba network, the provision of information to CAMMESA required for the administration of the WEM and process any request for expansion in the transmission capacity of the Transba network. Transba’s concession is also similar in other material respects to Transener’s concession and provides for, among other things, nine management periods of tenyears each (or, in the case of the first such management period, 15years) commencing on the date of Transba’s concession agreement, a bidding procedure with respect to controlling stake in Transba and termination provisions similar to those included in Transener’s concession agreement. In addition, Transba’s concession agreement also provides for a pledge in favor of the Argentine Government of all of Transba ClassA Shares that are held by Transener, which constitute the Transener’s controlling stake in Transba. Upon the occurrence of certain events of default, specified in Transba’s concession agreement (including, among others, if (1)penalties in any 12-month period exceed 15% of Transba’s total revenues, (2)a transmission line is out of service for more or connection equipment is out of service for more than 30days, or (3)the Transba network has on average more than seven forced outages per 100km over a 12-month period) or (4) a transformer is out of service for more than 45 days), the Argentine Government may enforce the pledge on the ClassA shares of Transba held by Transener and sell such shares in a public bidding process, pursuant to which Transener would lose its controlling stake in Transba. Property, plant and equipment As of December 31, 2011, Transener operated and maintained the following assets throughout twenty provinces in Argentina: Transmission Lines 500 kV 11,096 km 220 kV 568 km Connection Equipment 500 kV linkage 36 220 kV linkage 4 132 kV linkage 92 Transformation Equipment Capacity 13,100 MVA Reactive Equipment Capacity 13,858 MVAr 59 As of December 31, 2011, Transba operated and maintained the following assets in the province of Buenos Aires: Transmission Lines 220kV 177km 132kV 5,536 km 66 kV 398 km Connection Equipment 500 kV linkage 2 220 kV linkage 1 132 kV linkage 59 66 kV 6 33 kV 186 13,2 kV 311 Transformation Equipment Capacity 5,277 MVA Reactive Equipment Capacity 125,5MVAr Our Distribution Business Electricidad Argentina (EASA) EASA is the holding company of Edenor, our main distribution subsidiary. In June 2007, we agreed to acquire from EASA’s former indirect shareholders their interests in Dolphin Energía S.A. (DESA) and IEASA S.A. (IEASA), which collectively held 100% of EASA’s capital stock, in exchange for new shares of our capital stock. The total number of shares of our capital stock to be received by the indirect EASA shareholders was subsequently adjusted pursuant to the terms of a stock subscription agreement entered into in July 2007. Following the receipt of a fairness opinion and the favorable review by our audit committee, the terms of such transaction were approved by our shareholders at a meeting held on August 30, 2007. The transaction closed on September 28, 2007, on which date we issued 480,194,242 shares of our capital stock to the former indirect shareholders of EASA. On March 28, 2011, DESA and IEASA merged, the surviving company being IEASA. Prior to its acquisition in September 2005 by, among others, DESA and IEASA, EASA’s capital stock was held by EDFI, and was engaged in certain other business activities (including holding the capital stock of other EDF affiliates). Since October 2005, EASA’s activities have been limited to the holding of its 51% controlling stake in Edenor and to providing certain financial consulting services to Edenor. In July 2006, EASA completed a comprehensive restructuring of all of its outstanding financial indebtedness, which had been in default since 2002. In connection with this restructuring, EASA issued approximately U.S.$85.3 million in new U.S.Dollar‑denominated notes in exchange for the cancellation of approximately 99.94% of its outstanding financial debt. Since EASA’s activities are limited to the holding of its controlling stake in Edenor, EASA’s ability to meet its debt service obligations under these new notes depends largely on the payment by Edenor of dividends or other distributions or payments to EASA. In April 2007, Edenor completed the initial public offering of its Class B common shares, in the form of shares and ADSs. Edenor’s ADSs are listed on The New York Stock Exchange under the symbol “EDN”, and its Class B shares are listed on the Buenos Aires Stock Exchange under the same symbol. Following the initial public offering, EASA continues to hold 51.54% of Edenor’s common stock (in the form of Class A shares), and substantially all of the remaining 48.46% of Edenor’s common stock is held by the public. 60 In accordance with the terms of Edenor’s concession, EASA has pledged its 51.54% stake in Edenor to the Argentine Government to secure the obligations set forth in the concession. See “Empresa Distribuidora y Comercializadora Norte (Edenor)—Edenor’s Concession—Pledge of Class A Shares.” Empresa Distribuidora y Comercializadora Norte (Edenor) Edenor was the largest electricity distribution company in Argentina in terms of number of customers and electricity sold (both in GWh and in Pesos) in 2011. Edenor holds a concession to distribute electricity on an exclusive basis to the northwestern zone of the greater Buenos Aires metropolitan area and the northern portion of the City of Buenos Aires, comprising an area of 4,637 square kilometers and a population of approximately seven million people. As of December 31, 2011, Edenor served 2,698,548 customers. Edenor’s concession Edenor is a public service company incorporated on July 21, 1992 as part of the privatization of the Argentine state‑owned electricity utility, SEGBA. At the time of privatization, SEGBA was divided into three electricity distribution companies, including Edenor, and four electricity generation companies, and, as part of the privatization process, in August1992 the Argentine Government granted Edenor a concession to distribute electricity on an exclusive basis within a specified area, which we refer to as Edenor’s service area, for a period of 95years. In September 2005, Edenor entered into the Adjustment Agreement. The ratification of the Adjustment Agreement by the Argentine Government was completed in January 2007. Pursuant to the Adjustment Agreement, the Argentine Government granted Edenor an increase of 28% in its distribution margin, subject to a cap in the increase of Edenor’s average tariff of 15%, to be allocated solely to Edenor’s non-residential customers (including large users that purchase electricity in the wheeling system). The increase is effective retroactively from November 1, 2005 and will remain in effect until the approval of a new tariff scheme under the Edenor RTI. See “—Tariffs.” Term . Edenor’s concession currently expires on August 31, 2087 and can be extended for one additional 10-year period at Edenor’s request. The concession period was initially divided into an initial management period of 15years expiring August31, 2007, followed by eight ten-year periods. However, in July 2007, the initial management period was extended, at Edenor’s request, for an additional five-year period from the entry into force of the new tariff structure to be adopted under the Edenor RTI. The remaining ten-year periods will run from the expiration of the extension of the initial management period. In addition, before the end of each management period under the concession, the ENRE will arrange for an international public bidding procedure to be conducted for the sale of 51.54 % of Edenor’s capital stock and voting rights in similar conditions to those under which EASA acquired its stake. If EASA is the highest bidder or if EASA’s bid equals the highest bid, it will retain 51% of Edenor’s stock, but no funds need to be paid to the Argentine Government and EASA will have no further obligation with respect to its bid. There is no restriction as to the amount EASA may bid. Obligations . Under the concession, Edenor is obligated to supply electricity upon request by the owner or occupant of any premises in its service area. Edenor is entitled to charge for the electricity supplied at rates that are established by tariffs set by the ENRE. Pursuant to its concession, Edenor must also meet specified service quality standards relating to: · the time required to connect new users; · voltage fluctuations; · interruptions or reductions in service; and · the supply of electricity for public lighting and to certain municipalities. Edenor’s concession requires it to make the necessary investments to establish and maintain quality of service standards and to comply with stringent minimum public safety standards as specified in the concession. Edenor is also required to furnish the ENRE with all information requested by it and must obtain the ENRE’s prior consent for the disposition of assets that are assigned to the provision of electricity distribution services. The ENRE also requires Edenor to compile and periodically submit various types of reports regarding the quality of its service and other technical and commercial data. 61 Fines and penalties . Pursuant to the concession, the ENRE may impose various fines and penalties on Edenor if it fails to comply with its obligations under the concession, including a failure to meet any of the quality and delivery standards set forth in the concession. The ENRE may also impose fines for any of network installations that it considers may pose a safety or security hazard in public spaces, including streets and sidewalks. In addition, the ENRE may impose fines for inconsistency in technical information required to be furnished to the ENRE. Pursuant to the Adjustment Agreement, the ENRE granted Edenor a payment plan in respect of a part of Edenor’s accrued fines and penalties and agreed, subject to certain conditions, to forgive the remainder upon the completion of the Edenor RTI. The amount of accrued fines and penalties subject to forgiveness and to the payment plan are adjusted from time to time to reflect any subsequent increases in Edenor’s distribution margins pursuant to the Adjustment Agreement, including CMM adjustments. For the year ended on December 31, 2008, Edenor recorded adjustments of Ps. 17.2 million, to reflect CMM adjustments. Edenor did not record any adjustments in 2009, 2010 and 2011. As of the date of this annual report, we estimate that the ENRE will forgive approximately Ps.71.4 million of Edenor’s accrued fines and penalties upon the completion of the Edenor RTI, and that Edenor will be required to pay approximately Ps. 361.6 million in accordance with the payment plan provided for in the Adjustment Agreement, although Edenor cannot be certain of the amount, if any, that will ultimately be forgiven. This payment plan allows Edenor to repay these fines and penalties in fourteen semiannual installments commencing after a 180-day grace period from the date the Edenor RTI comes into effect. In 2011, the fines and penalties imposed on Edenor by the ENRE amounted to Ps. 81.1 million, which represented 3.6% of Edenor’s energy sales. As of December 31, 2011 Edenor’s accrued fines and penalties imposed by the ENRE amounted to Ps. 542.2 million, as compared to Ps. 455.4 million as of December 31, 2010. Pledge of ClassA shares . In accordance with the concession, EASA has pledged its 51.54% stake in Edenor to the Argentine Government to secure the obligations set forth in the concession. The Adjustment Agreement extends the pledge to secure the obligations under that agreement as well. The Argentine Government may foreclose its pledge over the ClassA shares and sell them in an public bidding process if any of the following occur: · Edenor incurs penalties in excess of 20% of its gross energy sales, net of taxes (which corresponds to our energy sales) in any given year; · EASA fails to obtain the ENRE’s approval in connection with the disposition of the ClassA shares; · material and repeated breaches of the concession that are not remedied upon request of the ENRE; · EASA creates any lien or encumbrances on the ClassA shares (other than the pledge to the Argentine Government); · EASA or Edenor obstruct the sale of the ClassA shares at the end of any management period under our concession; · Edenor’s articles of incorporation or voting rights are amended in a way that modifies the voting rights of the ClassA shares without the ENRE’s approval; or · Edenor or any existing or former shareholder of EASA who has brought claims against the Argentine Government in the ICSID does not desist from its ICSID claims against the Argentine Government following completion of the Edenor RTI and the approval of a new tariff regime. 62 Revocation of concession . The Argentine Government has the right to revoke the concession if Edenor enters into bankruptcy and the government decides that it shall not continue rendering services, in which case all of its assets will be transferred to a new state-owned company that will be sold in an international public bidding process. At the conclusion of this bidding process, the purchase price will be delivered to the bankruptcy court in favor of Edenor’s creditors, net of any debt owed by Edenor to the Argentine Government, and any residual proceeds will be distributed to Edenor’s shareholders. Tariffs. Under the terms of Edenor’s concession, the tariffs charged by Edenor (other than those applied to customers in the wheeling system) are composed of: · the cost of electric power purchases (which Edenor passes on to its customers) and a fixed charge to cover a portion of Edenor’s energy losses in its distribution activities; · Edenor’s regulated distribution margin, which is known as the value‑added for distribution, or VAD, to cover its operating expenses, taxes and amortization expenses and to provide Edenor with an adequate return on its asset base; and · any taxes imposed by the Province of Buenos Aires or the City of Buenos Aires. Large users are eligible to purchase their energy needs directly from generators in the WEM and acquire from Edenor only the service of delivering that electricity to them. Edenor’s tariffs for these large users (known as wheeling charges) do not include, therefore, charges for energy purchases. Accordingly, wheeling charges consist of the fixed charge for recognized energy losses (determined by reference to a fixed percentage of energy and power capacity for each respective voltage level set forth in Edenor’s concession) and Edenor’s distribution margin. According to the current regulatory framework, the ENRE is required to adjust the seasonal price charged to distributors in the wholesale electricity market every six months. However, between January 2005 and November 2008, the ENRE failed to make these adjustments. In November 2008, the ENRE issued Resolution No. 628/08, which established the new tariffs applied by Edenor as of October 1, 2008 and modified seasonal prices charged to distributors, including the consumption levels that make up the pricing ladder. The new pricing ladder sets prices according to the following levels of consumption: bimonthly consumption up to 1,000 kWh; bimonthly consumption greater than 1,000 kWh and less than or equal to 1,400 kWh; bimonthly consumption greater than 1,400 kWh and less than or equal to 2,800 kWh; and bimonthly consumption greater than 2,800 kWh. In addition, the ENRE authorized Edenor to pass through some regulatory charges associated with the electric power purchases to its customers, excluding residential customers with consumption levels below 1,000 kWh. In 2011, Edenor collected Ps. 867.1 million through PUREE ( Programa de Uso Racional de la Energía Eléctrica ) funds. On August 14, 2009, ENRE adopted Resolution No. 433/2009 approving two tariff charts to be applied by Edenor. The first one applied retroactively for the period from June 1, 2009 to July 31, 2009. The second rate chart was effective for the period from August 1, 2009 to September 30, 2009. These charts were based on the new subsidized seasonal prices set forth Resolution No. 652/09 issued by the Secretariat of Energy. The new price charts aimed to reduce the impact of increased winter electrical energy consumption on the invoicing of residential customers with bi-monthly consumption exceeding 1,000 kWh. The modification to the ENRE rate charts did not have any effect on Edenor’s VAD. The ENRE also instructed Edenor to break down the floating charges of all invoices into the amounts subsidized and not subsidized by the Argentine Government. As of October 1, 2009, the tariff chart of October 2008 was reinstated pursuant to ENRE Resolution No. 628/08. The floating charge of all invoices continues to be broken down into the amounts subsidized and not subsidized by the Argentine Government. Edenor’s concession authorizes it to charge a distribution margin (VAD) for its services to seek to cover its operating expenses, taxes and amortization expenses and to provide Edenor with an adequate return on its asset base. Edenor’s concession originally contemplated a fixed distribution margin for each tariff parameter with semiannual adjustments based on variations in the U.S.wholesale price and U.S.consumer price indexes. However, the Public Emergency Law, enacted in January2002, among other measures, revoked all adjustment clauses in U.S.Dollars or other foreign currencies and indexation clauses. As a result, the adjustment provisions contained in Edenor’s concession were no longer in force and, from January2002 through February2007, Edenor was required to charge the same fixed distribution margin in Pesos established in 2002, without any type of currency or inflation adjustment. 63 Pursuant to the Adjustment Agreement, which came into effect in February 2007, the Argentine Government granted Edenor an increase of 28% in Edenor’s distribution margin, including a 5% increase to fund specified capital expenditures required by the Adjustment Agreement, subject to a 15% cap on the increase of Edenor’s average tariff. Although this increase applies to all of Edenor’s tariff categories, the amount of the increase was only allocated to Edenor’s non-residential customers (including wheeling customers), which customers, as a result, experienced an increase in VAD greater than 28%, while Edenor’s residential customers did not experience any increase in VAD. The increase is effective retroactively from November1, 2005 and will remain in effect until the approval of a new tariff scheme under the integral tariff revision process described below. The Adjustment Agreement also contemplates the CMM, which requires the ENRE to review Edenor’s actual distribution costs every six months (in May and November of each year). If the variation between Edenor’s actual distribution costs and Edenor’s recognized distribution costs (as adjusted by any subsequent CMM) is 5% or more, the ENRE is required to adjust Edenor’s distribution margin to reflect Edenor’s actual distribution cost base. Edenor may also request that the CMM be applied at any time that the variation between Edenor’s actual distribution costs and Edenor’s then recognized distribution costs is 10% or more. On January30, 2007, in addition to formally approving Edenor’s new tariff schedule reflecting the 28% increase provided by the Adjustment Agreement, the ENRE applied the CMM retroactively in each of May and November2006, which resulted in an additional 8.032% increase in Edenor’s distribution margins effective May1, 2006. This increase, when compounded with the 28% increase granted under the Adjustment Agreement, resulted in an overall 38.3% increase in Edenor’s distribution margins. Edenor began charging its non-residential customers the new tariffs (as adjusted by the May2006 CMM) on February1, 2007. The ENRE also authorized Edenor to charge its non-residential customers the retroactive portion of these tariff increases for the period from November2005 through January2007, which amounts in the aggregate to Ps.218.6million, payable in 55monthly installments beginning in February2007. As of December 31, 2011, Edenor had invoiced Ps. 9.7 million of this amount. In May2007, Edenor requested an additional 11.3% increase in its distribution margins under the CMM to reflect variations in Edenor’s distribution cost base compared to the recognized distribution cost base as adjusted by the May2006 CMM. In October2007, the Secretariat of Energy published Resolution No. 1037/2007, which granted Edenor an increase of 9.63% to its distribution margins. However, this increase has not been incorporated into Edenor’s tariff structure. Instead, the resolution establishes that the funds that Edenor is required to collect and transfer to the PUREE may be retained by Edenor to cover this May 2007 CMM increase and future CMM increases until the new tariff structure is established pursuant to the Edenor RTI as contemplated by the Adjustment Agreement. Initially, Edenor was expected to reimburse the amounts deducted from the PUREE. In November 2007, Edenor requested an additional 7.51% increase to its distribution margins under the CMM to account for fluctuations in the distribution cost base for the period from May 1, 2007 to October 31, 2007, in comparison to the distribution cost base recognized by the CMM in May 2007. On July 31, 2008, the ENRE issued Resolution No.324/2008, which approves new electricity tariff schedules for Edenor that partially incorporate the adjustments resulting from past applications of the CMM that had not been previously incorporated into Edenor’s tariff schedules. This new tariff schedule is retroactively effective as from July 1, 2008. The new tariff schedule provided Edenor with an overall 17.9% increase in its aggregate distribution margins, reflecting increases ranging from 10% in the average bills of medium-consumption residential customers to 30% in the average bills of very high consumption residential customers, as well as 10% in the average bills of other customers (except for public lighting). On November 26, 2008, the ENRE authorized Edenor to permanently keep the funds it withheld from the PUREE as compensation for the retroactive portion of the 7.56% CMM adjustment for the period ending in November 2007, which had not been factored into Edenor’s tariffs in previous periods. As of January 23, 2012, Edenor had submitted to the ENRE eight requests from CMM adjustments as described in the table below, since May 2008: 64 Assessment Period Application Date CMM Adjustment Requested November 2007 – April 2008 May 2008 5.791% May 2008 – October 2008 November 2008 5.684% November 2008 – April 2009 May 2009 5.068% May 2009 – October 2009 November 2009 5.041% November 2009 – April 2010 May 2010 7.103% May 2010 – October 2010 November 2010 7.240% November 2010 – April 2011 May 2011 6.104% May 2011- October 2011 November 2011 7.721% Cumulative: 61.986% As of the date of this annual report the ENRE has not yet responded to these requests (other than the request submitted in May 2008, which it authorized, but it has not approved a new tariff scheme including this tariff increase) and therefore Edenor is unable to reasonably estimate the amount receivable pursuant to the submitted requests in its consolidated financial statements until approval is granted by ENRE . Although we believe that these increases comply with the terms of the CMM, we cannot assure you that the ENRE will grant Edenor these increases in full, or at all, or if granted, that Edenor will be able to bill its customers or otherwise recover these increases from other sources of payment (such as PUREE). These increases, and any further increases granted under the CMM, will remain in force until the approval of a new tariff structure under the RTI. As of December 31, 2011 and 2010 the amounts collected through the PUREE by Edenor, amounted to Ps. 867.1 million, and are disclosed in our consolidated financial statements under other “non-current liabilities”. Edenor is permitted to retain funds from the PUREE that it would otherwise be required to transfer to CAMMESA (Resolution N° 1037/07 of the Secretariat of Energy) in order to reimburse Edenor for the amounts owed to Edenor under CMM increases not yet reflected in our distribution margin. As of December 31, 2011, we recorded Ps. 61.6 million under “other current liabilities”, which correspond to amounts collected through PUREE by its subsidiary EDEN. On October 31, 2008, the Secretariat of Energy issued Resolution No. 1169/08 approving the new seasonal benchmark prices for energy and power on the WEM, which did not involve the VAD portion of the distribution tariff and thus does not represent an increase in Edenor’s revenues. Consequently, the ENRE issued Resolution No.628/08 approving the rate schedule effective as from October 1, 2008 for Edenor’s customers. The new rate schedule passed the purchase price of electricity as well as the other costs related to the WEM, including transmission to the final customer. Please see “Item 5. Operating and Financial Review and Prospects—Factors Affecting our Results of Operations—Electricity Prices and Tariffs.” These increases, and any subsequent increases granted under the CMM, will remain in effect until the approval of a new tariff scheme pursuant to the Edenor RTI, with the ENRE under the Adjustment Agreement. The Edenor RTI will cover, among other factors, a recalculation of the compensation Edenor receives for its distribution services, including taxes that are not currently passed through to Edenor’s customers (such as taxes on financial transactions), a revised analysis of Edenor’s distribution costs, modifications to Edenor’s quality of service standards and penalty scheme and, finally, a revision of Edenor’s asset base and rate of return. Pursuant to Resolution No. 434/07 of the Secretariat of Energy, the new tariff structure under the Edenor RTI was supposed to take effect in February 2008. On July 30, 2008, the Secretariat of Energy adopted Resolution No.865/08, which modifies Resolution No.434/07, and establishes that the new electricity tariffs to be adopted pursuant to the Edenor RTI will become effective in February 2009. In addition, Resolution No.865/08 stated that in the event that the Edenor RTI results in an increase of the effective electricity tariffs, such increase would take place in three stages: one in February 2009, another in August 2009 and another in February 2010. As of the date of this annual report, no resolution has been issued concerning the application of the electricity rate schedule resulting from the RTI, which was expected to be in effect since February 1, 2009. 65 On November 12, 2009, Edenor submitted an integral tariff proposal to the ENRE’s Board of Directors as requested by ENRE Resolution No. 467/08. The proposal included, among other factors, a recalculation of the compensation Edenor receives for its distribution services, including taxes that are not currently passed through to their customers (such as taxes on financial transactions), a revised analysis of its distribution costs, modification to its quality of service standards and penalty scheme and, finally, a revision of its asset base and rate of return. The presentation included three different scenarios and related tariff proposals: two scenarios contemplated in Resolution No. 467/08 of the ENRE and a third one which contemplates a quality regime and cost of undelivered energy similar to the one currently in effect. Each scenario included the assumptions on which the hypothetical scenario was prepared and detailed supporting studies: projected demand, demand curve studies by client category, environmental management plan, capital base study, study of the group of facilities required to meet the demand of a certain homogeneous market in terms of consumption with the lowest costs (known as “Representative Electric System” ( Sistemas Eléctricos Representativos )), contemplated investment plan, operating costs analysis, profitability rate analysis, resulting revenue requirement and electricity rate adjustment criterion. It was assumed in each scenario that the tariff increase would be implemented in three equal semiannual installments. However, as of the date of this annual report, the Edenor RTI has not yet been completed, and the outcome of the renegotiation of Edenor’s tariff structure is highly uncertain. We cannot assure you that the renegotiation process will conclude in a timely manner or that the revised tariff structure will provide Edenor with an adequate return on its asset base, or that if an adjustment agreement is reached that it will not be challenged by Argentine consumer and other groups, something that, if successful, could materially adversely affect Edenor’s ability to implement any tariff adjustments granted by the Argentine Government. The delays in obtaining tariff increases, recognition of cost adjustments requested byEdenor in accordance with the terms of the Adjustment Agreement and the continuous increase in operating expenses have affected significantly the economic and financial position of our subsidiary and has raised substantial doubt with respect to its ability to continue as a going concern. The Company's management's plans in response to these matters are described in Note 20 to the consolidated financial statements. However,Edenor's financial statements as of and for the year ended December 31, 2011 and 2010 do not include any adjustments or reclassifications that might result from the outcome of this uncertainty. Customers. As of December 31, 2011, Edenor served 2,698,548 customers. Edenor defines a “customer” as one meter. Edenor classifies its customers pursuant to the following tariff categories: · Residential (T1-R1 to R9): residential customers whose peak capacity demand is less than 10kW. In 2011, this category accounted for approximately 41% of Edenor’s electricity sales. · Small commercial (T1-G1 and T1-G2): commercial customers whose peak capacity demand is less than 10kW. In 2011, this category accounted for approximately 8% of Edenor’s electricity sales. · Medium commercial (T2): customers whose peak capacity demand is equal to or greater than 10kW but less than 50kW. In 2011, this category accounted for approximately 9% of Edenor’s electricity sales. · Industrial (T3): industrial customers whose peak capacity demand is equal to or greater than 50kW. In 2011, this category accounted for approximately 17% of Edenor’s electricity sales. This category does not include customers who purchase their electricity requirements directly through the wholesale electricity market under the wheeling system. · Wheeling System : large users who purchase their electricity requirements directly from generation or broker companies through the wholesale electricity market. As of December 31, 2011, the total number of such large users was 682, and in 2011 this category represented approximately 21% of our electricity sales. · Others : public lighting (T1-PL) and shantytown customers whose peak capacity demand is less than 10kW. In 2011, this category accounted for approximately 5% of Edenor’s electricity sales. Edenor strives to maintain an accurate categorization of its customers in order to charge the appropriate tariff to each customer. In particular, Edenor focuses on its residential tariff categorizations to both minimize the number of commercial and industrial customers who are classified as residential customers and to identify residential customers whose peak capacity demand exceeds 10kW and therefore do not qualify as residential users. 66 Shantytowns . In accordance with the terms of its concession, Edenor supplies electricity to low-income areas and shantytowns located within its service area. In October 2003, Edenor, Edesur and Edelap entered into a framework agreement with the Argentine Government and the Province of Buenos Aires to regulate their supply to low-income areas and shantytowns. Under this agreement, Edenor is compensated for the service Edenor provides to shantytowns by a commission formed in each shantytown that collects funds from residents of the shantytown. In addition, Edenor is compensated separately by the municipality in which each shantytown is located, and, if there is any payment shortfall, by a special fund to which the Argentine Government contributes an amount equal to 21%, and the Province of Buenos Aires 15.5%, of the compensation, net of taxes, paid by those customers with payment problems and meter irregularities who are regularized under the framework agreement. The term of the Framework Agreement was four years, commencing from January 1, 2003, which could be renewed for another four-year term if the parties agreed. The Framework Agreement expired on December 31, 2006. On October 26, 2006, Edenor entered into a Payment Plan Agreement with the government of the Province of Buenos Aires that established the conditions pursuant to which the Province of Buenos Aires would honor its obligation to Edenor amounting to Ps.27,114, for the period from September 2002 to June 2006, which the Province agreed to verify in accordance with the provisions of the new Framework Agreement. In addition, the Province agreed to pay the debt and resulting from this verification, in 18 equal, consecutive and monthly installments. On June 23, 2008, Edenor signed an amendment to the Framework Agreement with the Argentine Government, the Province of Buenos Aires and other national electric distributors agreeing to extend the Framework Agreement for four years from January 1, 2007 (the “Amended 2003 Framework Agreement”). The Argentine Government ratified the amendment on September 22, 2008 and the Province of Buenos Aires ratified the amendment on May 15, 2009. Pursuant to the Amended 2003 Framework Agreement, we received from the Argentine Government Ps. 20.0 million, Ps. 19.3 million and Ps. 7.14 million between November and December 2009, between March and December 2010 and between January and December 2011, respectively, and during 2012, we have received Ps. 21.0 million. Our receivables for amounts accrued with the Province of Buenos Aires but not yet paid for the supply of energy to shantytowns under the current framework agreement amounted to Ps. 54.3 million as of December 31, 2011, Ps. 33.0 million as of December 31, 2010, Ps. 54.8 million as of December 31, 2009 and Ps. 49.4 million as of December 31, 2008. In March 2010, Edenor signed with the Government of the Province of Buenos Aires a payment plan agreement with respect to amounts owed to it by the Province of Buenos Aires under the new framework agreement. The Government of the Province of Buenos Aires agreed to pay the amount due through Cancellation Bonds ( Bonos de Cancelación de Deuda ), which are bonds issued by the Province of Buenos Aires for the purpose of paying outstanding obligations of the Province. The agreement was signed subject to the approval of the Provincial Executive Power and Edenor's board of directors. Edenor’s board accepted the agreement in the meeting held on April 27, 2010. In May 2010, Edenor received payments from the Government of the Province of Buenos Aires for Ps.1.6 million in cash and Ps. 30.1 million (principal amount) of Cancellation Bonds. These Cancellation Bonds were issued by the Province of Buenos Aires on December 15, 2009, with a maturity of March 15, 2011. The Cancellation Bonds received by Edenor amortize in twelve equal and consecutive payments, have a three month grace period for capital payments and earn interest at a rate of BADLAR plus 450 base points and are freely transferable. As of December 31, 2011, Edenor has collected all payments corresponding to the Cancellation Bonds. The Amended 2003 Framework Agreement expired on December 31, 2010, and as of the date of this annual report, renewal negotiations are ongoing. On July 22, 2011, the Company, together with Edesur S.A. and Edelap S.A., entered into an Addendum with the Federal Government and the Government of the Province of Buenos Aires, for the renewal for a term of four years of the Amended 2003 Framework Agreement. The renewal is yet to be approved by the Ministry of Federal Planning, Public Investment and Services. Nevertheless, the Company has continued supplying electricity to low-income areas and shantytowns and has submitted the information related to this consumption to control authorities, under the assumption that the Agreement will continue in full force and effect in the successive periods. Furthermore, and following a criterion of prudence, the Company has decided to record an allowance in the amount of 28,600 for the electricity receivables accrued during the fiscal year 2011 until the administrative proceedings necessary for the aforementioned extension to come into effect are carried out by the different application authorities. 67 Energy losses . Energy losses are equivalent to the difference between energy purchased and energy sold. Technical losses represent the energy that is lost during transmission and distribution within the network as a consequence of natural heating of the conductors that transmit electricity from the generating plants to the customers. Non-technical losses are primarily due to illegal use of Edenor’s services. Energy losses require Edenor to purchase additional electricity to satisfy demand and its concession allows Edenor to recover from its customers the cost of these purchases up to a loss factor specified in the concession for each tariff category. The average loss factor under Edenor’s concession is 10%. The following table illustrates Edenor’s estimation of the approximate breakdown between technical and non-technical energy losses experienced in its service area since 2000: Year ended December 31, Technical losses 9.8% 9.8% 9.8% 9.8% 9.6% 8.6% 8.3% 8.1% 8.0% 7.8% 7.5% 7.3% Non - technical losses 2.8% 2.7% 2.1% 1.0% 2.0% 2.5% 2.7% 3.4% 4.7% 4.5% 3.6% 2.7% Total losses 12.6% 12.5% 11.9% 10.8% 11.6% 11.1% 11.0% 11.5% 12.7% 12.3% 11.1% 10.0% Acquisition of EMDERSA and AESEBA On January 19, 2011 we agreed to acquire, directly or through one or more designees, from certain subsidiaries of AEI the following assets: (i) 77.2% of the outstanding capital stock of EMDERSA, a company engaged in the distribution of electricity in the Argentine provinces of San Luis, La Rioja and Salta through its subsidiaries EDESAL, EDELAR and EDESA, and in the generation of electricity through its subsidiary EGSSA; and (ii) 100% of the outstanding capital stock of AESEBA, an electric utility company, which owns 90% of the outstanding capital stock of EDEN, an electricity distribution company with the concession area in the northern zone of the Province of Buenos Aires. Pursuant to the terms of the sale of the shares described above, on February 25, 2011 the Company made an offer to Edenor, which Edenor accepted on March 4, 2011, to become the purchaser of the shares described above and Edenor purchased the shares (other than shares representing approximately 0.01% of the outstanding capital stock of AESEBA, in respect of which the Company remained as purchaser) on March 4, 2011 for a total purchase price of U.S. $140.0 million. The transaction also involved the assignment to certain of our affiliates of certain rights that AEI had over AESEBA, EDEN and EMDERSA and its subsidiaries. As of the date of this annual report Edenor has taken action to divest some of the assets described above. In order to effect the purported divestiture, on August 23, 2011, EMDERSA’s Board of Directors decided to convene an extraordinary general shareholders’ meeting, which was held on December 16, 2011, to consider (subject to approval by the relevant administrative authorities) the spin-off of certain assets and liabilities of EMDERSA and the incorporation of three new companies, whose main assets will be the shares owned by EMDERSA in EDESAL, EDESA and EGGSA, respectively. The shareholders’ meeting held on December 16, 2011 recessed until January 13, 2012, when EMDERSA´s shareholders approved the special spin-off financial statements for the period ended September 30, 2011, the spin-off of the assets and the incorporation of the companies referred to above, the share exchange relationship, the amount of shares of the three holding companies to be incorporated that shall be delivered to EMDERSA’s shareholders in exchange for the tendering of their shares in EMDERSA and the spin-off prospectus. Further, EMDERSA’s shareholders approved the by-laws of the abovementioned new holding companies and the corresponding capital reduction of EMDERSA from Ps. 236,066,302 to Ps. 60,975,926. 68 On September 16, 2011, Edenor’s Board of Directors accepted an offer from Rovella Carranza S.A. (“Rovella”), by which such company offered Edenor to purchase shares representing 78.44% of the shares and votes of a company with an investment purpose, which shall own 99.99% of the shares and votes in EDESAL. The offer additionally includes an offer to purchase 0.01% of the shares of EDESAL owned by Edenor. In order to implement this transaction, Edenor committed to cause EMDERSA to partially spin-off certain assets related to EMDERSA’s equity interests in EDESAL, and pursuant to which three new companies are to be incorporated with investment purposes, one of which (“Edesal HOLDING”) will be the holder of 99.99% of the share capital and votes of EDESAL. On October 25, 2011, Edenor transferred to Rovella shares representing 24.8% of the capital stock and votes of EMDERSA and shares representing 0.01% of the capital stock and votes of EDESAL. Rovella in turn transferred the referred EMDERSA and EDESAL shares to a collateral trust created by the parties and Deutsche Bank S.A., as trustee. Once the spin-off process is finalized, Edesal HOLDING will issue 78.44% of its shares to the trustee of the collateral trust, who in turn will transfer these shares to Rovella, along with the 0.01% shares of EDESAL, and will simultaneously transfer the shares of EMDERSA back to Edenor. If after two years from the acceptance of the offer, EMDERSA’s spin off has not been completed and Edesal HOLDING has not been incorporated, the trustee of the collateral trust will transfer to Rovella, as an alternative consideration, 24.80% of the capital stock and voting rights of EMDERSA, with Edenor maintaining a 53.77% ownership of EMDERSA’s capital stock and voting rights. The agreement between the parties also contemplates matters related to the corporate governance and conduct of the business of EDESAL pending completion of the transaction. Furthermore, on September 16, 2011, Edenor’s Board of Directors accepted an offer from Andes Energía Argentina S.A., by which such company offered Edenor to acquire an option to: (a) if the spin off of EMDERSA is completed within the term of two years, buy 78.44% of the share capital that Edenor indirectly holds in EDELAR, and (b) if the spin off of EMDERSA is not completed within the term of two years, to acquire 20.27% of the capital stock and voting rights that Edenor will indirectly hold in EMDERSA. In order to implement this transaction, Edenor will contribute 53.77% of the share capital and votes of EMDERSA to a new company to be incorporated (“Emdersa HOLDING”), through which the transfer of shares of EMDERSA in favor of Andes Energía Argentina S.A. will take place. On the call option’s exercise date and upon completion of the transaction described in this paragraph, the capital stock subject to this transaction will be transferred to a collateral trust to be created in order to secure compliance of the parties’ obligations, while maintaining Edenor’s control in EMDERSA. On December 15, 2011, Edenor’s Board of Directors approved an amendment to the terms and conditions of the Offer Letter, modifying certain matters relating to payments owed by Andes Energía Argentina S.A. Further, on March 26, 2012 the call option exercise date and payment due date were extended until June 30, 2012. The agreement between the parties also contemplates matters related to the corporate governance and conduct of the business of EDELAR pending completion of the transaction. On October 11, 2011, Edenor’s Board of Directors accepted a further Offer Letter from the Company, pursuant to which the latter submitted Edenor a proposal to acquire, by means of a stock purchase subject to a condition precedent, shares representing 78.44% of the capital stock and votes of an investment company to be incorporated as a result of the spin-off of EMDERSA under the name of “Egssa HOLDING”, which company will be the owner of (x) 99.99% of the capital stock and votes of EGSSA, and (y) 0.01% of the capital stock of EGSSA owned by Edenor. Such stock purchase is subject to the condition precedent that the spin-off resolved by the Board of Directors of EMDERSA on August 23, 2011 be consummated within 24 months as of the date of acceptance of the offer. Within five days as of the consummation of such spin-off, Edenor will transfer the shares to the Company in legal form and free from liens, and the Company will in turn pledge such shares for the benefit of Edenor as security for the full payment of the outstanding purchase price. Beginning on the date of initial payment of the purchase price and until its full payment by the Company, the members of the board of directors of EGSSA shall be appointed both by Edenor and the Company. In case the above condition precedent is not satisfied, the amount corresponding to the initial price payment shall be reimbursed to the Company within 5 days, plus an annual 6% interest that will be calculated as of such initial payment until the date of effective payment thereof. On April 23, 2012, Edenor and Emdersa HOLDING accepted the SIESA Offer Letter from SIESA, pursuant to which the latter submitted to Edenor and Emdersa HOLDING a proposal to acquire, by means of a stock purchase, shares representing 78.44% of the capital stock and votes of an investment company to be incorporated as a result of the spin-off of EMDERSA under the name of “EDESA HOLDING”, which company will be the owner of (i) 90% of the capital stock and votes of EDESA, which in turn owns 99.99% of Esed and (ii) 0.01% of the capital stock of Esed. Such stock purchase is subject to certain conditions precedent, including but not limited to, the consummation of the spin-off resolved by the Board of Directors of EMDERSA on August 23, 2011. In order to implement this transaction, Emdersa HOLDING will transfer to SIESA shares of EMDERSA and as of May 5, 2012, EMDERSA and SIESA will transfer their shares in Emdersa HOLDING to a collateral trust to be created in order to secure compliance of the parties’ obligations under the SIESA Offer Letter. The shares to be transferred to the collateral trust will be returned to Emdersa HOLDING once the spin-off is completed and the EDESA Holding shares transferred to SIESA. Additionally, on May 5, 2012, SIESA will (i) cause EDESA to cancel certain loan agreements grated by Edenor for an amount of Ps. 131,319,500 plus accrued interest, (ii) release EMDERSA of the guarantee granted to EDESA for an amount of Ps. 55,250,000 in respect of a loan agreement granted by certain banks to EDESA and other subsidiaries of EMDERSA; and (iii) cause EDESA to cancel, when due, certain notes issued on November 2010 for an outstanding amount of Ps. 3.8 million. The price to be paid for the EDESA HOLDING shares is an amount of Argentine Government bonds with a value, as of April 23, 2012 of approximately Ps. 99.9 million to be paid as follows: (i) 83.3% of the price as of May 5, 2012; and (ii) the remaining 16.7% in fiveconsecutive installments at an interest rate of LIBOR plus 2% with the first one due on May 5, 2013. Aeseba and its Subsidiaries Aeseba is a holding company that owns 90% of the outstanding capital stock of Eden, an electricity distribution company that supplies electricity to a service area with a population of approximately 1.0 million that encompasses approximately 42,000 square miles in the northern part of the Province of Buenos Aires. As of December 31, 2011, Eden had approximately 340,121 customers and sold approximately 2,784 GWh of electricity in 2011. The remaining ownership interest in Eden is owned by its employees. The acquisition of Eden is still pending antitrust approval. 69 Eden holds an exclusive long-term renewable concession from the relevant regulator or the Province of Buenos Aires. Eden’s concession agreement is divided into nine administrative periods, the first of which lasts 15 years and expires on June 2, 2012, followed by eight ten-year periods thereafter. At the end of the current term, a competitive bid process for the sale of a minimum of 51% of the share capital of Eden will take place. We can participate in the bidding and will only be required to sell and transfer control of our interest in Eden if there is a higher bid, in which case we will receive the amount bid by such bidder. Following such auction, a new ten-year concession will be granted to Eden at the end of which the auction process would be held again. Tariffs for Argentine electricity distribution companies are reviewed periodically by the regulators within the service area in which the concession is located (in the case of Eden this is the Buenos Aires Province). Eden periodically has RTIs, and as of the date of this annual report, Eden’s tariffs are currently under a RTI process. Under its current tariff scheme, the tariffs are designed to provide for a pass-through to customers of the main variable cost items (mainly power purchase costs and transmission charges), recovery of reasonable operating and administrative costs, incentives to reduce costs and make required capital investments and a regulated rate of return on its regulated asset base. Tariffs are also adjusted for inflation of fixed costs and to pass-through adjustments to variable costs. Eden has been granted adjustments to its tariff periodically to reflect increases in costs. The table below summarizes energy sales information regarding Eden. EDEN’s Energy Sales Year ended December 31, 2011 2010 (unaudited) 2009 (in MWh, except percentages) Residential 619,224 22.2% 598,619 22.6% 570,638 23.0% Commercial 331,086 11.9% 308,304 11.7% 291,900 11.7% Public lighting 79,716 2.9% 77,319 2.9% 74,310 3.0% Large users 1,462,983 52.5% 1,359,219 51.4% 1,266,465 51.0% Industrial (Grandes usuarios del MEM) 291,400 10.5% 299,936 11.3% 281,714 11.3% Total 2,784,409 100.0% 2,643,397 100.0% 2,485,026 100.0% 70 The tables below summarize certain key financial information regarding Eden, solely on the basis of Eden’s statutory financial statements. Income Statement: Year ended December 31, 2011 2010 (unaudited) 2009 (in millions ) Net sales U.S. 137.7 Ps. 592.6 Ps. 467.2 Ps. 401.3 Cost of sales (91.2) (392.7) (329.1) (302.8) Gross profit 46.4 199.9 138.1 98.4 Administrative and selling expenses (20.6) (88.5) (80.0) (67.7) Other operating income 5.7 24.4 20.0 15.3 Operating income 31.6 135.9 78.1 46.0 Financial results (6.2) (26.5) (20.7) (20.0) Other income or costs, net 0.5 2.3 (6.4) 34.9 Income before income taxes 25.9 111.7 51.1 60.9 Income tax expenses (9.2) (39.5) (17.8) (19.5) Income for the year U.S. $ 16.8 Ps. 72.2 Ps. 33.3 Ps. 41.4 Year ended December 31, Balance Sheet: 2011 2010 (unaudited) 2009 (in millions) Current assets U.S $ 41.6 Ps. 179.2 Ps. 170.8 Ps. 172.1 Non-Current assets 187.0 804.9 783.0 768.9 Total assets 228.7 984.1 953.8 941.0 Current liabilities 80.9 348.0 282.0 232.5 Non-Current liabilities 15.8 67.8 144.1 174.8 Total liabilities * 96.6 415.9 426.1 407.3 Total shareholders’ equity 132.0 568.3 527.7 533.8 Total liabilities and shareholders’ equity U.S. $ 228.7 984.1 Ps. 953.8 Ps. 941.0 * On March 4, 2011, as a result of the change of control in Eden triggered by our acquisition of Aeseba, Eden prepaid the loan it had with Standard Bank Argentina S.A. and HSBC Argentina S.A. Such repayment was made with Eden’s funds and with the proceeds from a loan that Edenor granted to Eden in an aggregate amount equal to Ps. 80.0 million.” Eden Concession Eden is a company created by the Government of the Province of Buenos Aires who privatized 100% of its capital stock under the Decree No. 106/97 of the Provincial Executive. The Banco de la Provincia de Buenos Aires ("BAPRO") was established as the Trust of 10% of the social capital until the Programa de Participación Accionaria del Personal (the "PPAP") is implemented. The privatization was carried out through the adjudication of the exclusive right to provide distribution services of electricity for a period of ninety-five years from the date of taking possession (the "Eden Concession"). The concession period is divided into management periods, the first of fifteen years and the remaining ten years each. The grantor may extend the concession for a maximum period of ten years. The capital stock of Eseba Distribución was transferred on June 2, 1997 to three private companies in which it was divided: Eden, Empresa Distribuidora de Energía Sur S.A. (EDES S.A.) and Empresa Distribuidora de Energía Atlántica S.A. (EDEA S.A.). Pursuant to the Public Emergency Law enacted to address the 2001 and 2002 economic crisis, the Argentine government, among other measures, converted public utility tariffs from their original U.S. Dollar values to Pesos at a rate of Ps. 1.00 per U.S. $1.00. 71 On September 2, 2004, the Ministry of Infrastructure, Housing and Utilities of the Province, or MIVySP ( Ministerio de Infraestructura, Vivienda y Servicios Públicos de la Provincia ) issued the Res. No. 489/04, which required to the power distribution dealers of provincial jurisdiction, the presentation of an economic model to represent the operating and maintenance costs associated with the provision of electric service, as well as the valuation of the assets available to the service. Subsequently, by Res. No. 59/05 and 632/05, the MIVySP approved the valuation of assets associated with the distribution and selling of electricity, which has been used as a basis for determining the revenue in the period 2004-2007. This mechanism allowed Eden to reach a balance objective through partial adjustment of rates based on increases in operating costs incurred. It was also decided that 2007 would be the year in which they conduct the RTI. On October 25, 2005, Eden and the MIVySP signed the Protocol of Understanding ( Protocolo de Entendimiento )which established guidelines for the end of the Public Emergency Law. In particular, it defined a plan to recover the revenue of the concession and the need to conduct an RTI, planned for October 2007. The Protocolo de Entendimiento was approved by Decree N ° 2862/05 and ratified by the budget law of 2006. The Protocol of Understanding contemplated a delay between the subscription and execution of the Eden RTI and it was necessary to establish an adjustment mechanism that would reflect costs changes that Eden could not control, to ensure the continuity and stability of the technical relations of theEden Concession. As of the date of this Annual Report, Eden RTI has not yet been completed and although it is currently in discussions regarding the Eden RTI, we cannot predict when or how the Eden RTI will be implemented. According to the application of the mechanism for updating the expected revenue in the Protocol of Understanding, it granted rate increases to Eden since 2005 as detailed below: a. By Resolution No. 508/05 dated September 12, 2005the MIVySP authorized an adjustment to Eden’s average rate of sale of 8.48%. b. By Resolution No. 17/07 dated January 17, 2007,the MIVySP authorized an adjustment in EDEN’s average rate of sales of 3.10%. c. On August 8, 2008, the Governor of the Province of Buenos Aires issued Decree No. 1578/08 whereby, in response to the request to update the costs of electric distribution service presented by Eden, he authorized an adjustment in the average selling rate of 21.56% of Eden, distributable among end users thereof, applicable to consumption after the publication of those regulations mentioned in the Official Gazette of the Province of Buenos Aires, which occurred August 25, 2008. d. On March 22, 2010, the MIVySP issued Resolution No. 141/10 whereby, in response to the request to update the costs of electric distribution service presented by Eden,the MIVySP authorized an adjustment in the average rate of sale of 24% of Eden applicable in the form of three staggered stages from April to May, June to October and November. e. On June 1, 2011, the MIVySP issued Resolution No. 415/11 whereby, in response to the request for updated service cost of electrical distribution presented by Eden, the MIVySP authorized an adjustment in the average rate of sale of 9% of Eden, distributable among end users as of June 1, 2011. On November 9, 2011, Eden presented a new filing with the MIVySP requesting a rate adjustment based on increases in operating costs as well as the change in the valuation of assets made available by the provision of service in June 2011. 72 On November 15, 2011, the Secretariat of Energy issuedResolution No.8752/11 (“Resolution 8752”), which provided that any approval by the provincial governments of increases to the electricity tariffs applicable to end-users as of November 1, 2011 will trigger a proportionate decrease in the federal subsidy available to that end-user in connection with the purchase of electricity. Since the issuance ofResolution 8752, certain provincial governments have initiated legal proceedings to challenge the jurisdiction of the Secretariat of Energy to issueResolution 8752, particularly because of the potential chilling effect that this regulation may have on the ability of the provincial governments to increase electricity tariffs, including tariffs that relate to the electricity that we distribute. These proceedings have not been resolved as of the date of this annual report. . See “Item 3. Key Information – Risk factors – Risk relating the Electricity and Oil and Gas Sectors – The Argentine Government has intervenes in the electricity sector in the past, and is likely to continue intervening”. Other Businesses Petrolera Pampa On January 21, 2009, we constituted Petrolera Pampa with the aim of supplying our thermal plants. The Gas Plus Program, which was promoted by the government to attract investments, was a motivation to follow this path. The first agreements were made through partnerships in projects with proved gas reserves to be developed by major oil and gas companies like Apache and Petrobras. We are now negotiating agreements that involve potential oil and gas production with Petrolera Pampa as operator. We directly and indirectly control 100% of Petrolera Pampa’s capital stock. Introduction to the Hydrocarbon Market - Market De-regulation Until the early 1990s, the Argentine Government ran most hydrocarbon-related activities, including exploration, production and transportation. Despite the fact the Ley de Hidrocarburos (the “Hydrocarbons Law”), which was passed in 1967, allowed the government to grant exploration permits and concessions to the private sector, this power was rarely exercised. Prior to 1989, private sector companies engaged in exploitation activities through services agreements with YPF. The oil thus extracted was delivered to YPF, which would then allocate it to refineries. Oil prices were fixed by the Argentine Government at levels that were generally significantly below international prices. In 1989, with the enactment of the Ley de Reforma del Estado y Emergencia Económica (Law for the Reform of the State and Economic Emergency), the hydrocarbon sector was de-regulated. The new regulatory framework included the following: certain exploitation concessions were to be awarded through a bidding process; partnering agreements could be made with YPF to explore and exploit certain productive areas; starting in 1991, official prices for crude and refined products would be eliminated; and starting in 1994, the price of gas at the wellhead would be de-regulated. Another development was the creation of a regulatory entity vested with powers to enforce the newly-established framework, the Ente Nacional Regulador del Gas (National Gas Regulating Body, or ENARGAS). The reform of the sector led to the free establishment of prices and a more efficient market, as a result of the participation of private sector players and competition. Total gas output rose by 83% in the period from 1992 to 2002, and oil output rose by 37% during the same period. Gas reserves increased by 23% and oil reserves increased by 40% during the same period. The Ley de Emergencia Pública ( Public Emergency Law), which was passed in 2002, introduced changes to the dynamics of the hydrocarbon sector. Some of the provisions under that law include withholdings on exports of liquid hydrocarbons and their by-products, limits on price increases in the gas market and certain restrictions on exports. As it relates to jurisdiction matters, it is important to clarify that with the enactment of the Law No.26,197 the “Hydrocarbons Short Law” ( Ley Corta de Hidrocarburos ), in 2007, Argentine provinces received ownership rights over the reserves of crude oil and gas situated within their territories, and the provinces themselves were empowered to grant concessions to private companies. 73 Gas Market Various reforms of the gas market aim to regulate the supply of gas to ensure that priority demand (i.e., households and small retailers) is met. This scheme is known as the Producers’ Agreement. In this respect, demand is divided into the following segments: · Households and small retailers (“priority demand”) · Compressed natural gas · Industrial/ power plants · Exports Each segment pays a different price for gas, with the industrial and the export segments being the only segments that admit the free establishment of prices. The new regulatory structure, which was established by Resolution 208/04, Resolution 599/07 and Resolution 1070/10, among others, set forth that each producer must maintain sales of gas to each sector at the same levels as in 2006, and if they do not on grounds of decreased output, there will be a re-allocation of their gas in such a manner as to ensure that priority demand should always be met. The prices in local currency of the regulated segments, except for the priority demand segment, underwent slight increases in the past years, in order to gradually move them nearer the unregulated price, which is much higher than the present-day prices in the rest of the sectors. The rate of growth in investments in recent years was not the same as that experienced in the 1990s. As a result, output could not keep up with demand and, therefore, exports were reduced to a minimum, and in winter time, the industrial sector is sporadically subject to interruptions in supply. This circumstance, compounded by a decline in the volume of reserves, resulted in a strong decline in the reserves/production ratio, down from 21.6 years in 1992 to less than 10 years in 2010, the last year for which this information is available. In addition, in 2007, through the state-run energy company ENARSA, the government started to import gas from Bolivia and to request shipments of liquefied natural gas tankers to meet the system’s minimum demand levels, replacing part of the gas used by power plants with alternative fossil fuels such as diesel oil and fuel oil. The above-mentioned gas imports are financed through a trust that is funded through a specific charge in the bills of to non-priority users. In view of this trend, the government decided to introduce new resolutions seeking to incentivize investment and production. The Secretariat of Energy’s Resolution 24/08 (subsequently amended by Resolution 1031/08) instituted the Gas Plus Program. The main incentive to gas producers is that gas extracted within the framework of the program can be freely disposed and commercialized. To qualify for the program producers are required to submit a project of investments in new gas blocks, in blocks that have not been in production since 2004 or in blocks that are geologically complex (compact sand or with low permeability). In addition, to be eligible for this program –unless the applicant is a new company– the firm must be in compliance with its output quotas as established in the Producers’ Agreement. Petrolera Pampa was organized in 2009 with a view to taking advantage of the benefits offered by the Gas Plus Program. Crude Oil Market Also seeking to encourage investment and production, several resolutions have been issued relating to the crude oil market. The most important, Resolution 394/07, which imposes further restrictions on exports of crude by fixing its price, had the effect of leaving producers indifferent when deciding between serving the local or the international market as the state would capture any extraordinary revenue that the producer could earn on exports. 74 The production of crude oil has shown a downward trend in recent years. Therefore, as was the case in the gas market, the government started a search for the tools and regulations that could serve to find again the path to growth. The Petróleo Plus program (Resolution 1312/08) was created with that objective. According to the Petróleo Plus Program, oil producers able to prove an increase in their production of oil and the replenishment of their proven reserves will be entitled to a series of tax credits that they may apply to the payment of export duties on their oil, liquefied petroleum gas and other by-products that are due under Resolution 394/07. The Petróleo Plus program came into force on December 1, 2008, with retroactive effect to October 1, 2008. These tax credit certificates issued by the Secretariat of Energy are transferable. In February 2012, the Petroleo Plus program was suspended due to the modification of the market conditions under which such program was initially created. Petrolera Pampa’s Projects Investment Agreement with Apache Energía Argentina S.R.L. On December 1, 2010, Petrolera Pampa entered into an investment agreement with Apache Energía Argentina S.R.L. (“Apache”) to jointly engage in the development and exploitation of unconventional gas repositories. The partnership with Apache has a daily target production of 700,000 m 3 per day for three years of unconventional natural gas from reservoirs with low permeability at the Anticlinal Campamento and Estación Fernández Oro blocks, in the provinces of Neuquén and Río Negro, respectively. In order to meet the daily target production for the three-year period, Petrolera Pampa initially estimated an investment of U.S. $20 million to be made between 2010 and 2013, which represents 15% of the necessary investments for the development of such gas production, allowing it to obtain a proportional participation in the production. As of the date of this annual report, we have invested approximately U.S. $12.4 million in 16 productive wells, exceeding the daily target production (926,000 m3 per day average for 2011), However, we expect to continue with the estimated investment plan for the next years in order to achieve such daily target production. All of the production of unconventional natural gas has been assigned to supply Loma de la Lata under the Gas Plus Regime. Investment Agreement with Petrobras Argentina S.A. On December 7, 2010, Petrolera Pampa entered into an investment agreement with Petrobras Argentina S.A. (“Petrobras”) relating to the “El Mangrullo” block located in the province of Neuquén, under which Petrolera Pampa acquired 43% of the right to freely dispose at the wellhead, commercialize and process the hydrocarbons obtained from wells to be drilled in the field mentioned above. As consideration for such acquisition, Petrolera Pampa committed to invest up to U.S.$16 million on the drilling of the first four wells. Taking into consideration that the agreement has a daily target production of 400,000 m3 per day for four years, the preliminary plan estimated to drill up to nine wells, which will in turn represent an investment for Petrolera Pampa of approximately U.S. $ 24 million. During 2011 three wells were drilled, two of which have been under production since August 2011 (with a production of 234,000 m3 per day in average for 2011). On March 2012, with the entrance in production of the third well under production, the daily target production has been achieved. Investments for these three wells represent for Petrolera Pampa approximately U.S. $ 14.2 million. All the production obtained under this agreement has been assigned to EGSSA (Piquirenda Thermal Plant) under the Gas Plus Regime. 75 Association Agreement with Rovella, Gas y Petróleo de Neuquén Petrolera Pampa has received from Rovella Carranza S.A. an assignment offer whereby Petrolera Pampa would be in a position to obtain a 50% of the interest in the Senillosa exploration block, situated in the Province of Neuquén, where oil and gas exploration activities will be undertaken. Petrolera Pampa has agreed to invest up to U.S. $3.3 million to comply with the first working and investment plan for the period granted for block exploration. During 2011, Petrolera Pampa began the investment through the completion of a 3D Seismic survey for an area of 132 km2. As of the date of this annual report, Petrolera Pampa began the perforation plan, which initially contemplated three exploratory wells. During January and February 2012, three exploratory wells were drilled. As a result, one of the wells discovered gas layers in the Centenario formation. As of the date of this annual report, Petrolera Pampa is determining the reservoir characteristics, associated reserves and plan for future development. Preliminarily, we estimate a second drilling plan for the current year which contemplates the drilling of 5 wells. Agreement for the exploitation of hydrocarbons in the “El Caracol Norte” block Petrolera Pampa has executed an agreement with G&P in which Petrolera Pampa, together with Rovella Energía S.A., will perform the exploitation, development and production of hydrocarbon services in the El Caracol Norte exploitation block, in the province of Neuquén. In exchange for these services, Petrolera Pampa will be in a position to obtain a 60% interest of the total production of the exploitation block. Petrolera Pampa has agreed to invest up to U.S. $3.7 million to comply with the first working and investment plan estimated for the period granted for the block exploitation. Other Projects As of the date of this annual report, Petrolera Pampa is negotiating new agreements for the exploitation and exploration of hydrocarbons in Argentina. Under these agreements, the company may assume, subject to the satisfaction of certain conditions, new investments for the extraction of hydrocarbons. TGS The Company owns 100% of the shares of EPCA, which in turn owns 10% in CIESA, which in turn owns 55.3% of TGS. TGSis the largest gas transportation company in Argentina, and it operates the most extensive gas pipeline system in Latin America. In addition, it is leader in the production and sale of natural gas liquids (NGLs) for the domestic and export markets. It carries out this business from the General Cerri Complex, located in Bahía Blanca, Province of Buenos Aires. Moreover, TGS provides natural gas integral solutions, and since 1998 it has entered the telecommunications business through its controlled company Telcosur S.A. 76 In 2011, the Company acquired all the defaulted debt of CIESA, TGS’ controlling company, as well as a 10% equity interest in CIESA through EPCA (See “Presentation of Information – Recent Developments”). Such shareholding interest entitles us to the following rights, among others: - Appointment of one director in CIESA and TGS; - Appointment of the Vice Chairman in CIESA and TGS; - First refusal right in CIESA; and - Approval of CIESA’s and TGS’ annual budget. The following table summarizes TGS’ main technical and financial indicators: 2010 2011 Technical Information Gas Transportation Average firm hired capacity (in million m3 per day) 80.0 80.8 Average deliveries (in million m3 per day) 62.8 65.8 Liquid production and commercialization Total liquid production (in thousand tons) 894.7 853.7 Gas processing capacity (in million m3 per day) 46.0 46.0 Storing capacity (in tons) 54,840 54,840 77 2010 2011 Financial Information* Net Sales 1,653.0 1,853.9 EBITDA** 571.3 766.2 Net Income 133.1 230.7 Net cash flow provided by operating activities 320.5 440.4 Net cash flow used in investment activities (142.8) (277.4) Net cash flow used in financing activities (113.3) (905.9) Current assets 1,471.7 878.8 Non-current assets 4,139.6 4,145.3 Total Assets 5,611.3 5,024.1 Current liabilities 574.1 575.3 Non-current liabilities 2,338.4 2,495.4 Total Liabilities 2,912.5 3,070.7 Shareholder’s Equity 2,698.8 1,953.4 * Amounts taken from the annual financial statements in millions of Ps., for the full fiscal years 2011 and 2010. ** EBITDA means: Earnings Before Interest, Taxes, Depreciation and Amortization. 78 Description of Business Segments Regulated Segment: Gas Transportation In 2011, revenues from this business segment amounted to Ps. 575.6 million, an increase of Ps. 24.6 million compared to Ps. 551.0 million recorded in 2010. The increase is explained by the effect of the full year’s revenues generated as a result of the operation and maintenance of the expansions commissioned in 2010 and new revenues from the increased firm capacities commissioned in 2011, all of them under the Gas Trust Program. In this regard, in 2011 new offers for firm transportation services became effective, for an additional volume of 2.8 million m3 per day associated to the partial commissioning of the expansion works carried out under the Gas Trust Program. This additional volume, combined with the capacities allocated during previous years, total 8.7 million m3 per day. Non-Regulated Segment: Production and Sale of Liquids In 2011, revenues from this segment accounted for 64% of TGS’ total revenues, and increased by Ps. 168.8 million, from Ps. 1,010.4 million reported in fiscal year 2010 to Ps. 1,179.2 million in 2011. This increase in revenues is mainly explained by the rise in the international prices of liquids, which climbed from 15% to 24% as compared to those invoiced in 2010. The amount of tons produced in 2011 was lower than in the previous years, and implied a reduction in the amounts of tons sold. The lower output was caused by scheduled maintenance plant shutdowns that extended for longer terms than expected and increased cuts in the processing of natural gas required to ensure natural gas supply to the domestic market during the winter season. Sales of Liquids, Breakdown by Destination Market 2005-2011 Source: TGS. Non-Regulated Segment: Other Services This segment, which accounted for 5% of TGS’ total revenues in 2011, mainly consists of midstream and telecommunication services. Revenues for 2011 were higher than in 2010, principally due to the revenues derived from management services related to the expansion works started in 2006 under the Financial Trust Program, currently in progress. 79 All the figures relating to TGS in this section were not audited by our Auditors. Capital Expenditures For a discussion of our capital expenditures, see “Item 5. Operating and Financial Review and Prospects—Capital Expenditures.” Property, Plants and Equipment We maintain our headquarters at Ortiz de Ocampo 3302, Building #4, City of Buenos Aires, Argentina (C1425DSR). For lease of the office space, our payments averaged U.S. $80,414 per month in 2011 (approximately U.S. $24.9 per m2). For building expenses, our monthly payments in 2011 averaged approximately Ps. 45,084. We moved to this brand-new single location in the Barrio Parque area of the City of Buenos Aires during the second half of 2009. The following table sets forth our total property, plant and equipment for the periods indicated: At December31, 2011 At December31, 2010 (in millions of pesos) Generation Ps. 1,724.1 Ps. 1,729.1 Transmission 732.6 746.0 Distribution 5,092.9 4,053.5 Holding 118.3 34.6 Total Ps. Ps. Insurance In our generation business, we carry full insurance for each of our generation assets, including business interruption and general liability insurance. The total generation assets covered under these policies are valued at U.S. $1,682 million. In our transmission business we are insured for damage to property including damages due to electrical malfunction, tornados, hurricanes and earthquakes for losses up to U.S.$1,839.9 million for Transener and U.S.$453.8 million for Transba. As is standard in the electricity transmission sector, electricity towers and transmission lines are not covered by these policies, nor is the loss of our concession. However, Transba has insured its towers and transmission lines for up to U.S. $1 million. In our distribution business, our physical assets are insured for up to U.S. $773.5 million; however, we do not carry insurance coverage for losses caused by network or business interruption, including loss of our concession. THE ARGENTINE ELECTRICITY SECTOR History Electricity was first made available in Argentina in 1887 with the first public street lighting in Buenos Aires. The Argentine Government’s involvement in the electricity sector began in 1946 with the creation of the Dirección General de Centrales Eléctricas del Estado (General Directorate of Electric Power Plants of the State) to construct and operate electricity generation plants. In 1947, the Argentine Government created Agua y Energía Eléctrica S.A. (Water and Electricity, or AyEE) to develop a system of hydroelectric generation, transmission and distribution for Argentina. In 1961, the Argentine Government granted a concession to Compañía Italo Argentina de Electricidad (Italian‑Argentine Electricity Company, or CIADE) for the distribution of electricity in a part of the City of Buenos Aires. In 1962, the Argentine Government granted a concession formerly held by the Compañía Argentina de Electricidad (Argentine Electricity Company, or CADE) to Servicios Eléctricos del Gran Buenos Aires (Electricity Services of Greater Buenos Aires, or SEGBA) for the generation and distribution of electricity to parts of Buenos Aires. In 1967, the Argentine Government granted a concession to Hidroeléctrica Norpatagónica S.A. (Hidronor) to build and operate a series of hydroelectric generation facilities. In 1978, CIADE transferred all of its assets to the Argentine Government, following which CIADE’s business became government‑owned and operated. 80 By 1990, virtually all of the electricity supply in Argentina was controlled by the public sector (97% of total generation). The Argentine Government had assumed responsibility for the regulation of the industry at the national level and controlled all of the national electricity companies, AyEE, SEGBA and Hidronor. The Argentine Government also represented Argentine interests in generation facilities developed or operated jointly with Uruguay, Paraguay and Brazil. In addition, several of the Argentine provinces operated their own electricity companies. Inefficient management and inadequate capital spending, which prevailed under national and provincial government control, were in large measure responsible for the deterioration of physical equipment, decline in quality of service and proliferation of financial losses that occurred during this period. In 1991, as part of the economic plan adopted by former President Carlos Menem, the Argentine Government undertook an extensive privatization program of all major state‑owned industries, including within the electricity generation, transmission and distribution sectors. In 1992, the Argentine Congress adopted Law No.24,065, the Electricity RegulationFramework (a supplement to Law No. 15,336, Federal Electricity Law, and its Administrative Order No. 1,398/92), which was the keystone for the reform and privatization of the sector. The goal of the law was to modernize the electricity sector by promoting efficiency, competition, improved service and private investment. It restructured and reorganized the sector, and provided for the privatization of virtually all business activities that had been carried out by Argentine state-owned enterprises. The law established the basis for the ENRE and other institutional authorities in the sector, the administration of the wholesale electricity market, or WEM, pricing at the spot, tariff-setting in regulated areas and for evaluating assets to be privatized. This law also had a profound, albeit indirect, impact at the provincial level, as virtually all of the provinces followed the regulatory and institutional guidelines of this law. Finally, this law, which continues to provide the framework for regulation of the electricity sector since the privatization of this sector, divided generation, transmission and distribution of electricity into separate businesses, each subject to segment-specific regulation. Under Law No. 24,065, distribution and transmission activities are considered public services and defined as natural monopolies. These activities are completely regulated by the government and require a concession. Although the concessions granted to distributors do not impose specific investment parameters, distributors are obligated to connect new customers and meet any increased demand. The expansion of existing transmission facilities by the respective concessionaires is not restricted. In contrast, generation, although regulated by the government, is not deemed a monopoly activity and is subject to free competition by new market entrants. Operation of hydroelectric power plants requires a concession from the government and a concession or permission for using the natural resources from the respective provincial government. New generation projects do not require concessions but must be registered with the Secretariat of Energy. Many of the provincial governments, following the privatization path in the sector, have established their own politically and financially independent regulatory bodies at the provincial level. Previously, the utilities themselves had played a major role in making sector policies and setting tariffs for the provinces. At the end of 2001 and beginning of 2002, Argentina experienced an unprecedented crisis that virtually paralyzed the country’s economy through most of 2002 and led to radical changes in government policies. See “Item 5. Operating and Financial Review and Prospects—Factors Affecting our Results of Operations—Argentine economic conditions and inflation.” The crisis and the government’s policies during this period severely affected the electricity sector. Pursuant to the Public Emergency Law, the Argentine Government, among other measures: · converted electricity prices and transmission and distribution tariffs from their original U.S.Dollar values to Pesos at a rate of Ps.1.00 per U.S.$1.00; · froze all regulated transmission and distribution tariffs, revoked all price adjustment provisions and inflation indexation mechanisms in public utility concessions (including electricity transmission and distribution concessions), and empowered the Executive Branch to conduct a renegotiation of these concessions, including the tariffs for electricity transmission and distribution services; and · required that spot prices on the wholesale electricity market be calculated based on the price of natural gas (which is also regulated by the Argentine Government), regardless of the alternative fuels actually used in generation activities, even if gas is unavailable. 81 These measures created a huge structural deficit in the operation of the wholesale electricity market and, combined with the devaluation of the Peso and high rates of inflation, had a severe effect on the electricity sector in Argentina, as electricity companies experienced a decline in revenues in real terms and a deterioration of their operating performance and financial condition. Most electricity companies had also incurred large amounts of foreign currency indebtedness under the Convertibility regime. Following the elimination of the Convertibility regime and the resulting devaluation of the Peso, the debt service burden of these companies increased sharply, leading many of these companies to suspend payments on their foreign currency debt in 2002. This situation caused many Argentine electricity generators, transmission companies and distributors to defer further investments in their networks. As a result, Argentine electricity market participants, particularly generators, are currently operating at near full capacity, which could lead to insufficient supply to meet a growing national energy demand. In addition, the economic crisis and the resulting emergency measures had a material adverse effect on other energy sectors, including oil and gas companies, which has led to a significant reduction in natural gas supplies to generation companies that use this commodity in their generation activities. To address the electricity crisis, in December2004 the Argentine Government adopted new rules to readapt or readjust the marketplace, but these rules were not to come into effect until the construction of two new 800 MW combined cycle generators were completed. These generators commenced operations at full capacity in the first half of 2010. The costs of construction were primarily financed with net revenues of generators derived from energy sales in the spot market, with special charges to non-residential consumers per MWh of energy billed and with specific charges from CAMMESA applicable to large users that were deposited in the FONINVEMEM. See “Price Behavior in the WEM—FONINVEMEM.” The construction of these new generators reflects a recent trend by the Argentine Government to take a more active role in promoting energy investments in Argentina. An example of this is the creation of Energía Argentina S.A. (ENARSA) (Law 25,943) with the purpose of developing almost every activity in the energy sector, from the exploration and exploitation of hydrocarbons, the transport and distribution of natural gas, to the generation, transmission and distribution of energy. In addition to these projects, in April2006 the Argentine Congress enacted a law that authorized the Executive Branch to create a special fund to finance infrastructure improvements in the Argentine energy sector through the expansion of generation, distribution and transmission infrastructure relating to natural gas, propane and electricity. The special fund would obtain funds through cargos específicos (specific charges) passed on to customers as an itemization on their energy bills. Finally, in September2006 the Argentine Government, in an effort to respond to the sustained increase in energy demand following Argentina’s economic recovery after the crisis, adopted new measures that seek to ensure that energy available in the market is used primarily to service residential users and industrial and commercial users whose energy demand is at or below 300 kW and do not have access to other viable energy alternatives. In addition, these measures seek to create incentives for generation plants to meet increasing energy needs by allowing them to sell new energy generation into the Energía Plus (Energy Plus) program. The maximum price to be charged for each project that seeks to sell energy under the Energy Plus Program should be approved by the Federal Planning, Public Investment and Service Ministry ( Ministerio de Planificación Federal, Inversión Pública y Servicios ) See “Price Behavior in the WEM — Energía Plus .” The Wholesale Electricity Market Transactions among different participants in the electricity industry take place through the wholesale electricity market, or WEM, which was organized concurrently with the privatization process as a competitive market in which generators, distributors and certain large users of electricity can buy and sell electricity at prices determined by supply and demand, and are allowed to enter into long-term electricity supply contracts. The WEM consists of: · a term market where quantities, prices and contractual conditions are agreed upon directly between sellers and buyers; · a spot market where prices are established on an hourly basis as a function of economic production cost;and · a stabilized pricing system of spot prices, which we refer to as the seasonal price, set on a semi-annual basis and designed to mitigate the volatility of spot prices for purchases of electricity by distributors. 82 The following chart shows the relationships among the various actors in the WEM: CAMMESA The creation of the WEM made it necessary to create an entity in charge of the management of the WEM and the dispatch of electricity into the NIS. The duties were entrusted to CAMMESA, a private company created for this purpose. CAMMESA is in charge of: · the dispatch of electricity into the NIS, maximizing the NIS’s safety and the quality of electricity supplied and minimizing wholesale prices in the spot market; · planning energy capacity needs and optimizing energy use in accordance with the rules set forth from time to time by the Secretariat of Energy; · monitoring the operation of the term market and administering the technical dispatch of electricity under agreements entered into in that market; · acting as agent of the various WEM agents and carrying out the duties entrusted to it in connection with the electricity industry, including billing and collecting payments for transactions between WEM agents; · purchasing and/or selling electric power from abroad or to other countries by performing the relevant import/export transactions;and · providing consulting and other related services. Five groups of entities each hold 20% of the capital stock of CAMMESA. The five groups are the Argentine Government, the associations that represent the generation companies, transmission companies, distribution companies and large users. 83 CAMMESA is managed by a board formed by representatives of its shareholders. The board of CAMMESA is composed of ten regular and ten alternate directors. Each of the associations that represent generation companies, transmission companies, distribution companies and large users are entitled to appoint two regular and two alternate directors of CAMMESA.The other directors of CAMMESA are the Under Secretariat of Electric Energy, who is the board chairman in virtue of the delegation of the Minister of Federal Planning, Public Investment and Services, and an independent member, who acts as vice chairman. The decisions adopted by the board of directors require the affirmative vote of the board chairman. CAMMESA’s operating costs are financed through mandatory contributions by the WEM agents. Key Participants Generators Generators are companies with electricity generating plants that sell output either partially or wholly through the NIS. Generators are subjected to the scheduling and dispatch rules set out in the regulations and managed by CAMMESA. Privately owned generators may also enter into direct contracts with distributors or large users. As of December 31, 2011, Argentina had a nominal installed capacity as reported by CAMMESA of approximately 29.43 MW. As of the same date, there were approximately 58 generating companies connected to the wholesale electricity market in Argentina, most of them operating more than one generation plant. Broken down by type of generation, the Argentine generators include 35 thermal generation companies, 20 hydroelectric generation companies, 2 bi-national hydroelectric generation companies and 1 national nuclear generation company . For a discussion of the increase in capacity of the electricity generation sector during 2011, see “Item 5. Operating and Financial Review and Prospects—Factors Affecting our Results of Operations Electricity Demand.” The following table sets forth the primary participants in the Argentine electricity generation sector as of December 31, 2011, including the total capacity of each: AREA COMPANY GENERATION PLANT STEAM TURBINE GAS TURBINE COMBINE CYCLE DIESEL ENGINE TOTAL THERMAL GENERATION TOTAL NUCLEAR GENERATION TOTAL HIDRO GENERATION TOTAL % C.T. MENDOZA L.D. Cuyo 120 374 494 494 C.D. PIEDRA 14 14 14 SUB TOTAL 120 14 374 494 508 2 C.T. MENDOZA COG. L.D.CUYO COG 46 46 0 AES JURAMENTO SARMIENTO 30 30 30 ULLUM 0 42 42 SUB TOTAL 30 30 42 72 0 HIDISA (*) A.D. TORO 0 150 150 L.REYUNOS 0 2 24 224 EL TIGRE 0 14 14 CUYO SUB TOTAL 0 388 388 1 HINISA (*) NIHUILES 0 224 224 1 HIDR. NIHUIL 4 NIHUIL 4 0 18 18 EPSE Q.ULLUM 0 45 45 CUESTA DEL VIENTO 0 11 11 LOS CARACOLES 0 121 121 P.P. FOTOVOLT S.J. 0 0 SUB TOTAL 0 177 177 1 CONSORCIO POTRERILLOS CACHEUTA NUEVA 0 120 120 CACHEUTA VIEJA 0 9 9 CARRIZAL 0 17 17 ALVAREZ CONDARCO 0 55 55 SUB TOTAL 0 201 201 1 GEMSA LOS CORONESL 0 7 7 SAN MARTIN 0 6 6 SUB TOTAL 0 13 13 0 SIEyE SAN GUILLERMO 0 0 0 TOTAL AREA 120 90 374 0 584 0 1063 1647 A. VALLE A. VALLE 16 80 96 96 0 F.MORADO F.MORADO 63 63 63 0 PAMPA ENERGIA (*) LOMA LATA 540 540 540 2 C.T.G. ROCA C.G. ROCA 124 124 124 0 MEDANITO R.DE LOS SAUCES 32 32 32 0 ENARSA V.REGINA 5 5 5 CIPOLETTI 5 5 5 CAVIAHUE 5 5 5 ALUMINE 6 6 6 COMAHUE BARILOCHE 20 20 20 SUB TOTAL 41 41 41 0 CAPEX A. CAJON 661 661 661 2 H.CHOCON CHOCON 0 1260 1260 ARROYITO 0 120 120 SUB TOTAL 0 1380 1380 5 H.C. COLOR P. BANDERITA 0 472 472 2 AES ALICURA ALICURA 0 1050 1050 4 H.P.D.AG. P.D. AGUILA 0 1400 1400 5 PECOM ENERGIA P.P.LEUFU 0 285 285 1 C. DE PIEDRA C. DE PIEDRA 0 60 60 0 TOTAL AREA 203 1281 73 1557 4647 6204 GUEMES (*) GUEMES 261 100 361 361 1 C.T. SALTA TERMOANDES 411 411 411 1 GEN. INDEPENDENCIA C.T. INDEPENDENCIA 100 100 100 0 C.T. NOA INDEPENDENCIA 10 10 10 SALTA 10 10 10 PALPALA 30 30 30 S. PEDRO 26 26 26 L.BANDA 26 26 26 SARMIENTO 10 10 10 DIESEL 4 4 4 SUBTOTAL 112 4 116 116 0 GENERACION RIOJANA LA RIOJA 38 38 38 0 ENARSA LA RIOJA 19 19 19 LARIOJA SUR 10 10 10 CATAMARCA 19 19 19 INTA- CATAMARCA 7 7 7 AÑATUYA 31 31 31 TARTAGAL 10 10 10 LIBERT G.S. MARTIN 15 15 15 CHILECITO 10 10 10 NOA ORAN 15 15 15 SUBTOTAL 136 136 136 0 PAMPA ENERGIA (*) PIQUIRENDA 30 30 30 0 PLUSPETROL ENERGY S.M. TUC. 382 382 382 TUCUMAN 446 446 446 SUBTOTAL 828 828 828 3 PLUSPETROL PLUSPETROL NORTE 232 232 232 1 AES ALICURA C.CORRAL 0 101 101 E. TUNAL 0 11 11 SUBTOTAL 0 111 111 HIDROCUYO LAS MADERAS 0 31 31 0 H. TUCUMAN ESCABA 0 24 24 P. VIEJO 0 15 15 CADILLAL 0 13 13 SUBTOTAL 0 52 52 0 H.R. HONDO R.HONDO 0 15 15 L.QUIROGA 0 2 2 SUBTOTAL 0 17 17 EJSEDSA REYES TOTAL AREA 0 0 84 EPEC PILAR 200 200 200 VILLA MARIA 48 48 48 LEVALLE 46 46 46 DEAN FUNES 32 3 35 35 SUR OESTE 100 100 100 RIO CUARTO 32 32 32 SAN FRANCISCO 39 39 39 CASSAFOUSTHE 0 16 16 REOLIN 0 33 33 LA VIÑA 0 16 16 SAN ROQUE 0 24 24 CENTRO FITZ SIMON 0 11 11 LOS MOLINOS 0 57 57 CRUZ DEL EJE 0 1 1 LA CALERA 0 4 4 PIEDRAS MORAS 0 6 6 R. GRANDE 0 750 750 SUBTOTAL 200 297 0 3 500 0 918 1418 5 C.T. PILAR C.T. PILAR 330 330 330 1 GECOR C.T. 13 DE JULIO 26 26 26 0 ENARSA ISLA VERDE 25 25 25 BELL VILLE 16 16 16 SUBTOTAL 40 40 40 0 G.MEDITERRANEA M.MARANZANA 180 68 248 248 1 NASA C.N.EMBALSE 0 648 648 2 TOTAL AREA 200 833 68 43 1144 648 918 2710 C.COSTANERA COSTANERA 1131 851 1982 1982 7 BAS 322 322 322 1 GENELBA GENELBA 165 674 839 839 3 C. PUERTO PUERTO 589 798 1387 1387 NUEVO PUERTO 390 390 390 SUBTOTAL 979 798 1777 1777 6 CMS ENSENADA ENSENADA 128 128 128 0 DIQUE DIQUE 55 55 55 0 DOCK SUD DOCKSUD 72 798 870 870 3 C.T.PIEDRABUENA(*) PIEDRABUENA 620 620 620 2 C.C. ATLANTICA NECOCHEA 204 204 204 9 DE JULIO 56 95 151 151 V. GESELL 125 125 125 MAR DE AJO 30 30 30 SUBTOTAL 260 250 510 510 2 T.G.M.BELGRANO C.T. BELGRANO 848 848 848 3 PETROBRAS C.T. ECOENERGIA 7 7 7 0 GBA-LI-BAS PINAMAR 21 21 21 JUNIN 22 22 22 COLON 15 15 15 ARRECIFES 20 20 20 SALTO 22 22 22 GRAL. VILLEGAS 24 24 24 LINCOLN 15 15 15 PEHUAJO 22 22 22 REALICO 24 24 24 LA PLATA 40 40 40 MATHEU 40 40 40 ENARSA CAPITAN SARMIENTO 5 5 5 RAFAELA 19 19 19 VENADO TUERTO 19 19 19 PARANA 40 40 40 OLAVARRIA 39 39 39 BRAGADO 50 50 50 LAS ARMAS 10 10 10 LAS ARMAS II 23 23 23 C. DEL URUGUAY 42 42 42 VIALE 10 10 10 LOBOS 16 16 16 SUBTOTAL 265 274 539 539 2 ARGENER ARGENER 163 163 163 1 S.NICOLAS S.NICOLAS 650 25 675 675 2 AES PARANA AES PARANA 845 845 845 3 T.G. SAN MARTIN C.T.TIMBUES 849 849 849 3 SORRENTO SORRENTO 217 217 217 1 NASA- CNA C.N.ATUCHA 0 357 357 1 CTMSG S.GRANDE (ARG) 0 945 945 3 TOTAL AREA 3864 1123 5985 274 11246 357 945 12548 CTPAT C.RIVADAVIA 73 73 73 P.TRUNCADO 45 45 45 P.MADRYN 42 42 42 SUBTOTAL 160 160 160 1 PATAGONICO ELECTROPATAGONIA C.RIVADAVIA C.C. 63 63 63 0 EDELSUR C.T. PATAGONIA 125 125 125 0 H.FUTAEUFU FUTALEUFU 0 472 472 2 H.FLORENTINO AMEGHINO F. AMEGHINO 0 47 47 0 TOTAL AREA 0 160 188 0 348 0 519 867 ELECTROPATAGONIA FORMOSA 13 13 13 GOYA 13 13 13 SUBTOTAL 26 26 26 0 ENARSA CASTELLI 15 15 15 PIRANE 15 15 15 FORMOSA 30 30 30 ING. JUAREZ 4 4 4 SANTA ROSA 6 6 6 SAENZ PEÑA 19 19 19 NEA SAENZ PEÑA II 15 15 15 PASO DE LA PATRIA 5 5 5 CHARATA 16 16 16 GOYA 13 13 13 LAGUNA BLANCA 7 7 7 VILLA ANGELA 15 15 15 ARIST. DEL VALLE 15 15 15 ALEM 15 15 15 LAS PALMAS 6 6 6 CORREINTES 20 20 20 ESQUIENA 17 17 17 SUBTOTAL 233 233 233 1 YACYRETA YACYRETA (ARG) 0 2730 2730 9 TOTAL AREA 0 26 0 233 259 0 2730 2989 OTHERS 8 0 SIN TOTAL (*) Pampa Energía S.A.’s generation assets. (1) Loma de la Lata has an installed capacity of 553 MW. (2) HINISA has an installed capacity of 265 MW and an effective capacity of 224 MW. Source: CAMMESA 85 Transmitters Transmission companies hold a concession to transmit electric energy from the bulk supply point to electricity distributors. The transmission activity in Argentina is subdivided into two systems: the High Voltage Transmission System (STEEAT), which operates at 500 kV and transports electricity between regions, and the regional distribution system (STEEDT) which operates at 132/220 kV and connects generators, distributors and large users within the same region. Transener is the only company in charge of the STEEAT, and six regional companies operate within the STEEDT (Litsa, Transnoa, Transnea, Transpa, Transba and Distrocuyo). In addition to these companies, there are also independent transmission companies that operate under a technical license provided by the STEEAT or STEEDT companies. Transmission and distribution services are carried out through concessions. These concessions are re-distributed periodically based on a re-bidding process. Transmission companies are responsible for the operation and maintenance of their networks, but not for the expansion of the system. The transmission concessions operate under the technical, safety and reliability standards established by the ENRE. Penalties are applied whenever a transmission concessionaire fails to meet these criteria, particularly those regarding outages and grid downtime. Generators can only build lines to connect to the grid, or directly to customers. Users pay for new transmission capacity undertaken by them or on their behalf. A public hearing process for these projects is conducted by the ENRE, which issues a “Certificate of Public Convenience and Necessity.” Transmission or distribution networks connected to an integrated system must provide open access to third parties under a regulated toll system unless there is a capacity constraint. Distributors Distributors are companies holding a concession to distribute electricity to consumers. Distributors are required to supply any and all demand of electricity in their exclusive areas of concession, at prices (tariffs) and conditions set in regulation. Penalties for non-supply are included in the concessions agreements. The three distribution companies divested from SEGBA (Edenor, Edesur and Edelap) represent more than 45% of the electricity market in Argentina. Only a few distribution companies ( i.e. , Empresa Provincial de Energía de Córdoba, Empresa de Energía de SantaFé and Energía de Misiones) remain in the hands of the provincial governments and cooperatives. Edelap has been transferred to the jurisdiction of the Province of Buenos Aires. The Organismo de Control de Energia Electria de la Provincia de Buenos Aires (“OCEBA”) monitors compliance by Buenos Aires Province distributors, including Eden, Edes and Edea as well as the municipal distributors with the provisions of their respective concession agreements. We and Edesur are the largest distribution companies and, together with Edelap, originally comprised SEGBA, which was divided into three distribution companies at the time of its privatization in 1992. Concessions were issued for distribution and retail sale, with specific terms for the concessionaire stated in the contract. The concession periods are divided into “management periods” that allow the concessionaire to give up the concession at certain intervals. Large users The wholesale electricity market classifies large users of energy into three categories: (1) Grandes Usuarios Mayores (Major Large Users, or GUMAs), (2) Grandes Usuarios Menores (Minor Large Users, or GUMEs) and (3) Grandes Usuarios Particulares (Particular Large Users, or GUPAs). Each of these categories of users has different requirements with respect to purchases of their energy demand. For example, GUMAs are required to purchase 50% of their demand through supply contracts and the remainder in the spot market, while GUMEs and GUPAs are required to purchase all of their demand through supply contracts. Regulatory and Legal Framework Role of the government During the 1990s, the Argentine Government restricted its participation in the electricity market to regulatory oversight and policy-making activities. These activities were assigned to agencies that have a close working relationship with one another and occasionally even overlap in their responsibilities. The Argentine Government has limited its holding in the commercial sector to the operation of the international hydropower projects and to the nuclear power plants. Provincial authorities followed the Argentine Government by divesting of commercial interests and creating separate policy-making and regulatory entities for the provincial sector. 86 However such policies have been left aside upon the economic crisis of 2001. Pursuant to the Public Emergency Law, the Argentine Government has intervened in the utilities sector, including in the activities of electricity transmission and distribution. In fact, the concessions that had been granted years before were subject to a renegotiation process that, in many cases, is still in progress. In connection with the power generation industry, the Argentine Government adopted several measures that affected the commercialization of capacity and energy in the WEM. Entities and jurisdiction The Secretariat of Energy is the principal national regulatory authority for the electricity sector. The Federal Board of Electric Energy, composed of representatives from each of Argentina’s 24provinces (including the City of Buenos Aires), advises the Secretariat of Energy on policies related to the coordination and harmonization of these policies. The Secretariat of Energy is also in charge of overseeing the electricity sector and proposing any changes needed in the market. The ENRE is an autonomous supervisory body that operates under the Secretariat of Energy. The ENRE supervises the compliance of regulated transmission and distribution entities with established laws, regulations and operating criteria, including quality of service and environmental standards and guidelines against monopolistic behavior in the market. The ENRE also undertakes or resolves disputes among the different players of the sector and protects consumer interests. According to Law No. 24,065, the board of the ENRE is composed of five members, selected through a competitive process, after which the Secretariat of Energy and the Federal Board of Electric Energy nominate them for the approval by the Congress. At least a portion of the ENRE’s budgetary requirements is funded through fees from sector enterprises, and its professional staff is competitively hired. In addition, the OCEBA is the regulator for Eden. The OCEBA exercises control and supervision over, and regulatory and judicial activities related to electric power by Buenos Aires Province distributors, including Eden, Edes and Edea as well as the municipal distributors (also known as “cooperatives”). It was created as a result of the privatization process and the concession of public services and activities of general interest. Limits and restrictions To preserve competition in the electricity market, participants in the electricity sector are subject to vertical and horizontal restrictions, depending on the market segment in which they operate. Vertical restrictions The vertical restrictions apply to companies that intend to participate simultaneously in different sub-sectors of the electricity market. These vertical restrictions were imposed by Law No. 24,065, and apply differently depending on each sub-sector as follows: Generators · Under Section31 of Law No. 24,065, neither a generation company, nor any of its controlled companies or its controlling company, can be an owner or a majority shareholder of a transmitter company or the controlling entity of a transmitter company;and · Under Section9 of Decree No. 1398/1992, since a distribution company cannot own generation units, a holder of generation units cannot own distributions concessions. However, the shareholders of the electricity generator may own an entity that holds distribution units, either by themselves or through any other entity created with the purpose of owning or controlling distribution units. Transmitters · Under Section31 of Law No. 24,065, neither a transmission company nor any of its controlled companies or its controlling entity, can be owner or majority shareholder or the controlling company of a generation company; · Under Section31 of Law No. 24,065, neither a transmission company nor any of its controlled companies nor its controlling company, can be owner or majority shareholder or the controlling company of a distribution company;and · Under Section30 of Law No. 24,065, transmission companies cannot buy or sell electric energy. 87 Distributors · Under provision31 of Law No. 24,065, neither a distribution company, nor any of its controlled companies or its controlling company, can be owner or majority shareholder or the controlling company of a transmission company; and · Under Section9 of Decree No. 1398/1992, a distribution company cannot own generation units. However, the shareholders of the electricity distributor may own generation units, either by themselves or through any other entity created with the purpose of owning or controlling generation units. Definition of control The term “control” referred to in Section31 of Law No. 24,065 (which establishes vertical restrictions), is not defined in the Electricity Regulation Framework. Section33 of the Argentine Companies Law states that “companies are considered as controlled by others when the holding company, either directly or through another company: (1)holds an interest, under any circumstance, that grants the necessary votes to control the corporate will in board meetings or ordinary shareholders’ meetings; or (2)exercises a dominant influence as a consequence of holding shares, quotas or equity interest or due to special linkage between the companies.” We cannot assure you, however, that the electricity regulators will apply this standard of control in implementing the restrictions described above. The regulatory framework outlined above prohibits the concurrent ownership or control of (1) generation and transmission companies, and (2) distribution and transmission companies. Although we are a fully integrated electricity company engaged in the generation, transmission and distribution of electricity in Argentina, we are in compliance with these legal restrictions, as we do not hold a controlling interest, either directly or indirectly, in Transener. Horizontal restrictions In addition to the vertical restrictions described above, distribution and transmission companies are subject to horizontal restrictions, as described below. Transmitters · According to Section32 of Law No. 24,065, two or more transmission companies can merge or be part of a same economic group only if they obtain an express approval from the ENRE. Such approval is also necessary when a transmission company intends to acquire shares of another electricity transmission company; · Pursuant to the concession agreements that govern the services rendered by private companies operating transmission lines above 132Kw and below 140Kw, the service is rendered by the concessionaire on an exclusive basis over certain areas indicated in the concession agreement;and · Pursuant to the concession agreements that govern the services rendered by the private company operating the high-tension transmission services equal to or higher than 220Kw, the company must render the service on an exclusive basis and is entitled to render the service throughout the entire country, without territorial limitations. 88 Distributors · Two or more distribution companies can merge or be part of a same economic group only if they obtain an express approval from the ENRE. Such approval is necessary when a distribution company intends to acquire shares of another electricity transmission or distribution company;and · Pursuant to the concession agreements that govern the services rendered by private companies operating distribution networks, the service is rendered by the concessionaire on an exclusive basis over certain areas indicated in the concession agreement. Electricity Prices Spot prices The emergency regulations enacted after the Argentine crisis in 2001 had a significant impact on energy prices. Among the measures implemented pursuant to the emergency regulations were the pesification of prices in the wholesale electricity market, known as the spot market, and the requirement that all spot prices be calculated based on the price of natural gas, even in circumstances where alternative fuel such as diesel is purchased to meet demand due to the lack of supply of natural gas. Prior to the crisis, energy prices in the spot market were set by CAMMESA, which determined the price charged by generators for energy sold in the spot market of the wholesale electricity market on an hourly basis. The spot price reflected supply and demand in the wholesale electricity market at any given time, which CAMMESA determined using different supply and demand scenarios that dispatched the optimum amount of available supply, taking into account the restrictions of the transmission grid, in such a way as to meet demand requirements while seeking to minimize the production cost and the cost associated with reducing risk of system failure. The spot price set by CAMMESA compensated generators according to the cost of the last unit to be dispatched as measured at the Ezeiza 500 kV substation, which is the system’s load center and is in close proximity to the City of Buenos Aires. Dispatch order was determined by plant efficiency and the marginal cost of providing energy. In determining the spot price, CAMMESA also would consider the different costs incurred by generators outside the province of Buenos Aires. In addition to energy payments for actual output at the prevailing spot market prices, generators would receive compensation for capacity placed at the disposal of the spot market, including stand-by capacity, additional stand-by capacity (for system capacity shortages) and ancillary services (such as frequency regulation and voltage control). Capacity payments were originally established and set in U.S.Dollars to allow generators to cover their foreign‑denominated costs that were not covered by the spot price. However, in 2002, the Argentine Government set capacity payments in reference to the Peso thereby limiting the purpose for which capacity payments were established. In 2003, the Secretariat of Energy adopted a resolution that set the spot price in the WEM based on the cost of natural gas as declared by gas-fired power stations, even if gas was not available to these power stations. This pricing policy, which continues to govern the establishment of prices in the spot market, does not depend on the marginal cost of the last power station dispatched. Rather, the spot price as recognized is equal to the marginal cost of the last gas-fired power station dispatched, regardless of whether that station has gas availability. As a result, if the power station dispatched last is fuel-oil-fed, the remaining power stations dispatched are not granted recognition of that fuel-oil-fed power station’s cut-off price. Rather, the remaining power stations are granted recognition for the cost that would have resulted if natural gas had been available and utilized. In 2008, as was the case in 2007, despite an initiative, known as the Proyecto de Inyeccion Adicional Permanente (The Permanent Additional Injection Project, IAP Project), of the Sub Secretaria de Combustibles (Under-Secretariat of Fuels) to increase the volume of gas channeled into electricity generation, the supply of gas was insufficient to meet electricity generation needs. Consequently, in 2008, the use of liquid fuels in the generation of electricity increased. The Argentine electricity sector consumed more gas oil and fuel oil in 2008 (718,000 tons and 2.3 million tons, respectively) than in any prior year. The high demand for gas, coupled with record high nominal oil prices in the international market, resulted in an increase in the costs of producing energy in 2008. 89 The regulatory framework governing payment for generation capacity continued to be the same that governed in 2002, with generators receiving compensation for available capacity at Ps.12 per MW until December 2010. On November 25, 2010, the Secretariat of Energy entered into an agreement with all private generators in order to increase the installed capacity during 2011. The agreement provides that the government will recognize from Ps. 35 per MW-hrp (hrp stands for hours in which capacity is being paid) to Ps. 42 per MW-hrp depending on the technology of the unit and its capacity, to generators that present projects to increase capacity and can provide capacity with adequate availability, as defined in the agreement. Furthermore, the remuneration to cover operation and maintenance costs will also increase from Ps. 7.96 per MWh to Ps. 11.96 per MWh for natural gas generation and from Ps. 12.96 per MWh to Ps. 20.96 per MWh for alternative fuel generation (liquid fuels). In addition, all hydroelectric units with an installed capacity less than 250 MW will receive their energy spot markets sales according to the priority provided in subsection e), section 4 of Resolution 406/03 of the Secretariat of Energy. In 2008, the Secretariat of Energy changed the amount paid to generators in exchange for energy generated through fuel oil and financed by the generators. The price paid by generators for the purchase of fuel oil was capped at U.S. $60.50/barrel plus an additional 10% of the total purchase cost for financial and administrative charges. In recognition of this price increase, the Secretariat of Energy instructed CAMMESA to recognize, as of April 24, 2008, the maximum capped price plus the 10% administrative cost, plus the cost of shipping the fuel oil, for the purchase of fuel oil of national origin by electricity generators. In October 2008, in reaction to significant variations in the price of crude oil and its derivatives in the international fuel market, the Secretariat of Energy again revised the calculation for the price of fuel oil. Specifically, the Secretariat of Energy instructed CAMMESA to recognize, as of November 1, 2008, a price based on a weekly average of 10 listed prices, less a differential of U.S. $2.50/barrel, plus the 10% for administrative and financial expenses, plus the shipping cost. In the event that listed prices in the international market increase, the maximum benchmark price to be recognized will be U.S. $60.50/barrel, plus the 10% for administrative costs, plus the cost of shipping. In April 2011, the Secretariat of Energy instructed CAMMESA to recognize to generators a price of 62 US$/bbl for fuel oil produced with crude oil owned by refineries. In case that fuel oil was produced with crude oil purchased by refineries, the price for that fuel oil should be lesser of the price based on a weekly average of 10 listed prices, less a differential of U.S. $2.50/barrel, and the price of Escalante crude oil for the domestic month plus 16,50 US$/bbl. The maximum benchmark price to be recognized will be U.S. $60.50/barrel, plus the 10% of US$/bbl for administrative costs, plus the cost of shipping. Seasonal prices The emergency regulations also made significant changes to the seasonal prices charged to distributors in the wholesale electricity market, including the implementation of a cap (which varies depending on the category of customer) on the cost of electricity charged by CAMMESA to distributors at a price significantly below the spot price charged by generators. These prices did not change from January2005 until November 2008. See “Item5. Operating and Financial Review and Prospects—Electricity Prices and Tariffs.” Prior to implementation of the emergency regulations, seasonal prices were regulated by CAMMESA as follows: · prices charged by CAMMESA to distributors changed only twice per year (in summer and winter), with interim quarterly revisions in case of significant changes in the spot energy price, despite prices charged by generators in the wholesale electricity market fluctuating constantly; · prices were determined by CAMMESA based on the average cost of providing one MWh of additional energy (its marginal cost), as well as the costs associated with the failure of the system and several other factors; and · CAMMESA would use seasonal database and optimization models in determining the seasonal prices and would consider both anticipated energy supplies and demand as follows: ¾ in determining supply, CAMMESA would consider energy supplies provided by generators based on their expected availability, committed imports of electricity and the availability declared by generators; and ¾ in determining demand, CAMMESA included the requirements of distributors and large users purchasing in the wholesale electricity market as well as committed exports. 90 Stabilization fund The stabilization fund, managed by CAMMESA, was created to absorb the difference between purchases by distributors at seasonal prices and payments to generators for energy sales at the spot price. When the spot price was lower than the seasonal price, the stabilization fund increased, and when the spot price was higher than the seasonal price, the stabilization fund decreased. The outstanding balance of this fund at any given time reflected the accumulation of differences between the seasonal price and the hourly energy price in the spot market. The stabilization fund was required to maintain a minimum amount to cover payments to generators if prices in the spot market during the quarter exceeded the seasonal price. Billing of all wholesale electricity market transactions is performed monthly through CAMMESA, which acts as the clearing agent for all purchases between participants in the market. Payments are made approximately 40days after the end of each month. The stabilization fund was adversely affected as a result of the modifications to the spot price and the seasonal price made by the emergency regulations, pursuant to which seasonal prices were set below spot prices resulting in large deficits in the stabilization fund. As of December 31, 2011, the stabilization fund deficit totaled Ps. 10,263 million. This deficit has been financed by the Argentine Government through loans to CAMMESA, FONINVEMEM funds, and through another specific agreements between the Secretariat of Energy and the generators, but these actions continue to be insufficient to cover the differences between the spot price and the seasonal price. Term market Generators may also enter into agreements in the term market to supply energy and capacity to distributors and large users. Distributors are able to purchase energy through agreements in the term market instead of purchasing energy in the spot market. Term agreements typically stipulate a price based on the spot price plus a margin. Prices in the term market have sometimes been lower than the seasonal price that distributors are required to pay in the spot market. However, as a result of the emergency regulations, prices in the term market are currently higher than seasonal prices, particularly with respect to residential tariffs, making it unattractive to distributors to purchase energy under term contracts while prices remain at their current levels. FONINVEMEM In 2004, the Argentine Government, seeking to increase thermal generation capacity, created a fund called FONINVEMEM to be administered by CAMMESA and to provide funds for investment in thermal generation. To provide capital for the FONINVEMEM, the Secretariat of Energy invited all WEM participants holding interest-bearing receivable credits against CAMMESA, also known as LVFVDs (Sales Settlements with Due Date to be Determined), that originated from January 2004 to December 2006 to contribute these credits to the FONINVEMEM. In exchange, generators were entitled to participate in the construction of two new 800 MW combined cycle generators to be financed with funds from the FONINVEMEM. Consequently, on December 13, 2005, the generating companies “Sociedad Termoeléctrica Manuel Belgrano S.A.” and “Sociedad Termoeléctrica José de San Martín S.A.” were created. Generators that opted to participate in these projects received ten-year take-or-pay supply contracts of electricity and an equity interest in the two new power projects, which were scheduled to commence operations at full capacity in the first half of 2010. As of the date of this annual report, both combined cycle generators had started operations as closed-cycle generations units. In addition, the Argentine Government required generators to contribute 65% of their profits (in the case of hydroelectric generators) or variable margins (in the case of thermal generators) to the FONINVEMEM, to be repaid in 120 installments or, at each generator’s option, capitalized in the new power projects. However, because total investment in these two projects was expected to exceed available financing from the FONINVEMEM, in 2005 the Argentine Government created special charges to non-residential consumers per MWh of energy billed and specific charges applicable to large users, in each case to be deposited in the FONINVEMEM. Our outstanding balance for LVFVDs related to the years 2004 through 2006 under FONINVEMEM, plus accrued interest as of December 31, 2011, net of the realized collections if applicable and at its present value, add up to Ps. 69.6 million approximately. Since March 2010, CAMMESA has started paying the corresponding installments as stated in the FONINVEMEM conditions. Therefore, as of that month, we started collecting the first installment payments related to receivables of our hydroelectric units, Piedra Buena and Güemes. 91 In 2007, the Argentine Government amended the terms of the FONINVEMEM by reducing mandatory contributions from generators to 50% of profits or variable margins. Repayment of these contributions will also be made in 120 installments at the London Interbank Offered Rate (“LIBOR”) plus 1%. However, generators will no longer be permitted to capitalize their contributions. In addition, on May 31, 2007, the Secretariat of Energy offered generators the opportunity to allocate credits contributed to the FONINVEMEN in 2007 to new electricity investments, so long as these investments were at least four times higher than the amount of the credits. In addition, the following conditions must be met: · the investment project had to consist of the construction of a new generation plant or the installation of a new generation unit in an existing plant, or must involve an increase in the height of hydroelectric plants that produces an increase in generation; · the reserved energy and capacity may be sold in the term market (including Energía Plus ), and no exports are allowed during the first ten years; · the project had to be submitted within 45 days from the date of publication of the resolution of the Secretariat of Energy approving this regime; and · the construction must have commenced before March 2008. In accordance with this resolution, we submitted all of our installed capacity expansion projects against our FONINVEMEN credits for 2007. These projects include HINISA, HIDISA, Piedra Buena, Güemes and Loma de la Lata, for an aggregate amount of approximately U.S. $13 million as of December 2007. On June 20, 2008 the Secretariat of Energy verified the Company’s proposal and instructed CAMMESA to pay the 2007 LVFVDs, which as of December 31, 2008, had been duly collected. On July 24, 2008, the Secretariat of Energy issued Resolution No. 724/08 authorizing the execution of WEM committed supply agreements with generation agents, related to the repair and/or repowering of generation units and/or related equipment. This Resolution applies to those WEM generation agents filing plans to repair and/or repower their generating equipment and for which costs would exceed 50% of the revenues that they expect to receive on the spot market. Pursuant to the terms of the Resolution, the Secretariat of Energy evaluates the proposals filed by generation agents and determines which ones are eligible to enter a committed supply agreement. The Secretariat of Energy also determines whether the generation agent is eligible to receive financing for the difference between the costs of repairs and the compensation to be received under the proposed agreement. Under this Resolution, Piedra Buena and Loma de La Lata have each signed agreements that permit them to recover receivables from CAMMESSA up to 50% of the cost of any repairs or repowering of generation units and related equipment. Under such agreements, in connection with Loma de la Lata´s expansion project, the generation subsidiaries have assigned to this project their consolidated receivables accrued from 2008 and 2010. As of December 31, 2011, the generation subsidiaries partially collected from CAMMESA their consolidated receivables accrued during 2008. The outstanding balance of 2008, 2009 and 2010 LVFVD, plus interest accrued, added up to approximately Ps. 207.5 million as of December 31, 2011. In addition under such agreements Loma de la Lata has issued several credit assignment agreements with other WEM generators (related companies and third parties) in connection with their LVFVDs accumulated between January 1, 2008 and December 31, 2010 by virtue of Subsection c) of Resolution No. 406/03, as well as the LVFVDs accumulated for the Procedure to Dispatch Natural Gas for the Generation of Electricity. Said assignment may be total and/or partial depending on CAMMESA’s cash and cash equivalents. Such agreements establish the terms and conditions of each assignment, which will be carried out fully or partially as CAMMESA settles the respective receivables, upon which Loma de la Lata will settle the unpaid amounts to the counterparties, according to the conditions established in every agreement. Due to the assignments carried out during the year ended December 31, 2011, the Company has recorded income for Ps. 5.5 million under financial and holding results. 92 Energía Plus In September2006, the Secretariat of Energy issued Resolution No. 1281/06 in an effort to respond to the sustained increase in energy demand following Argentina’s economic recovery after the crisis. This resolution seeks to create incentives for energy generation plants in order to meet increasing energy needs. The resolution’s principal objective is to ensure that energy available in the market is used primarily to service residential users and industrial and commercial users whose energy demand is at or below 300 kW and who do not have access to other viable energy alternatives. To achieve this, the resolution provides that: · large users in the wholesale electricity market and large customers of distribution companies (in both cases above 300 kilowatts), will be authorized to secure energy supply up to their “base demand” (equal to their demand in 2005) by entering into term contracts; and · large users in the wholesale electricity market and large customers of distribution companies (in both cases above 300 kilowatts) must satisfy any consumption in excess of their base demand with energy from the Energía Plus system at prices that should be approved by the Ministry of Federal Planning, Public Investment and Services (Ministerio de Planificación Federal, Inversión Pública y Servicios). The Energía Plus system consists of the supply of additional energy generation from new generation and/or generating agents, co-generators or auto-generators that are not agents of the electricity market or who as of the date of the resolution were not part of the WEM. The resolution also established the price large users are required to pay for excess demand, if not previously contracted under Energía Plus , which a price closer to the marginal cost of operations. This marginal cost is equal to the generation cost of the last generation unit transmitted to supply the incremental demand for electricity at any given time. The Secretariat of Energy established certain temporary price caps to be paid by large users for any excess demand (as of the date of this annual report, Ps. 455 per MWh for GUDIs and Ps. 320 per MWh for GUMEs and GUMAs). Additionally, generators must grant the supply of energy to the customers even if they cannot generate the energy at their plants For information about our projects aimed at taking advantage of the Energía Plus plan. See “—Our Business—Our Generation Business.” Procedure for the Dispatch of Natural Gas for Power Generation On October 7, 2009,Resolution 6866/09 of the Secretariat of Energy, instructed CAMMESA to convene the WEM’s generators to adhere to the “Procedure for the Dispatch of Natural Gas for Power Generation” (hereinafter the “Procedure”). The Procedure provides that, in the event that the natural gas system is affected by operational restrictions, the natural gas and the transport that each generator has acquired will be assigned to CAMMESA and in turn redistributed by CAMMESA in order to maximize the generation capacity. In consideration for such assignment in favor of CAMMESA, the generator will be entitled to collect the highest value between the positive difference between the Spot Price and the Variable Production Cost (VPC) (calculated with natural gas) and 2,50U$S/MWh. If the unit was on service, such value would be calculated over the maximum value between the energy delivered and the energy that would have been delivered if the unit VPC was inferior to the WEM’s Marginal Operational Cost. If the unit was out of service, the abovementioned value would be calculated over the energy that would have been delivered if such unit had had natural gas and had assigned such gas to CAMMESA (the unit VPC must be inferior to the WEM’s Marginal Operational Cost). The original duration of the Procedure included the winters of 2009, 2010 and 2011. However,through Resolution 6169/10, the Secretariat of Energy instructed CAMMESA to convene the WEM’s generators to adhere to the application of the Procedure from October 2010 to May 2011 and from September to December of 2011. In virtue of the large number of generators that adhered, throughResolution 6503/10, the Secretariat of Energy instructed CAMMESA to apply the Procedure during the abovementioned periods. 93 On November 16, 2010, throughResolutions 7584/10 and 7585/10, the Secretariat of Energy instructed CAMMESA to convene the WEM’s generators to adhere to the assignment mechanism provided in such Resolution. In both cases the generator that adheres to the cited mechanisms, accepts to assign in favor of CAMMESA the natural gas and transport acquired in order to maximize the generation capacity. While the mechanism established inResolution 7584/10 of the Secretariat of Energy was directed to the generators included under the “Energía Plus” program, the mechanism provided inResolution 7585/10 was directed to generators that had acquired its provision of natural gas under “Gas Plus” program. The assignment of natural gas volumes acquired by the generators that adhere to the abovementioned mechanism shall not affect the support of its contracts in the WEM or those executed under the regime established in Resolution 220/07 of the Secretariat of Energy. According toResolution 7585/10 of the Secretariat of Energy, such assignment shall not affect the remuneration earned for the capacity provided, the recognition of the costs associated to said fuel and the overruns associated to them, nor the amounts due in virtue of the application of Subsection c), Section 4 of Resolution 406/03 of the Secretariat of Energy, in respect of those that would have been due to the assignor. The mechanisms approved byResolutions 7584/10 and 7585/10 of the Secretariat of Energy were to be applied up to December 31st 2011. However, throughResolution 8692/11, the Secretariat of Energy instructed CAMMESA to convene the WEM’s generator for their adherence to the application of the mechanism approved byResolutions 6866/09, 7584/10 and 7585/10 during 2012. In virtue of the high degree of adherence, the Secretariat of Energy, throughResolution 187/11, instructed CAMMESA to continue with the application of said mechanism during 2012. 94 Item 4A. Unresolved Staff Comments Not applicable. Item 5. Operating and Financial Review and Prospects This section contains forward-looking statements that involve risks and uncertainties. Our actual results may differ materially from those discussed in the forward-looking statements as a result of various factors, including, without limitation, those set forth in “Forward-Looking Statements,” and “Item 3. Key Information—Risk Factors” and the matters set forth in this annual report generally. The following discussion is based on, and should be read in conjunction with our financial statements and related notes contained in this annual report, as well as “Item 3. Key Information—Selected Financial Data.” Overview We acquired all of our principal generation, transmission and distribution assets relatively recently, commencing in the second half of 2006 and, in each case, after Messrs. Damián Mindlin, Gustavo Mariani, and Ricardo Torres acquired a majority stake in us in November 2005. At the time of our acquisition by these individuals, we did not have any operations or engage in any activities, as our former business activities, which were limited to the ownership and operation of a cold storage warehouse building, were suspended in 2003. After November 2005, our business activities consisted principally of identifying and executing investments in the Argentine electricity sector. As a result of the acquisitions we have consummated since the second half of 2006, we have become the largest fully integrated electricity company in Argentina. Below is a summary of our principal generation, transmission and distribution assets, including the respective acquisition date and price for each asset: · Generation : - 90.3% of the capital stock of Nihuiles and 91.6% of the capital stock of Diamante (each a holding company that owns a majority interest in HINISA and HIDISA, respectively, each a hydroelectric power generation company), acquired for a combined purchase price of approximately U.S.$55.7million, of which US$50.8million were paid at closing on October18, 2006 and U.S.$4.9million (plus interest) were paid on March 7, 2012. On January 8 and 9, 2008, we acquired for Ps. 3.4 million the shares previously held by HIDISA’s Employee Participation Program, representing 2% of the stock capital of HIDISA. Following such acquisition, all Class C shares of HIDISA were converted to Class B shares, which are freely transferable to third parties. Therefore, we currently control indirectly, 61% of the stock capital and voting rights of HIDISA. On December 18, 2009, the shareholders of HINISA agreed to cancel its Class “E” shares corresponding to HINISA’s Employee Stock Option Plan, representing 2% of its capital stock, as a result we now indirectly own 52.04% of the shares and votes of HINISA ; - 100% of the capital stock of IPB, which in turn holds 100% of the capital stock of Piedra Buena, a thermal generation plant located at Ingeniero White, Bahia Blanca in the Province of Buenos Aires, acquired on August 3, 2007 for a total purchase price of U.S.$85.0 million; - 100% of the capital stock of Powerco, the owner of 15.48% of the voting capital stock of Güemes; we acquired an indirect stake in Powerco through the acquisition of 100% of Pampa Inversiones’ capital stock (which was at that time known as Dilurey and held 90% of Powerco’s capital stock) and a direct 8% stake in Powerco on January4, 2007 for a total purchase price of U.S.$16.7million and the remaining 2% of Powerco’s capital stock on August 24, 2007 for U.S.$460,000 pursuant to an option agreement between us and Güemes’ former chief executive officer; and - 100% of the capital stock of Loma de la Lata, which owns the thermal generation plant located at Loma de la Lata in the Province of Neuquén, which plant was acquired from Central Puerto on May 17, 2007 for a purchase price of U.S.$60million (Loma de la Lata also holds 180,869,600 ordinary shares of Güemes, representing 74.2% of Güemes’ voting capital stock). 95 · Transmission: 100% of the capital stock of Transelec, which holds 50% of the capital stock of Citelec, the owner of 52.65% of the capital stock of Transener (the largest electricity transmission company in Argentina). We acquired from Dolphin Opportunity LLC on September15, 2006, 89.76% of Transelec’s capital stock for a purchase price of U.S.$48.5million; the remaining 10.24% of Transelec’s capital stock was collectively held by Messrs. Marcelo Mindlin, Damián Mindlin and Gustavo Mariani, who had a right to sell those shares to us after January 1, 2008. This right was exercised on January 2, 2008 for a total purchase price of Ps.38.8 million (U.S.$12.3 million). · Distribution: 100% of the capital stock of IEASA, which holds 100% of the capital stock of EASA, the owner of 51.54% of the capital stock of Edenor (the largest electricity distribution company in Argentina), acquired on September 28, 2007 from the former indirect shareholders of EASA in exchange for 480,194,242 shares of our common stock (of which 436,745,975 were issued in the form of Global Depositary Receipts (GDSs). On March 4, 2011, Edenor acquired 99.99% of the equity of AESEBA, which owns 90% of the equity and voting rights of EDEN, for a purchase price of U.S.$49.5 million. Also, Edenor owns 99.99% of the capital stock of EMDERSA Holdings, which owns 53.77% of EMDERSA, which in turn owns 100% of the equity of EDESAL, EDELAR and EGSSA and 90% of the equity of EDESA. In addition, as of December 31, 2011, we had acquired through open market transactions carried out by our subsidiary Pampa Inversiones a total of 19,449,074 of the publicly listed Class B shares and 777,523 ADSs (equivalent to 15,550,460 shares) of Edenor. As of the date of this annual report there have been no changes in the position since December 31, 2011. Edenor is currently divesting certain of the subsidiaries of EMDERSA, as further described in “Presentation of Information – Recent Developments”. In addition to our principal businesses, below is a summary of certain non-electricity assets and investments we hold in our holding and others segment, directly or indirectly, including the respective acquisition date and price for each asset: · Approximately 13.3% of the capital stock (representing 4.1% of the voting rights) of Cerámica San Lorenzo S.A. (Cerámica San Lorenzo), a leading Argentine producer of ceramic floor coverings and tiles, acquired between February 2007 and March 2008 for an aggregate purchase price of approximately U.S. $8.3 million and having a market value of approximately Ps. 8.9 million (U.S. $ 2.1 million) based on a trading price of Ps. 0.95 per share on the Buenos Aires Stock Exchange as of December 31, 2011. · 0.53% of the capital stock of San Antonio Internacional Ltd. (“San Antonio”), a company that indirectly owns certain on-shore drilling and well treatment businesses, which shares were acquired on October 30, 2007, on May 30, 2008 and on June 26, 2008, by Pampa Inversiones, one of our wholly-owned subsidiaries, for a total purchase price of approximately Ps.81.7 million (U.S.$25.8 million). As of December 31, 2009, these shares had been accounted for at their estimated realizable value amounting to Ps. 77.9 million. On August 2010, and as a result of the decision made by Pampa Inversiones’ Board not to take part in the capital increase requested by San Antonio, Pampa Inversiones re-assessed the estimated recoverable value of its investment in San Antonio and, as a result, recorded a write-off for the total amount of the investment. · 100% of the outstanding bonds issued on April 22, 1997 by CIESA, the controlling company of TGS as well as other credits against CIESA together with the rights over certain current lawsuits related to these bonds, certain CIESA’s debt restructuring agreements and civil responsibility of diverse parties, acquired on January 27, 2011 for a total purchase price of U.S. $136 million. The acquisition of the CIESA debt and the aforementioned rights was done with the intention to re-implement the restructuring agreement signed on September 1, 2005 between CIESA, Petrobras Argentina S.A., Petrobras Hispano Argentina S.A., EPCA, ABN AMRO Bank N. V. Sucursal Argentina and the financial creditors, under which the latter, now substituted by Pampa, would obtain 50% of CIESA’s equity, which would control 51% of TGS. To the extent the restructuring agreement is finally implemented, Pampa, directly or through subsidiaries, would obtain a 50% equity stake in CIESA, a 4.3% equity stake in TGS, the right to receive its pro rata portion of a dividend to be declared by CIESA upon completion of the restructuring of the CIESA Debt and its portion of the TGS Dividend. See “Presentation of Information – Recent Developments”. · On April 8, 2011, we acquired 100% of the shares issued by EPCA, a company which owns 10% of the share capital of CIESA, for a total purchase price of U.S. $29 million. 96 Sources of Revenues Generation Our generation operations derive revenues from the sale of electricity in the spot market and under term contracts, including Energía Plus contracts . We expect that as our Energía Plus expansion projects come on line, the proportion of our sales made under term contracts will increase, subject to securing long-term fuel and natural gas contracts for additional electricity generation from these projects. See “Item 4. Information on the Company—The Argentine Electricity Sector— Energía Plus. ” Transmission Our transmission operations generate both regulated and non-regulated revenues. Regulated revenues are derived from tariffs for the transmission of electricity over Transener’s high voltage system. In addition, we derive non-regulated revenues from Transener’s Fourth Line operations and other businesses. Other non-regulated revenues for Transener are generated through services provided to third parties with assets not covered by its concession and Transener’s international operations. Distribution Our distribution operations generate revenues mainly from net energy sales to users in our distribution service area. Net energy sales reflect the distribution tariffs Edenor charges its customers (which include Edenor’s energy purchase costs) and reflect deductions for fines and penalties incurred in our distribution operations during the year. In addition, our distribution revenues include late payment charges charged to customers for delays in payment of our bills, connection and reconnection charges and leases of poles and other network equipment. Factors Affecting Our Results of Operations Our results of operations are principally affected by economic conditions and inflation in Argentina, changes in prices for our electricity sold and in our regulated transmission and distribution tariffs, fluctuations in demand for electricity in Argentina and our costs of sales and operating expenses. Argentine economic conditions and inflation Because a substantial portion of our operations, facilities and customers are located in Argentina, we are affected by general economic conditions in the country. In particular, the general performance of the Argentine economy affects demand for electricity, and inflation and fluctuations in currency exchange rates affect our costs and our margins. Inflation primarily affects our business by increasing operating costs, and reducing our revenues in real terms. In December 2001, Argentina experienced an unprecedented crisis that virtually paralyzed the country’s economy through most of 2002 and led to radical changes in government policies. The crisis and the government’s policies during this period severely affected the electricity sector, as described below. Although over the past years the Argentine economy has recovered significantly from the crisis and the business and political environment has been largely stabilized, the Argentine Government has only recently begun to address the difficulties experienced by the Argentine electricity sector as a result of the crisis and its aftermath. 97 The following table sets forth key economic indicators in Argentina during the years indicated: Year ended December 31 Real GDP (% change) 7.7 9.2 0.9 6.8 8.7 8.5 9.2 9.0 Nominal GDP (in million of Pesos) 1,803,066 1,442,655 1,145,458 1,032,758 812,456 654,413 532 447,643 Real Consumption (% Change) 8.8 9.0 0.5 6.5 8.8 7.4 8.5 8.3 Real Investment (% change) 15.3 21.2 -10.2 9.1 13.6 18.2 22.7 34.4 Industrial Production (% change) 6.5 9.7 0.4 4.9 7.5 8.3 7.7 10.7 Consumer Price Index 9.5 10.9 7.7 7.2 8.5 9.8 12.3 6.1 Nominal Exchange Rate (in Ps./U.S. $ as period end) 4.3 3.98 3.8 3.45 3.15 3.06 3.03 2.98 Exports (in millions of U.S. $) 84,269 68,500 55,750 70,021 55,933 46,569 40,013 34,550 Imports (in millions of U.S. $) 73,922 56.443 38,771 57,423 44,780 34,159 28,692 22,445 Trade Balance (in million of U.S. $) 10,347 12,057 16,979 12,598 11,153 12,410 11,321 12,105 Current Account (% of GDP) 1.00 3.7 2.2 2.7 3.8 3.0 2.2 Reserves (in million of Pesos) 46,376 52,190 47,967 46,386 46,176 32,037 28,077 19,650 Tax Collection (in million of Pesos) 540,134 409,900 304,930 269,375 199,781 150,008 119,252 98,285 Primary Surplus (in million of Pesos) 4,921 26,063 17,286 32,529 25,719 23,156 19,661 17,360 Public Debt (% of GDP at December 31)* 42.7 45.8 48.8 48.8 56.1 64.0 73.9 127.3 Public Debt Service (% of GDP) 5.4 7.5 5.5 5.8 5.1 5.4 5.8 External Debt (% of GDP at December 31)* 35.7 38.5 39.4 47.6 51.3 64.4 112.4 Sources: INDEC; Central Bank; Ministry of Economy and Production. * Does not include hold outs Following years of hyperinflation and economic recession, in 1991, the Argentine Government adopted an economic program that sought to liberalize the economy and impose monetary discipline. The economic program, which came to be known as the convertibility regime, was centered on the Ley de Convertabilidad del Austral (Austral Convertibility Law, or the “Convertibility Law”) of 1991 and a number of measures intended to liberalize the economy, including the privatization of a significant number of public sector companies (including certain of our subsidiaries and co-controlled companies). The Convertibility Law established a fixed exchange rate based on a currency board. The goal of this system was to stabilize the inflation rate by requiring that Argentina’s monetary base be fully backed by the Central Bank’s gross international reserves. This restrained the Central Bank’s ability to effect changes in the monetary supply by issuing additional Pesos and fixed the exchange rate of the Peso with the U.S.Dollar at Ps.1.00 U.S.$1.00. The convertibility regime achieved price stability which, coupled with other political and economic measures, increased the efficiency and productivity of the Argentine economy and attracted significant foreign investment to Argentina. At the same time, Argentina’s monetary policy was tied to the flow of foreign capital into the Argentine economy, which increased the vulnerability of the economy to external shocks and led to increased reliance on the services sector of the economy, with the manufacturing, agricultural and industrial sectors lagging behind due to the relative high cost of Peso-denominated products in international markets as a result of the Peso’s peg to the U.S.Dollar. In addition, related measures restricted the Central Bank’s ability to provide credit, particularly to the public sector. Following the enactment of the Convertibility Law, inflation declined steadily and the economy experienced growth through most of the period from 1991 through 1997. This growth slowed from 1998 on, however, as a result of the Asian financial crisis in 1997, the Russian financial crisis in 1998 and the devaluation of Brazil’s currency in 1999, which led to the widespread withdrawal of investors’ funds from emerging markets, increased interest rates and a decline in exports to Brazil, Argentina’s principal export market at the time. According to INDEC, in the fourth quarter of 1998, the Argentine economy entered into a recession that caused the gross domestic product to decrease by 3.4% in 1999, 0.8% in 2000 and 4.4% in 2001. In the second half of 2001, Argentina’s recession worsened significantly, precipitating a political and economic crisis at the end of 2001. 2001 economic crisis Beginning in December2001, the Argentine Government implemented an unexpected number of monetary and foreign exchange control measures that included restrictions on the free disposition of funds deposited with banks and on the transfer of funds abroad without prior approval by the Central Bank, some of which are still in effect. On December21, 2001, the Central Bank decided to close the foreign exchange market, which amounted to a de facto devaluation of the Peso. On December24, 2001, the Argentine Government suspended payment on most of Argentina’s foreign debt. 98 The economic crisis led to an unprecedented social and political crisis, including the resignation of former President Fernando De la Rúa and his entire administration in December2001. After a series of interim governments, in January2002 the Argentine Congress appointed Senator Eduardo Duhalde, a former vice-president and former governor of the Province of Buenos Aires, to complete De la Rúa’s term through December2003. On January6, 2002, the Argentine Congress enacted the Public Emergency Law, which introduced dramatic changes to Argentina’s economic model, empowered the Argentine Government to implement, among other things, additional monetary, financial and foreign exchange measures to overcome the economic crisis in the short term and brought to an end the convertibility regime, including the fixed parity of the U.S.Dollar and the Peso. Following the adoption of the Public Emergency Law, the Peso devalued dramatically, reaching its lowest level on June25, 2002, at which time it had devalued from Ps.1.00 to Ps.3.90 per U.S.Dollar according to Banco Nación. The devaluation of the Peso had a substantial negative effect on the Argentine economy and on the financial condition of individuals and businesses. The devaluation caused many Argentine businesses (including certain of our subsidiaries and co-controlled companies) to default on their foreign currency debt obligations, significantly reduced real wages and crippled businesses that depended on domestic demand, such as public utilities and the financial services industry. The devaluation of the Peso created pressure on the domestic pricing system and triggered very high rates of inflation. According to INDEC, during 2002, the Argentine wholesale price index increased by approximately 118% and the Argentine consumer price index rose approximately 41%. Following the adoption of the Public Emergency Law, the Argentine Government implemented measures, via executive decree, Central Bank regulation and federal legislation, attempting to address the effects of the collapse of the convertibility regime, recover access to financial markets, reduce government spending, restore liquidity to the financial system, reduce unemployment and generally stimulate the economy. Pursuant to the Public Emergency Law, the Argentine Government, among other measures: · converted public utility tariffs from their original U.S.Dollar values to Pesos at a rate of Ps.1.00 per U.S.$1.00; · froze all regulated distribution margins relating to the provision of public utility services (including the margins of certain of our subsidiaries and co-controlled companies); · revoked all price adjustment provisions and inflation indexation mechanisms in public utility concessions (including the concessions of certain of our subsidiaries and co-controlled companies); and · empowered the Executive Branch to conduct a renegotiation of public utility contracts (including the concessions of certain of our subsidiaries and co-controlled companies) and the tariffs set therein (including the tariffs of certain of our subsidiaries and co-controlled companies). These measures, combined with the devaluation of the Peso and high rates of inflation, had a severe effect on public utilities in Argentina (including certain of our subsidiaries and co-controlled companies). Because public utilities were no longer able to increase tariffs at a rate consistent with the increased costs they were incurring, increases in the rate of inflation led to decreases in their revenues in real terms and a deterioration of their operating performance and financial condition. Most public utilities had also incurred large amounts of foreign currency indebtedness to finance the capital improvement and expenditure programs. At the time of these privatizations, the capital structure of each privatized company was determined by taking into account the convertibility regime and included material levels of U.S.Dollar‑denominated debt. Following the elimination of the convertibility regime and the resulting devaluation of the Peso, the debt service burden of these utilities significantly increased, which when combined with the margin freeze and conversion of tariffs from U.S.Dollars to Pesos, led many of these utilities (including certain of our subsidiaries and co-controlled companies) to suspend payments on their foreign currency debt in 2002. 99 Economic recovery Beginning in the second half of 2002, Argentina experienced economic growth driven primarily by exports and import‑substitution, both facilitated by the lasting effect of the devaluation of the Peso in January2002. While this devaluation had significant adverse consequences, it also fostered a reactivation of domestic production in Argentina as the sharp decline in the Peso’s value against foreign currencies made Argentine products relatively inexpensive in the export markets. At the same time, the cost of imported goods increased significantly due to the lower value of the Peso, forcing Argentine consumers to substitute their purchase of foreign goods with domestic products, substantially boosting domestic demand for domestic products. In April2003, Dr. Néstor Kirchner, the former governor of the province of Santa Cruz, was elected as president for a four-year term, and he took office in May2003. During 2003, Argentina moved towards normalizing its relationship with the IMF, withdrew all the national and provincial governments’ quasi‑money securities (complementary currencies) from circulation and eliminated all deposit restrictions. The trade balance experienced a sustained surplus, aided by the rise in commodity prices and export volumes. At the same time, social indicators improved, with the unemployment rate decreasing to 17.3%, and real wages began to recover, according to INDEC. In June2005, the Argentine Government completed a restructuring of Argentina’s public external debt, which had been in default since December2001. Argentina reduced the outstanding principal amount of its public debt from U.S.$191.3billion to U.S.$126.6billion and extended payment terms. In April 2010, the Argentine Government launched a new exchange offer for the outstanding sovereign bonds that did not participate in the 2005 restructuring. On January3, 2006, Argentina completed an early repayment of all of its outstanding indebtedness with the IMF, for an amount totaling approximately U.S.$10.0billion owed under credit lines. On December 10, 2007, Cristina Fernández de Kirchner, wife of the ex-President Dr. Néstor Kirchner, was inaugurated as President of Argentina for a four-year term. From 2003 to 2008, the economy continued recovering from the 2001-2002 economic crisis. Argentina’s real GDP grew by 8.8% in 2003, 9.0% in 2004, 9.2% in 2005, 8.5% in 2006, 8.7% in 2007 and 6.8% in 2008, led by private sector consumption and public expenditure, with a strong impact from exports (especially commodities exports). Growth in public expenditures, however, consistently exceeded the rate of increase in revenue and nominal GDP growth, eroding the fiscal surplus and reaching historically high levels in terms of GDP. From a supply perspective, the tradable sector benefited from a depressed real exchange rate, which was supported by the intervention of the Central Bank in the foreign exchange market. Exports improved in terms of quantities and also in terms of prices due to an exceptional global context (demand and prices of Argentine exports). The current account improved significantly, registering surpluses every year since 2002. International economic crisis and domestic economic performance in 2009 According to official figures (provided by the INDEC), real GDP grew by 0.9% during 2009. While this represents a clear deceleration compared to the average annual growth registered between 2003 and 2008 of 8.5%, it reflects the continuation of economic growth even in light of the global financial and economic crisis. The decrease in domestic economic activity started at the end of 2008, when uncertainties related to the global financial and economic crisis affected both industrial managers and the general public, negatively affecting private consumption and industrial investment decisions. However, as a result of a recovery in the global economy as of the second quarter of 2009, and also because of the relative stability of local financial markets (in part due to an effective foreign exchange policy) the local economy started to recover by mid 2009. Real investment was also negatively affected during 2009, registering a decrease of 10.2%, as compared to a 9.1% increase in 2008, according to official figures. This negative performance also implied reduced real investments as a share of GDP. In 2008, real investment represented 23.1% of GDP, while in 2009 it represented 20.6%. Regarding fiscal policy, primary expenditure growth in 2009 remained at similar levels (30.2% in 2009, as compared to 34.9% in 2008), while revenue growth was lower than in 2008 (19.3% in 2009, as compared to 39.6% in 2008). As a result, the primary surplus deteriorated from 2008 to 2009, with federal government savings of 1.5% of GDP in 2009 compared to 3.2% of GDP in 2008. The Central Bank worked towards mitigating the impact of the global and local financial situation by stabilizing the exchange market. As a result, there was no significant pressure on the local banking system and, while there were peaks at certain points in time, local rates were stable throughout the year and the foreign exchange market remained stable in 2009. 2010: a year of recovery from the global crisis According to official data, real GDP in Argentina increased by 9.2% in 2010, an outstanding increase with respect to its 2009 performance, in which the real GDP had increased by 0.9%. The principal factors that account for this economic recovery are the following: (i)an agricultural boom, with a record harvest (mainly in soybeans) observed in 2010; (ii)a favorable international context (with the Brazilian economy growing at an elevated rate and supporting the local industrial sector, and China driving the demand for commodities in a high price environment); (iii)a climate of financial stability that successfully insulated the economy from short-term shocks (explained, in part, by an excess private supply of dollars and low chances of sovereign default in the near future); and (iv)various expansionary economic policies (including fiscal, monetary and revenue-related policies) undertaken by the government. Primary spending increased by 33.9% in 2010. However, due to a strong recovery in revenue collections (which increased by 35.2% in 2010), primarily due to the growth in economic activity, higher exports, a relatively high inflation rate, and an increase in non-tax resources (which increased by 31.5%), the Federal Government’s primary surplus showed an improvement during 2010 as compared to 2009, accounting for 1.7% of GDP, as compared to 1.5% of GDP during 2009. The Central Bank played a key role as a funding source for the National Treasury during this period, providing financing to the National Treasury in an amount equivalent to 4.1% of GDP during 2010, when the use of international reserves and the increase in the stock of Temporary Loans are included. Monetary aggregates experienced significant growth during 2010. As of December 2010, M2 (currency in circulation plus demand deposits) had increased by 27.9% for the year, whereas Private M2 (equal to M2 but excluding the public sector) increased at a rate of 32.9%, consolidating a significant increase since June 2010 (in which month both aggregates had risen by 18.0% and 23.1%, respectively, as compared to the same period of 2009). This increase in monetary aggregates is closely related to the Central Bank’s strong participation in the foreign exchange market, given its purpose of sustaining the nominal exchange rate vis-à-vis the dollar and the ongoing role of the public sector as a promoter of monetary supply. There has been a rise in inflation since late 2009. Official data provided by INDEC reflect this acceleration in retail inflation. According to INDEC, the Consumer Price Index recorded an annual increase of 10.9% as of December 2010, as compared to 7.7% in 2009 (and a minimum of 5.3% in June 2009). According to official data, gross fixed investment would have recorded an annual increase of 21.2% in 2010, resuming its positive trend after a decrease of 10.2% in 2009. As a result, investment would have regained ground in terms of GDP, reaching 22.6% (measured in real terms) as compared to 20.6% in 2009. In turn, according to private estimates, the unemployment rate would have dropped by 1.5 percentage points in 2010, standing at around 8.5% of the economically active population (EAP) in the last quarter of the year, reversing the increase in unemployment in 2009 as a result of the global economic crisis. On the contrary, official data show an unemployment rate of 7.3% of the EAP by the end of the year. 2011, deceleration, control and protectionism According to official figures (provided by the INDEC), real GDP grew by 9.0% during 2011, showing that Argentina’s economy is still growing at a significant pace. However, during the last quarter the economy has shown signs of slowdown due to Brazil’s real depreciation, world stagnation and imports restrictions. Consumption continued to push up economic activity and one of the main characteristics of 2011 was the gap between different areas. In this sense, financial activities stand over other areas, despite capital flights and capital controls, the reduction of dollar deposits and import restrictions. In addition, the international financial crisis is causing both a global growth slowdown and a drop in commodity prices. Consequently, the agricultural sector has been affected by the fall in the price of soybeans and to poor weather conditions. In 2011 tax collection was 31.8% higher compared to 2010´s due to a robust increase on fiscal resources, as and as a result of a good domestic and trade activity, the VAT increased by 32.5%. In addition, income tax showed an increase of 41.7% due to higher overall wages and advance payments and withholding. As a result of several years where primary spending was higher than primary revenues, public accounts suffered a marked deterioration due to a primary surplus reduction of 80%. In addition, 2011 also showed an important financial deficit after public debt interest payments. The Argentine Government has placed limits on how much foreign currency Argentine residents can buy in a bid to stem capital flight. Over the last years, dollar deposits were rising as part of a dollarization process portfolio but, as a negative consequence to this the rate of withdrawals from dollar accounts increased. In 2011, Argentina’s international reserves fell by 11% to halt a rise of foreign exchange demand and to sustain the price of the dollar. However, since November 2011, as a result of exchange control measures, the Argentine Central Bank has become a net buyer of dollars in the foreign-exchange market allowing offset the public foreign debt payment. According to official data, exports in 2011 rose by 24% while imports were up 31%. Decline in competitiveness is evident in the external sector, which is becoming less surplus and more protectionist. There is a clear scenario of slowdown in growth of international trade and deterioration in the terms of trade, demanding a greater effort to sustain the economy’s trade surplus. As a result, tighter controls over imports were introduced in addition to those established to purchase foreign currencies, especially given the concern about the impact of drought on expected exportable surplus of grain and oilseed products. Outlook for 2012 Argentina’s future economic performance is highly dependent on the impact of the international economic crisis on China and Brazil, its main trading partners. In 2012, Argentina might show a stagnation of activity produced by both external and internal factors (namely an increase in public services fares disposed by the government after October 2011 presidential elections). See “Item 3. Key Information - Risk Factors – Risk Related to Argentina”. After a strong economic growth in 2011, forecasts regarding 2012 are more cautious, with an estimated expansion of around 5.0% to 6.5%, as the factors that drove the economy in 2011 would be reduced. Notwithstanding this, the expected growth rate is one of the highest in the region. At the domestic level, inflation will continue to be the main macroeconomic problem, against a backdrop in which the margins of supply (in terms of physical and human capital) necessary to continue growing at an accelerated pace become narrower. Another noteworthy factor is the uncertainty of the effect that the rise on public tariffs will have. At an international level, it is likely that the Euro Zone slide towards recession, considering the lack of credit and the tighter fiscal policy across the region. On the other hand, Chinese authorities have expressed that there could be an increase in trade protectionism taking into account that the crisis has shown fundamental weaknesses in economic and financial systems worldwide. Although it is unlikely that the economic conditions in developed countries may generate a new global crisis (such as the one that occurred during 2008-2009), it is likely that problems in those economies will remain relevant for an extended period. The uncertain international scenario has been aggravated by political instability in several Middle Eastern countries that started in Tunisia and Egypt and then spread to the rest of the region (Bahrain, Libya etc.). These events took a toll on the international markets, especially the international commodities market, given the strategic nature of many of these countries as sources for the supply of oil. This situation could affect the global economy if it endures over time and spreads to other oil-exporting countries. If developed economies experience a recovery that is not sufficiently robust, a significant increase in energy prices could accelerate global inflation rates, adversely affecting levels of economic activity. In addition, should this increase be important, it would place an increased pressure on central banks, requiring them to counteract escalating prices, thus reducing the freedom with which they currently act. Despite the weakness of the recovery, the U.S. Federal Reserve or the European Central Bank could be forced to raise their benchmark interest rates, which could severely inhibit economic growth. Electricity prices and tariffs Our revenues and margins are substantially dependent on the prices we are able to charge for the electricity sold by our generation plants, as well as the composition of our transmission and distribution tariffs (including the tariff setting and adjustment process contemplated by our transmission and distribution concessions). Our management is currently focused on improving the prices we are able to charge for electricity generated, including by expanding our generation capacity to increase our sales to the unregulated market under the Energía Plus regulatory framework and under Supply Agreements within the framework of the Secretariat of Energy’s Resolution No. 220/07, and renegotiating our transmission and distribution tariff structures, which, if successful, would have a significant impact on our results of operations. Electricity prices Our generation operations derive revenues from the sale of electricity in the spot market and under term contracts, including Energía Plus contracts and Supply Agreements. During 2011, the authorities responsible for the energy sector have continued with the policy adopted in 2003, which consists of having the spot price in the WEM determined on the basis of the maximum variable production costs recognized to power stations that are either gas-fed or available with natural gas, even if these cannot avail themselves of gas (Resolution SE No. 240/03). Therefore, this price, as recognized, does not stem from the application of the marginal cost of the least efficient power plant dispatched. Rather, the assumption used is that gas is freely available and therefore, the spot price determined is equal to the marginal cost of the last gas-fed power station dispatched, even if it does not have gas availability. Therefore, when the least efficient power plant that has been dispatched is, for example, fuel-oil-fed, its cut-off price is not determined as the spot price, but rather, the WEM spot price is recognized as the cost that would have resulted if natural gas had been used instead and the additional cost incurred when using liquid fuels is recognized outside the determined WEM price, as a temporary dispatch surcharge. The relevant authorities have resorted to a number of procurement mechanisms for the supply of fuels for electricity generation, including an agreement with the principal electricity generators, which provides that natural gas volumes will be managed by CAMMESA with a view to optimizing the following (see “Regulatory and Legal Framework – Procedure for the Dispatch of Natural Gas for Power Generation”): · natural gas consumption in the most efficient generation units, · contracts for liquefied natural gas and its re-gasification, and · natural gas imported from Bolivia, among others. All this notwithstanding, the supply of natural gas continues to be insufficient to meet the needs of electricity generation, which explains why electricity generation has had to continue relying on the consumption of liquid fuels. The consumption of natural gas in 2011 was slightly higher than in 2010 (12,612,386 m
